Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 1 of 132 PageID# 9176


                                                                                 FILED
                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division                         SEP 3 0 2019

  DAVELL ARTIS et al.,                                                             DIS i HICT COURT
                                                                                NORFOi   WA

                 Plaintiffs,
  V.                                                         Civil No. 2:17cv595


  LYON SHIPYARD, INC.,


                 Defendant.




                                   OPINION AND ORDER


        This matter is before the Court on eleven motions for summary

  judgment filed by defendant Lyon Shipyard, Inc. ("Defendant" or

  "Lyon"), against the following plaintiffs: Davell Artis, EOF No.

  71, Brandon Campbell, ECF No. 75, Jerry Cook, ECF No. 77, Bobby

  Hardy,   ECF   No.     79,    Alfredo   Lebron-Diaz,      ECF    No.    81,    Wilfredo

  Lebron-Diaz,     ECF    No.    83,   Ramell   McDonald,    ECF    No.    85,     Robert

  Thomas, Jr., ECF No. 87, Robert Thomas, Sr., ECF No. 89, Tavaris

  Tillery,   ECF   No.    91,    and   James    Williams,    ECF    No.    94.       After

  examining the briefs and record, the Court finds that oral argument

  is   unnecessary       because    the   facts    and    legal     contentions          are

  adequately     presented,      and   oral    argument   would     not    aid     in    the

  decisional process.          Fed. R. Civ. P. 78(b); E.D. Va. Loc. R. 7(J).

  For the reasons set forth below. Defendant's motions are GRANTED

  in part and DENIED in part.
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 2 of 132 PageID# 9177



                                 I. Background

        The Plaintiffs' amended complaint includes four grounds for

  relief: Count One - Hostile Work Environment; Count Two - Racially

  Disparate Treatment; Count Three - Retaliation; and Count Four -

  Wrongful Discharge, with all counts alleged to be violations of 42

  U.S.C. § 1981.     ECF No. 20.     Counts One and Two are advanced by

  all eleven plaintiffs, and Counts Three and Four are advanced by

  six plaintiffs: Robert Thomas, Sr., James Williams, Jerry Cook,

  Tavaris Tillery, Bobby Hardy, and Ramell McDonald.^

        Plaintiffs all contend that they were harassed by supervisors

  and/or co-workers at Lyon's workplace based on their race (nine

  Plaintiffs are African-American, two are Hispanic).          As emphasized

  by Lyon, this Court must individually assess the merits of each

  summary judgment motion because, although the overall environment

  at   Lyon's   workplace   is   relevant   to   all   Plaintiffs,   different

  Plaintiffs worked in different departments at Lyon at different

  times. However, for the purpose of providing a general background,

  the Court notes that the relevant allegations include assertions

  that multiple Lyon supervisors, over the course of multiple years.




  1 There were additional plaintiffs in this case that were required by written
  agreements to pursue arbitration, rather than litigation. On February 22,
  2019, Defendant and the "Arbitration Plaintiffs" filed a stipulation of
  dismissal of the Arbitration Plaintiffs' claims. ECF No. 157. Additionally,
  prior to the dismissal of the Arbitration Plaintiffs, the parties jointly
  filed a stipulation of dismissal as to plaintiff Dontra Artis. ECF No. 115.
  Accordingly, all references to "Plaintiffs" refer to the eleven plaintiffs
  remaining in this case after February 22, 2019.
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 3 of 132 PageID# 9178



  engaged in the following conduct: (1) using the *^n-word" to refer

  to, and degrade, African-American employees; (2) using numerous

  other   racial     slurs       (including         "boy,"     "black-ass,"       "monkey,"

  "wetbacks," "lazy spies," etc.); (3) telling racist jokes and

  making statements connecting a non-white employees' race to a lack

  of   intelligence      and/or     inability         to   perform    workplace     duties;

  (4) instructing        black    employees          to    "kiss    [their]    white   ass";

  (5) displaying the confederate flag in various forms, including a

  necklace, scarf, office decorations, toolbox stickers, etc.; (6)

  providing white workers with desirable work assignments and the

  ability to refuse undesirable work, with the converse being true

  for non-white workers (who were sent home without pay, or were

  threatened to be sent home, if they complained about unfavorable

  assignments); (7) terminating non-white employees that complained

  about discrimination; and (8) refusing to hire African-American

  temporary     employees        due     to        their    race,     and/or     wrongfully

  terminating African-American permanent employees under the guise

  of a workload-driven "reduction in force" ("RTF").                          Additionally,

  the environment at Lyon's workplace is alleged to have included:

  (1) nooses    hung     on   the      job    site    on    more    than   one    occasion;

  (2) pervasive racist graffiti in bathrooms denigrating African-

  Americans and/or Hispanics; (3) the failure of Lyon's "personnel

  office,"    to    perform      effective          investigations      into     race-based

  complaints,      and   the failure          of    the subsequently created Human
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 4 of 132 PageID# 9179



  Resources C'H.R.") Department to effectively change the culture at

  Lyon's workplace in 2015 and 2016; and (4) managerial employees

  that witnessed or were informed of racist conduct, yet failed to

  investigate such conduct, failed to report the conduct up the

  managerial   chain,     and/or      failed    to   prevent     such   conduct   from

  reoccurring.

                              II. Steuidard of Review


        The Federal Rules of Civil Procedure provide that a district

  court shall grant summary judgment in favor of a movant if such

  party ''shows that there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law."

  Fed. R. Civ. P. 56(a).           The mere existence of some alleged factual

  dispute between the parties "will not defeat an otherwise properly

  supported motion for summary judgment; the requirement is that

  there be no genuine issue of material fact."                 Anderson v. Liberty

  Lobby Inc., 477 U.S. 242, 247-48 (1986).

        If a movant has properly advanced evidence supporting entry

  of summary judgment, the non-moving party may not rest upon the

  mere allegations      of    the pleadings, but instead must set forth

  specific   facts   in      the    form   of   exhibits   and    sworn   statements

  illustrating a genuine issue for trial.              Celotex Corp. v. Catrett,

  477 U.S. 317, 322-24 (1986).             "A genuine question of material fact

  exists where, after reviewing the record as a whole, a court finds

  that a reasonable jury could return a verdict for the nonmoving
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 5 of 132 PageID# 9180



  party."    Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th

  Cir.     2012)     (citation      omitted).            ''Because     'credibility

  determinations, the weighing of the evidence, and the drawing of

  legitimate inferences from the facts are jury functions, not those

  of a judge,'" the Court must only evaluate the evidence to the

  extent    necessary    to   determine   whether        there   is    "'sufficient

  disagreement     to   require    submission   to   a    jury   or    whether [the

  evidence] is so one-sided that one party must prevail as a matter

  of law.'"    McAirlaids, Inc. v. Kimberly-Clark Corp., 756 F.3d 307,

  310 (4th Cir. 2014) (quoting Anderson, 477 U.S. at 255, 251-52).

  In making its determination, "the district court must 'view the

  evidence in the light most favorable to the' nonmoving party."

  Jacobs V. N.C. Admin. Office of the Courts, 780 F.3d 562, 568 (4th

  Cir. 2015) (quoting Tolan v. Cotton, 572 U.S. 650, 657 (2014)).

           III.    Discussion - Legal Standard for § 1981 Claims

                         A. Hostile Work Environment


         "[T]o prevail on a [§ 1981] claim that a workplace is racially

  hostile, a plaintiff must show that there is (1) unwelcome conduct;

  (2) that is based on the plaintiff's . . . race; (3) which is

  sufficiently      severe    or   pervasive    to   alter       the    plaintiff's

  conditions of employment and to create an abusive work environment;

  and (4) which is imputable to the employer."                   Boyer-Liberto v.

  Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (en banc)
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 6 of 132 PageID# 9181



  (quotation marks and citation omitted)                   Here, Defendant's summary

  judgment motions focus on the third and fourth elements.

                       1. Severe or Pervasive Harassment


        "The third element of a hostile environment claim . . . has

  both a subjective and objective component, i.e., the employee must

  both personally and reasonably believe that the conduct rises to

  the level of a hostile environment."               Strothers v. City of Laurel,

  Maryland,    895    F.3d    317,     331   (4th   Cir.    2018).   In   the    Fourth

  Circuit's ^ banc Boyer-Liberto opinion, the Court explained the

  third element as follows:


        Element      three    of   a    hostile     work    environment   claim
        requires   a   showing  that  "the   environment   would
        reasonably be perceived, and is perceived, as hostile or
        abusive"; the plaintiff may, but is not required to,
        establish that the environment is "psychologically
        injurious."   See Harris [v. Forklift Sys., Inc.], 510
        U.S.   17,    22     (1993)).        Whether   the     environment      is
        objectively hostile or abusive is "judged from the
        perspective of a reasonable person in the plaintiff's
        position."  Oncale v. Sundowner Offshore Servs., Inc.,
        523 U.S. 75, 81 (1998). That determination is made "by
        looking at all the circiamstances," which "may include
        the frequency of the discriminatory conduct; its
        severity; whether it is physically threatening or
        humiliating, or a mere offensive utterance; and whether
        it unreasonably interferes with an employee's work
        performance."   Harris, 510 U.S. at 23. It "is not, and
        by its nature cannot be, a mathematically precise test."
        Id. at 22.




  ^ Boyer-Liberto involved a hostile work environment claim under Title VII,
  not § 1981.   However, the "same test applies" to a claim brought under
  either statute, although § 1981 is limited to discrimination claims based
  on race, whereas Title VII covers claims predicated on additional protected
  categories, including "religion" and "sex."        Boyer-Liberto, 786 F.3d at 276-
  77.


                                              6
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 7 of 132 PageID# 9182



       To be sure, viable hostile work environment claims often
       involve repeated conduct.     See Nat'l R.R. Passenger
       Corp. V. Morgan, 536 U.S. 101, 115-17 (2002).           That is
       because, "in direct contrast to discrete acts, a single
       act of harassment may not be actionable on its own."
       Id. at 115. For example, "'mere utterance of an . . .
       epithet which engenders offensive feelings in an
       employee' does not sufficiently affect the conditions of
       employment to implicate Title VII." Harris, 510 U.S. at
       21 (alteration in original) (quoting Meritor [Sav. Bank,
       FSB V. Vinson], 477 U.S. 57, 67 (1986)). The same goes
       for "simple teasing [and] offhand comments."          See
       Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998).
       Importantly, however, an "isolated incident[ ]" of
       harassment can "amount to discriminatory changes in the
       terms and conditions of employment," if that incident is
       "extremely serious." Id. (internal quotation marks
       omitted).

       In measuring the severity of harassing conduct, the
       status of the harasser may be a significant factor—e.g.,
       "a supervisor's use of [a racial epithet] impacts the
       work environment far more severely than use by co-
       equals." Rodgers v. W.-S. Life Ins. Co., 12 F.3d 668,
       675 (7th Cir. 1993). Simply put, "a supervisor's power
       and authority invests his or her harassing conduct with
       a particular threatening character." Burlington Indus.,
       Inc. V. Ellerth, 524 U.S. 742, 763 (1998).

  Boyer-Liberto, 786 F.3d at 277-78.         In seeking to differentiate

  between actionable conduct and the "mere utterance" of an epithet,

  the ^ banc Fourth Circuit went on to quote from the following

  discussion from Spriggs v. Diamond Auto Glass:

       Far   more   than a "mere offensive utterance," the        word
       "nigger" is pure anathema to African-Americans. Perhaps
       no single act can more quickly alter the conditions of
       employment and create an abusive working environment
       than the use of an unambiguously racial epithet such as
       'nigger' by a supervisor in the presence of his
       subordinates.^



  ^ The Court includes an unredacted quote using this viscerally offensive
  term in order to assist those performing future legal research, including
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 8 of 132 PageID# 9183



 Spriggs v. Diaiaond Auto Glass, 242 F.3d 179, 185 (4th Cir. 2001)

 (internal quotation marks and citation omitted); Pryor v. United

 Air Lines, Inc., 791 F.3d 488, 496 (4th Cir. 2015) (labeling the

 n-word "pure anathema . . . to all of us" and noting that "the use

 of   that word is the kind of insult that can create an abusive

 working environment in an instant, and is degrading and humiliating

 in the extreme") (internal quotation marks and citations omitted).

       In    Springs,    the    Fourth     Circuit      reviewed     the     evidence

 supporting    the    plaintiff's      claims    that    his    white      supervisor

 repeatedly    used     "highly    repugnant"    insults       in   the    workplace,

 directed at not only the plaintiff and other African-American

 employees and customers, but also the supervisor's own African-

 American wife, including "n**ger," "monkey," "dumb monkey," and

 "black bitch."         Spriggs,     242   F.3d at 182.         In reversing      the

 district court's grant of summary judgment to the defendant, the

 Fourth Circuit concluded that: (1) "the degree of hostility or

 abuse to which [the plaintiff] was exposed can only be determined

 by examining the totality of the circumstances"; (2) the totality

 inquiry considers "conduct targeted at persons other than [the

 plaintiff]" because the operative issue is "the 'environment' of

 workplace    hostility";      and   (3)   the   supervisor's       "frequent    and

 highly repugnant insults were sufficiently severe or pervasive (or



 victims of harassment considering filing suit.      Hereinafter, this word will
 be presented in a redacted or alternative form.

                                           8
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 9 of 132 PageID# 9184



 both)    to    cause     a    person   of    ordinary       sensibilities     [and     the

 plaintiff himself] to perceive that the work atmosphere . . . was

 racially hostile."           Id. at 184-85; see Guessous v. Fairview Prop.

 Investments, LLC, 828 F.3d 208, 226 {4th Cir. 2016) (indicating

 that both Title VII and § 1981 are violated when ''the workplace is

 permeated with discriminatory intimidation, ridicule, and insult

 that is sufficiently severe or pervasive to alter the conditions

 of     the    victim's       employment")     (citation       and    quotation       marks

 omitted); Pryor, 791 F.3d at 496-97 (finding that a reasonable

 juror could conclude that two anonymous notes making racist death

 threats      were   sufficiently        "severe"      to    create   a     hostile   work

 environment, especially when considered in conjunction with other

 less     severe,     but      overtly       racist,    "notes"       and    circulating

 "rumors").

        In defining the contours of what constitutes an objectively

 "severe or pervasive" environment, it is necessary to consider the

 "social context" where the claimed harassment occurs.                         Oncale v.


 Sundowner       Offshore       Servs.,      Inc.,     523    U.S.    75,     81   (1998)

 (contrasting a professional sports team with an office).                             This

 Court thus acknowledges the existence of case law suggesting that

 certain industries, such as the construction industry, may be less

 refined than an office environment.                 See Gross v. Burggraf Const.

 Co., 53 F.3d 1531, 1537 (10th Cir. 1995); EEOC v. E & H Elec.

 Serv., Inc., No. 3:05cv269, 2007 WL 841942, at *4 (W.D.N.C. Mar.
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 10 of 132 PageID# 9185



  19;   2007).       However,     the    "constellation     of     surrounding

  circumstances, expectations, and relationships" that govern the

  appropriate inquiry, Oncale, 523 U.S. at 82, include not only the

  industry, but the time-frame of the alleged conduct.             While this

  Court looks to existing precedent to assist in determining whether

  a reasonable juror could conclude that the record satisfies the

  objective component of the hostile work environment test, the Court

  is careful not to place undue emphasis on the fact patterns of

  "historical" cases, as doing so would ignore evolving social norms

  and could have the effect of sanctioning an established culture of

  "blue-collar" racism under the faulty justification that "it's

  always been that way" in such industry.        Accordingly, applying the

  "common sense" approach called for by the Court in Oncale, both

  courts and juries act reasonably in considering both the setting

  of the disputed conduct and the timeframe of such conduct (with

  this Court, on summary judgment, considering such fact only within

  the context of determining how a reasonable juror could rule on

  this record).      Here, the contours of the relevant industry are

  also informed by case-specific evidence, as multiple plaintiffs

  testified that they worked in more than one local shipyard during

  the several years immediately preceding this suit, but that the

  racism   alleged   in   this   case   was   experienced   only    at   Lyon's

  workplace.




                                        10
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 11 of 132 PageID# 9186



                 2. Harassment Imputable to the Employer

        Because the fourth element of a hostile work environment claim

  requires a plaintiff to prove that the harassment is imputable to

  the employer, the employer's liability ''may depend on the status

  of the harasser."      Vance v. Ball State Univ., 570 U.S. 421, 424

  (2013).   As explained by the Supreme Court in Vance:

        If the harassing employee is the victim's co-worker, the
        employer is liable only if it was negligent in
        controlling working conditions. In cases in which the
        harasser is a "supervisor," however, different rules
        apply. If the supervisor's harassment culminates in a
        tangible employment action, the employer is strictly
        liable. But if no tangible employment action is taken,
        the employer may escape liability by establishing, as an
        affirmative defense, that (1) the employer exercised
        reasonable care to prevent and correct any harassing
        behavior and (2) that the plaintiff unreasonably failed
        to take advantage of the preventive or corrective
        opportunities that the employer provided.    Faragher v.
        Boca Raton, 524 U.S. 775, 807 (1998); Burlington
        Industries, Inc. v. Ellerth, 524 U.S. 742, 765 (1998).

  Id.   The Supreme Court further explained in Vance that: (1) "Under

  this framework,     therefore,   it matters   whether a harasser is a

  'supervisor' or simply a co-worker"; and (2) that an employee is

  only a "supervisor" if the "employer has empowered that employee

  to take tangible employment actions against the victim, i.e., to

  effect a 'significant change in employment status, such as hiring,

  firing,   failing    to   promote,   reassignment    with   significantly

  different responsibilities, or a decision causing a significant

  change in benefits.'"      Id. at 424, 431 (emphasis added) (quoting

  Ellerth, 524 U.S. at 761).       This affirmative defense available to


                                       11
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 12 of 132 PageID# 9187



  Vance supervisors, referred to as the ^'Ellerth/Faragher defense"

  based on the two Supreme Court cases cited in Vance, "in essence,

  imposes a duty on the victim to report her supervisor's harassing

  behavior to the employer."      Boyer-Liberto, 786 F.3d at 278.

       In contrast to the standard governing harassment by Vance

  supervisors, a plaintiff "seeking to impute liability to her

  employer for harassment" by a coworker, or by a manager/superior

  that does not qualify as a "Vance supervisor," is required to

  demonstrate the employer's negligence.          Id.    Similar to Vance

  supervisor harassment claims, a plaintiff often cannot carry her

  burden to prove negligence if        the victim "did not report the

  harassment" to her employer.       Id.   That said, the utilization of

  an established grievance procedure is not always a pre-requisite

  to demonstrating an employer's negligence; rather, a negligence

  claim ultimately turns on whether the employer "knew or should

  have known about the harassment and failed to take effective action

  to stop it."     Strothers, 895 F.3d at 332, 335 (emphasis added)

  (quotation marks and citation omitted) (acknowledging that the

  employer "had reason to suspect" that the alleged harasser was

 "motivated by racial bias" based, in part, on having received

 "other complaints from black employees about" the harasser that

  put the employer "on notice of a possible pattern of race-based

  harassment").       When   addressing     an   employer's    constructive

 Icnowledge, the Fourth Circuit has expressly held that an employer

                                      12
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 13 of 132 PageID# 9188



  cannot avoid liability for "coworker harassment by adopting a 'see

  no   evil,     hear    no    evil'   strategy";     rather,     "[k]nowledge     of

  harassment can be imputed to an employer if a reasonable person,

  intent on complying with [antidiscrimination laws] would have

  known about the harassment."           Ocheltree v. Scollon Prods., Inc.,

  335 F.3d 325,         334 (4th Cir.     2003) (en banc) (emphasis added)

  (internal quotation marks and citations omitted).                   "Under this

  rule an employer may be charged with constructive knowledge of

  coworker harassment when it fails to provide reasonable procedures

  for victims to register complaints."              Id. (citations omitted).

                               B.   Disparate Treatment

       The precise elements that must be proven to establish a prima

  facie "disparate treatment" claim vary depending on the type of

  disparate treatment alleged by a plaintiff (i.e., failure to hire,

  failure to promote, disparate discipline, failure to train, etc.).

  Tabor V. Freightliner of Cleveland, LLC, 388 F. App'x 321, 322

  (4th Cir. 2010).            Here, the amended complaint broadly alleges

  disparate treatment in "all salient benefits of employment," but

  the majority of the Plaintiffs' claims are predicated on unequal

  job assignments.

       As accurately highlighted by Defendant, a disparate treatment

  claim predicated on unequal job assignments requires more than

  proof   that    the    contested     assignment    was   less   appealing   to   a

  plaintiff, instead requiring that the challenged assignment(s)

                                          13
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 14 of 132 PageID# 9189



  rose to the level of an "adverse employment action."               Holland v.

  Washington Homes, Inc., 487 F.3d 208, 219 (4th Cir. 2007).

         As explained by the Fourth Circuit in Holland:

         An adverse employment action is a discriminatory act
         that "adversely affects the terms, conditions, or
         benefits of the plaintiff's employment." James v. Booz-
         Al1en & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004)
         (internal quotation marks omitted). "The mere fact that
         a new job assignment is less appealing to the employee,
         however, does not constitute adverse employment action."
         Id. at 376. There must be some significant detrimental
         effect and "absent any decrease in compensation, job
         title, level of responsibility, or opportunity for
         promotion, reassignment to a new position commensurate
         with one's salary level does not constitute an adverse
         employment action even if the new job does cause some
         modest stress not present in the old position." Boone
         V. Goldin, 178 F.3d 253, 256-57 (4th Cir. 1999).

  Id.     While   being   less   appealing   is   insufficient,     unfavorable

  assignments can constitute an adverse employment action if there

  is evidence that the unfavorable position subjected the employee

  to    "appreciably   more   dangerous     conditions,"     such   as   "greater

  exposure to potentially harmful radiation," or "increased exposure

  to dangerous pathogens."        Sherman v. Westinghouse Savannah River

  Co.,   263 F.   App'x   357,   370 (4th     Cir.   2008)   (emphasis added)

  (internal quotation marks and citations omitted).

                                 C. Retaliation


         "A plaintiff may prove that an employer took action with

  discriminatory or retaliatory intent through direct evidence or

  through the burden-shifting framework of McDonnell Douglas Corp.

  V. Green [411 U.S. 792, 802 (1973)]."           Strothers, 895 F.3d at 327


                                       14
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 15 of 132 PageID# 9190



  (citation omitted).          Under the McDonnel Douglas burden shifting

  framework,    a plaintiff       can    establish "a prima             facie   case     of

  retaliation in contravention of [§ 1981]," by proving "MD that

  she engaged in a protected activity,' , . . M2) that her employer

  took an adverse employment action against her,' and '(3) that there

  was a causal link between the two events.'"                   Boyer-Liberto, 786

  F.3d at 281 (quoting EEOC v. Navy Fed. Credit Union, 424 F.3d 397,

  405-06 (4th Cir. 2005)).            If a prima facie case is established,

  the McDonnell Douglas framework applies to shift the burden of

  production ''to the employer to articulate a . . . non-retaliatory

  reason for the adverse action;" and if the employer does so, "the

  burden     then   shifts     back     to    the   plaintiff      to    prove    by     a

  preponderance     of   the   evidence      that   the   stated    reason      for     the

  adverse employment action is a pretext and that the true reason is

  . . . retaliatory."        Cuessous, 828 F.3d at 216 (citations omitted)

  (emphasis added).

       The    "adverse       employment      action"      necessary      to     prove    a

  retaliation claim does not require the same species of "adverse

  employment action" necessary to establish a disparate treatment

  claim.   Rather, a retaliation claim requires proof that an employer

  undertook "a materially adverse action . . . [by doing] something

  that 'well might have dissuaded a reasonable worker from making or

  supporting a charge of discrimination.'"                 Smith v. Clark/Smoot/




                                             15
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 16 of 132 PageID# 9191



   Russell, 796 F.3d 424, 434 (4th Cir. 2015) (quoting Burlington

   Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67-68 (2006)).

          Additionally,     for    a    plaintiff      to     prove   "pretext,"      and

   demonstrate that the real reason for the materially adverse action

   was retaliatory, the plaintiff must effectively demonstrate that

   the protected activity was a "but-for cause of a challenged adverse

   employment action."       Guessous, 828 F.3d at 216-17 (emphasis added).

   This showing at the pretext stage effectively mirrors the "but-

   for"   showing     necessary        to   prove    retaliation      through     direct

   evidence (rather than through the McDonnell Douglas framework).

   Id.; Foster v. Univ. of Maryland-E. Shore, 787 F.3d 243, 252 (4th

   Cir. 2015).      Such   causation standard is            more   onerous    than that

   applicable    to   a    "status-based"         discrimination      claim   (such   as

   wrongful discharge), which only requires that the discriminatory

   motive was "one of" the motives that influenced the employer's

   action.      Guessous,    828   F.3d      at   216-17.'^     While   the    ultimate

   causation    standard     for   a    retaliation     claim      presents   a   higher

   hurdle, "a cause need not work in isolation to be a but-for cause."

   Id. at 217 (citing Burrage v. United States, 571 U.S. 204, 211

   (2014)).




   ^ Plaintiffs do not dispute the applicability of the "but-for" standard to
   § 1981 retaliation claims, and in fact, cite such standard in their filings.

                                             16
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 17 of 132 PageID# 9192



                            D. Wrongful Discharge

         As explained in detail by the Fourth Circuit:

         A plaintiff generally may defeat summary judgment and
         establish a claim for race discrimination through one of
         two avenues of proof.     First, a plaintiff may establish
         a claim of race discrimination by demonstrating through
         direct or circumstantial evidence that his race was a
         motivating factor in the employer's adverse employment
         action. See, e.g., Hill v. Lockheed Martin Logistics
         Mgmt., Inc., 354 F.3d 277, 284 (4th Cir. 2004) (en banc).
         ''The second method of averting summary judgment is to
         proceed under a 'pretext' framework, under which the
         employee, after establishing a prima facie case of
         discrimination,   demonstrates    that   the   employer's
         proffered permissible reason for taking an adverse
         employment   action    is   actually   a    pretext   for
         discrimination." Id. at 285.

         . . . Under the McDonnell Douglas pretext framework, an
         employee demonstrates a prima facie case of race
         discrimination by showing that (1) he is a member of a
         protected class; (2) he suffered adverse employment
         action; (3) he was performing his job duties at a level
         that met his employer's legitimate expectations at the
         time of the adverse employment action; and (4) the
         position remained open or was filled by similarly
         qualified applicants outside the protected class. See,
         e.g., McDonnell Douglas Corp. v. Green, 411 U.S. 792,
         802 (1973).

   Holland, 487 F.3d at 213-14 (emphasis added).        The fourth prong of

   a § 1981 wrongful termination claim can alternatively be satisfied

   by demonstrating that "other employees who are not members of the

   protected    class     were   retained     under    apparently     similar

   circumstances."      Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d

   180, 188 (4th Cir. 2004) (citations omitted).




                                       17
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 18 of 132 PageID# 9193



      IV.    Discussion - Individualized S\jinmary Judgement Analysis

         As noted above, the Court must separately address Defendant's

   summary judgment motion as to each of the eleven Plaintiffs because

   each Plaintiff faced varying work environments at Lyon due to his

   or her assignments to different "yards" or "shops," as well as the

   fact that different Plaintiffs worked for Lyon at different times.

   However, because many of the facts still overlap, and because

   Defendant's   summary    judgment   arguments   are   similar,   the   Court

   offers a preliminary summary of some of the broadly applicable

   record facts, interpreted, as required at the summary judgment

   stage of the case, in a light most favorable to the Plaintiffs:

            • Multiple    high-level managers, and even the company
              president (George Lyon), were aware of ongoing racial
              harassment at Lyon's workplace during the ten years
              preceding the filing of this civil action. For example,
              sometime   in   2006,  Plaintiff   Robert  Thomas,  Sr.
              complained directly to the company president about
              racial harassment at Lyon. ECF No. 126-1, at 148-50.

            • Prior to April of 2015, Lyon did not have an H.R.
              Department, but rather had a "personnel office" headed
              by Holly Noack.     Noack's highest level of general
              education was tenth grade, with no formal training in
              H.R. issues or equal opportunity laws other than
              "seminars" or "webinars" she completed during her
              employment. In April of 2015, Nikole Dunkley was hired
              as the director of Lyon's newly established H.R.
              Department.     ECF Nos. 119-6, at 13, 60; 119-8, at 10-
              11.


            • Lyon's written anti-discrimination policy has changed
              several times, but the record suggests that, prior to
              2016, supervisors at Lyon were not effectively trained
              on how to handle, investigate, or report complaints of
              race discrimination.     Moreover, prior to Dunkley's
              hiring in 2015, Noack did not always adequately document

                                       18
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 19 of 132 PageID# 9194



              allegations of racial harassment, did not maintain a
              central  file   of complaints,   and   did  not always
              investigate race-based harassment. As reflected in her
              2015 deposition, Noack believed that the Lyon anti
              discrimination policy did not prohibit the use of the n-
              word in the workplace, although it was her view that
              such word was inappropriate/offensive, and if she heard
              that epithet, Noack would simply tell the employee that
              he or she "shouldn't be saying that."     Additionally,
              Noack testified that she: (1) was not aware that it was
              likely that African-Americans would find a confederate
              flag   offensive;  and   (2)   did   not  "intend   any
              discrimination" when she used the word "boy" to address
              an African-American employee.   ECF Nos. 119-11, at 5;
              119-9, at 19-20; 119-8, at 25-26; 119-12.


           • Even after Lyon updated its anti-discrimination policy
             in late 2015, such policy did not require, or even
             encourage, an employee to report harassment to H.R., but
             instead "encourages" a victim to promptly advise the
             offender that the conduct is unwelcome, which the policy
             indicates will often "resolve the problem." If a formal
             complaint is desired, the policy states that the victim
              "should   discuss    their    concerns   with   their   immediate
              supervisor" (or a higher level manager), but the policy
              appears to put the onus on the victim to re-report the
              complaint to a higher level manager if the immediate
              supervisor provides an inadequate response. Unlike the
              2013 policy, which indicates that complaints can be made
              to the "Personnel Manager," it does not appear from the
              language of the 2015 policy that an employee is even
              expressly informed that H.R. is available to receive
              complaints directly from a victim.    ECF No. 76-2; ECF
              No. 78-3, at 10.


           • Lyon's 2015 policy, which is the document that Lyon
             relies on in support of most of its summary judgment
             motions,5 does not appear to include a written procedure
             requiring foreman/supervisors to report complaints up
             the chain to a more senior supervisor, or to H.R. Holly
             Noack testified in 2015 that foremen/supervisors did

   ^ It appears that multiple Plaintiffs signed a document indicating that they
   were provided with a copy of the new employee handbook (to include the new
   anti-discrimination policy) in November or December of 2015; however: (1)
   some of the Plaintiffs were no longer working at Lyon as of such date; and
   (2) many of the events relevant to this litigation occurred prior to
   November/December of 2015.

                                       19
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 20 of 132 PageID# 9195



              receive some live training on investigating complaints,
              which included the instruction that they inform H.R.,
              but there was no written policy that H.R. be informed,
              and the live training dealt with workplace complaints in
              general, not discrimination complaints. ECF No. 119-8,
              at 29-36.


           • Lyon did not provide its employee handbook or a stand
             alone anti-discrimination policy    to its   temporary
             employees  that  worked   for  Lyon  through  staffing
             companies. Rather, such individuals were provided with
             a short document that included a statement indicating
             that sexual harassment would not be tolerated at Lyon.
             There is no evidence, prior to 2016, of a training
             program for temporary workers, employees, or managers
             that was specifically directed at racial harassment in
             the workplace. ECF No. 119-6, at 34; ECF No. 119-8, at
              29-30,  33-36.^  Most of the Plaintiffs in this case
              worked for Lyon as a temporary employee during at least
              part of the timeframe relevant to this case.

           • All of the male Plaintiffs report seeing racist graffiti
             in the bathrooms at Lyon's workplace, with some
             indicating that it was present almost every day.     The
             graffiti   included   racist   jokes,   "white   hoods,"
             swastikas, racist epithets    including the n-word, and
             various writings/pictures critical of both African-
             Americans   and  Hispanics,   including  depictions   of
             lynchings. Based on directions from Nikole Dunkley in


   6 The ''joint employer doctrine" recognizes the reality that many workers
   "are employed by temporary staffing companies that exercise little control
  over their day-to-day activities" and it "prevents those who effectively
  employ a worker from evading liability by hiding behind another entity, such
  as a staffing agency." Butler v. Drive Auto. Indus, of Am., Inc., 793 P.3d
  404, 410 (4th Cir. 2015}.      Here, "Tidewater Staffing" and other local
  agencies technically "employed" many of the Plaintiffs, for at least a time,
  but had virtually no role in their day-to-day activities at Lyon. To the
  extent Lyon attempts to rely on Tidewater Staffing's rules and procedures
  regarding workplace harassment: (1) Lyon fails to cite any precedent
  suggesting that the Court should evaluate the reasonableness of Lyon's
  conduct, committed at its facility by its employees, through cross-reference
  to a third-party staffing company's policies; and (2) the "post-offer"
  Tidewater Staffing document cited by Lyon in support of at least some of
  its summary judgment claims is an outdated document, and some of the key
  language in such document does not appear in the "post-offer" documents
  signed by many of the Plaintiffs in, or after, 2012. Compare ECF Nos. 72-
  4, 92-8 (prior version of this document), with ECF Nos. 78-2, 92-4 (later
  version of this document).

                                       20
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 21 of 132 PageID# 9196



              H.R. and Johnny Gaskins,"' the graffiti was painted over
              at   various     times,     but    no     investigation    was    ever
              performed by Lyon, and the graffiti reappeared after it
              was covered, including as late as 2018. The bathrooms
              with the graffiti were used by supervisors/managers as
              well as temporary and permanent Lyon employees.              Gaskins
              had used these bathrooms as well. See ECF No. 120-1, at
              36-37; ECF No. 86; ECF No. 120-15, at 81-86.

   With the above background, the Court turns to the consideration of

   the individual merit of each summary judgment motion.

                               A. Brandon Campbell

                                      1. Facts


           • Brandon Campbell is an African-American man who worked
             for Lyon through an outside staffing company from 2009
             to 2011, was a full-time employee in Lyon's paint shop
             from 2011 to 2013, and again worked as a temporary worker
             through "Tidewater Staffing" from July 2014 to July
             2015.   During these timeframes, Campbell reported to
             three different "foremen": David Kerner, Tommy Hill, and
             David Dragon.

           • "Production Manager" Lonnie Jones called Campbell "boy"
             or "big boy" all the time. Campbell complained to Jones
             and told him that "boy" was not his name, asking Jones
             to call him "Brandon." Campbell also complained about
             Jones' comments to "lead man" Bobby Hardy, who is
             African-American {and is himself a Plaintiff in this
             case).   Hardy made his own complaints to Jones about
             Jones' racist comments, but they were returned with
             other racist statements, including the assertion that
             Jones' father was rich and bought Jones an African-
             American "to play with" when Jones was a baby. ECF No.
              119-1, at 41-44; ECF No. 119-24, at 142-43.


           • Campbell heard Jones describe Bobby Hardy's skin as so
              black that it was "blue," and heard Jones tell foreman
              Michael      Ahart   that   he   should    "fire   all   their   black
              asses."      ECF No. 119-1, at 111.


    It appears that Gaskins was the "Vice-president of production" and/or the
  "Production Manager" at Lyon for some of the relevant timeframe. See, e.g.,
   ECF No. 126-1, at 49.

                                          21
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 22 of 132 PageID# 9197




           • Campbell   saw   confederate flags    all   around Lyon's
              workplace every day, including on tool boxes, paint
              caps, and on foreman Ahart's bandanna, vehicle, and
              screen saver. Campbell saw other racist symbols,
              including nooses on three separate occasions.      He was
              also racially harassed by Henry Miller, a foreman, and
              witnessed   Miller   harassing   other   African-American
              workers, including an incident where Miller tried to
              throw a noose around Quinton Miller's neck, and another
              where Henry Miller threatened Quinton, saying that he
              would "'run your black ass over' while he was in a Lyon
              Shipyard truck."    On another occasion, Henry Miller
              pulled his pants down exposing his rear-end to Campbell
              and Quinton Miller and telling them that they could "kiss
              his white ass." Id. at 36-37, 67-75.

           • David Kerner, another foreman, also made racist comments
              as frequently as twice a week, including use of the n-
              word, referring to an African-American employee as a
              "thug," and commenting that his old neighborhood, which
              used to be predominately white, turned "into the ghetto"
              when "the black people" moved in. Id. at 112-14.

          • Foreman Ahart made racist comments on "about a weekly
            basis," including inappropriate race-related statements
            to Campbell associating race with penis size, and noting
            that Ahart didn't allow black people in his house. At
            one point, Ahart told Campbell that because he wasn't
            allowed to call African-American employees "n**gers no
            more" he would just "have to call you-all ninjas." Id.
              at 39, 112.


          • Campbell testified that the worst job assignments at
            Lyon were virtually always given to African-Americans
              while the white workers would just "sit there." Campbell
              understood that "dirty work" was part of his job, but
              the responsibility for performing such work almost never
              rotated to white workers.      Work that had to be done at
              night was also unfairly assigned to Campbell rather than
              rotated to white workers. Campbell complained to "lead-
              man" Bobby Hardy, but Hardy told him that Ahart wanted
              Campbell to do the dirty work, and because Ahart was
              Hardy's superior, there was nothing Hardy could do about
              it. Id. at 21, 26-29, 32.



                                       22
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 23 of 132 PageID# 9198



           • Campbell did not report all of the above racist
             statements because: (1) he used to report similar
             conduct to Bobby Hardy and Quinton Miller, but they said
             ''there was nothing they could do," with Hardy further
             explaining that "it's a white man's world," id. at 39-
             42; (2) high-level management participated in racist
             jokes and other improper racial comments, including
             Production Manager Lonnie Jones referring to Campbell as
             "boy" after Campbell confronted Jones and asked to be
             called "Brandon", id. at 39-41;® and (3) he was scared
             of retaliation, in part because Holly Noack, the head of
             personnel, was friends with the people committing the
             racial harassment, id. at 39-40, 42, 115, 119, and in
             part because he complained to personnel in 2013 about
             mistreatment by foreman David Dragon, and was "sent
             home" without pay for a few days by Holly Noack. Id. at
               31-32, 117.9




   ® According to Campbell's evidence, Lonnie Jones is the only person at Lyon
   that was ever formally reprimanded for racial harassment, as Jones received
   a written warning after Lyon was named as a defendant in a race
   discrimination suit that predated the instant action. ECF No. 119-23. The
   written warning indicated that an internal investigation revealed that Jones
   had not directed racist language toward the six plaintiffs in that case,
   but had used inflammatory and/or racist language in the workplace.                   Id.
   Jones was warned not to do it again, but the reprimand did not end Jones'
   practice of calling certain African-American employees "boy" and others the
   n-word. ECF No. 119-18, at 158-59. Although Plaintiffs have been precluded
   from referencing the earlier-in-time litigation at the trial in this case,
   ECF No. 165, reference is made herein to provide context for such reprimand,
   because the Court views such context as important to the evaluation of the
   effectiveness of Lyon's discrimination policy and personnel/H.R. department,
   matters that Lyon has placed at issue through its affirmative defense.               To
   the extent Lyon advances such defense at trial,             the Court will have to
   determine   whether   such   defense   opens   the   door   to   the   need   for   some
   explanatory statement providing context for the reprimand of Jones.

   9 To the extent an employer has an effective anti-discrimination policy in
   place with established reporting channels that are actually conveyed to its
   workers, an employee is generally unable to avoid his or her obligation to
   report harassment based solely on a nebulous fear of retaliation.     Cf.
   Matvia v. Bald Head Island Mgmt., Inc., 259 F.3d 261, 270 (4th Cir. 2001)
   (explaining the importance of the "reporting requirement" to the law of
   workplace harassment and explaining that "[t]he bringing of a retaliation
   claim, rather than failing to report . . . harassment, is the proper method"
   to address retaliatory acts) (internal citation omitted).

                                           23
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 24 of 132 PageID# 9199



                  2. Hostile Work Enviroximent - Campbell

                             a. Severe or Pervasive


         Lyon first seeks summary judgment as to Campbell's hostile

   work environment claim, but it does not, at least at this time,

   challenge     whether    the     claimed     harassment      was    ''severe      or

   pervasive,"    instead    challenging       only   whether   such       conduct   is

   imputable to Lyon.

                                 b. Imputable to Lyon

         Lyon seeks summary judgment based on the application of the

   Ellerth/Faragher affirmative defense, asserting that Lyon both had

   an effective anti-discrimination policy and that Campbell failed

   to avail himself of remedies under such policy (by failing to

   report the harassment          to H.R. or     to a supervisor).           Campbell

   correctly   asserts     that    because     Defendant   seeks      to   invoke    an

   affirmative defense, it is Defendant's burden to prove that such

   defense applies based on the undisputed facts in the record.                      As

   described    below,     the    Court   largely     agrees    with       Campbell's

   arguments that Defendant fails to carry its burden at the summary

   judgment stage to establish: (1) that such affirmative defense is

   available; and (2) that even if available, there is sufficient

   undisputed evidence to satisfy the first prong of the defense.

        First, Defendant fails to advance facts demonstrating that

   the harassment at issue came from individuals                that qualify as

   "Vance supervisors."          As described above,       the Ellerth/Faragher

                                          24
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 25 of 132 PageID# 9200



  affirmative defense only applies to                            Vance supervisors," with the

  authority to hire/fire or modify a plaintiff's conditions of

   employment, and therefore, "it matters whether a harasser" is a

  supervisor as defined in Vance♦                      Vance, 570 U.S. at 424 {emphasis

   added) .       Notably, Defendant both:                 (1)    fails to point to evidence,

   or    provide        argument,       in    its     initial       brief      outlining          the     job

   responsibilities/authority                   of    the     respective         "foremen,"             "lead

   men,"       the "Production Manager," or other individuals purportedly

   committing harassment; and (2)                    fails to offer any response in its

   reply brief to Campbell's express contention that such evidence is

   lacking in the record.

              Second,     even       accepting         Defendant's            premise            that     the

   Ellerth/Faragher             affirmative           defense           is    "available,"              which

   requires       the    further assumption                that   Campbell       did not          suffer    a

   tangible employment action based on his race,^° Defendant fails to

   demonstrate an absence of disputed material                                facts    as    to whether

   Lyon's       anti-discrimination             policy was          sufficiently            "effective"

   such that Lyon can be said to have exercised "reasonable care" to

   prevent/correct          harassing           behavior          (the       first    prong        of     the




        The    Ellerth/Faragher       affirmative      defense     is    unavailable        to   Lyon if    a
   "tangible employment action" resulted from the discriminatory conduct.                                 See
   McKinney v. G4S Gov't Sols. ,             Inc.,   179 F. Supp. 3d 609,        621   (W.D. Va. 2016)
   (explaining that to succeed on summary judgment when the harasser is a Vance
   supervisor, the defendant "must first show that no tangible employment
   action was taken .       .    .   and then must establish there are no disputed facts
   as to each of the two prongs of the [affirmative] defense") .


                                                      25
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 26 of 132 PageID# 9201



   Ellerth/Faragher affirmative defense).          Rather, Campbell points to

   numerous facts that call into question the effectiveness of the

   policy, to include Lyon's failure to provide the Court a copy of

   its anti-discrimination policy in force prior to November of 2015,

   as all of the harassment asserted by Campbell occurred prior to

   such date.    If the Court is limited to the summary judgment filings

   specific to Campbell,       it would clearly be "debatable whether the

   company actually ha[d] a [racial] harassment policy" during the

   relevant    timeframe,    as    Defendant   has   provided    "[n]o       company

   document" in effect prior to November of 2015 that mentions racial

   harassment and Defendant fails to highlight any evidence that the

   company     conducted    effective    "training      to    prevent      [racial]

   harassment" prior to 2016.        Qcheltree, 335 F.3d at 334.

          Alternatively, even if this Court considers the text of Lyon's

   2013    written   anti-discrimination       policy   that    was       introduced

   against other named Plaintiffs, and even if such policy were deemed

   effective    on   its   face,   because   Mr.   Campbell    was    a    temporary

   employee from July of 2014 until July of 2015, he was not provided




     Campbell stopped working at Lyon before the circulation of Lyon's updated
   2015 employee handbook, yet the 2015 handbook is the only policy submitted
   by Defendant as a summary judgment exhibit as to Campbell. Lyon does provide
   a document that Campbell signed in 2011 indicating that he received a copy
   of the employee handbook in force at that time; however. Defendant does not
   provide a copy of such handbook. ECF No. 76-2, 76-3. The Court notes that
   the broader case-file does includes earlier versions of the Lyon anti
   discrimination policy submitted by Lyon in support of summary judgment as
   to Plaintiffs other than Campbell. See ECF No. 78-3 (documenting the anti-
   harassment policies in place during 2008 and 2013).

                                        26
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 27 of 132 PageID# 9202



  a copy of such policy.          ECF No. 119-8, at 29-30.      Accordingly,

  Campbell has clearly pointed to disputed material facts as to

  whether Lyon maintained an effective anti-discrimination policy

  during the relevant timeframe.        See Scott v. Ameritex Yarn, 72 F.

  Supp. 2d 587, 593 (D.S.C. 1999) (finding the existence of a

  ''genuine issue[] of material fact" as to whether an anti-harassment

  policy had been communicated to the plaintiff, explaining that the

  employer cannot demonstrate its reasonableness "if it entirely

  fails to disseminate the policy").

        Additionally, even if the policy had been circulated, the

  current record presents material factual disputes as to whether:

  (1) supervisors that heard complaints about harassment had a duty

  (and/or followed any such duty) "to report incidents of [racial]

  harassment to their superiors," Ocheltree, 335 F.3d at 334; (2) a

  victim of harassment had "reasonable avenues for voicing [his or]

  her [racial] harassment complaints," id. at 335; and (3) "the

  employer's actions as a whole," including its failure to adequately

  investigate complaints and reprimand the offenders, "established

  a reasonable mechanism for prevention and correction" of racial

  harassment. Holly D. v. California Inst. of Tech., 339 F.3d 1158,

  1177 (9th Cir. 2003) (citing Ellerth, 524 U.S. at 765).           Here, the

  evidence    on   such   issue    is   clearly   not   "so   one-sided   that

  [Defendant] must prevail as a matter of law," McAirlaids, 756 F.3d

  at 310 (citation omitted), in light of the fact that: (1) Lyon's

                                        27
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 28 of 132 PageID# 9203



  written    policies      did       not   provide    personnel/H.R.,      or     Lyon

  supervisors/managers,          with      "any   guidance    regarding     how     to

  investigate, document, and resolve harassment complaints once they

  were reported," E.E.O.C. v. Boh Bros. Const. Co., 731 F.3d 444,

  464 (5th Cir. 2013) (en banc); (2) complaints of racial harassment

  that were discovered by the Lyon personnel office/H.R. were not

  always investigated, and if an investigation was conducted, the

  racial component of the complaint was not always explored; and (3)

  the head of the Lyon personnel department through April of 2015

  had limited,     if   any,     training    on racial    harassment,      may have

  herself used the term "boy" to refer to African-American workers,

  and did not believe that use of the n-word at Lyon was a violation

  of the anti-discrimination policy as it was written, ECF No. 119,

  at 19-20; cf. Boyer-Liberto, 786 F.3d at 280 ("In my view, being

  called    the   n-word   by    a    supervisor—as    [the   plaintiff]    alleges

  happened to him—suffices by itself to establish a racially hostile

  work environment." (quoting Ayissi-Etoh v. Fannie Mae, 712 F.3d

  572, 580 (D.C. Cir. 2013) (Kavenaugh, J., concurring))).

        Lyon therefore fails to carry its burden to establish the

  applicability of the Ellerth/Faragher affirmative defense in light

  of   material    factual      disputes    regarding    whether   Lyon    adopted,

  distributed, and enforced an effective anti-harassment policy that




                                            28
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 29 of 132 PageID# 9204



   was actually aimed at preventing/rectifying racial harassment.^2

   See Howard v. Semco Duct & Acoustical Prod., Inc., No. 7:12cv452,

   2013 WL 4451117, at *4 (W.D. Va. Aug. 16, 2013) (denying summary

   judgment on       the   El1erth/Faragher        defense after      describing    the

   record    as ''rife     with    questions     of   fact" as   to   "whether     [the

   plaintiff's] supervisor was a 'supervisor' as Vance defines that

   term"    and    whether   the    defendant    "exercised    reasonable    care    to


   prevent and promptly correct any harassing behavior"); Smith v.

   First Union Nat. Bank, 202 F.3d 234, 244 (4th Cir. 2000) ("[T]he

   first element of [the El1erth/Faragher] affirmative defense is

   showing that [the employer] exercised reasonable care to prevent

   and correct promptly any . . . harassing behavior."); cf. Vance,

   570 U.S. at 446 ("As an initial matter, an employer will always be

   liable when its negligence leads to the creation or continuation

   of a hostile work environment.").                  Notwithstanding Defendant's

   efforts    to    rely     on    its   written      anti-discrimination    policy,

  Campbell, and other Plaintiffs, have pointed to multiple facts on

  which a reasonable juror could conclude that Lyon's policy was not


  12 Defendant correctly argues that "[d]istribution of an anti-harassment
  policy provides 'compelling proof that the company exercised reasonable
  care in preventing and promptly correcting sexual harassment." Barrett v.
  Applied Radiant Energy Corp., 240 F.3d 262, 266 (4th Cir. 2001) (citation
  omitted). However, "[t]he mere presence of an anti-discrimination policy"
  does not end the summary judgment inquiry, particularly where the plaintiff
  points  to evidence suggesting      that the policy was "defective or
  dysfunctional," which Plaintiffs have done here. Williams v. Silver Spring
  Volunteer Fire Dep't, 86 F. Supp. 3d 398, 414-15 (D. Md. 2015) (citations
  omitted). Stated another way, the existence of "such a policy only insulates
  an employer if it effectively was enforcing its policy," and on this record,
  such a question can only be answered by the factfinder. Id.

                                            29
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 30 of 132 PageID# 9205



   effectively implemented and/or was "defective or dysfunctional."

   Smith, 202 F.3d at 244-45.

          The Court recognizes that it may be an atypical fact pattern

   for an employer to have a written anti-discrimination policy that

   fails to satisfy the first prong of the Ellerth/Faragher defense,

   but the facts here suggest multiple deficiencies in Lyon's efforts

   to bar, police, and curtail racial harassment at its workplace,

   particularly     prior   to   mid-2015.       These   deficiencies    include

   failure to distribute its policy to temporary employees (some of

   which held a "temporary" status for years), failure to maintain an

   effective H.R. office during the bulk of the relevant timeframe,

   failure    to   adequately    train   its   workers   and    supervisors,   and

   failure to effectively implement a policy whereby managers that

   received    a   complaint,    or   witnessed    racial      harassment,   would

  conduct an adequate investigation and/or report the matter                    to

   H.R.      See Ocheltree, 335 F.3d at 334 ("The first problem with




  13 The 2015 policy language relied on by Lyon, which is not relevant to
  Campbell, but is relevant to the Plaintiffs working at Lyon beyond November
  of 2015, could be interpreted as only requiring that the victim: (1) ask
  the harasser to stop the harassment (an action Campbell asserts that he
  performed on multiple occasions); and/or (2) tell his or her immediate
  supervisor of the harassment (a requirement that Campbell may have satisfied
  by his reports to "lead man" Bobby Hardy). ECF No. 78-3. It also does not
  appear that there is a written requirement that supervisors who receive a
  complaint forward it to H.R., or anyone else (Dunkley testified that
  reporting up the chain was the standard practice at Lyon, but Plaintiffs'
  evidence suggests the contrary). The jury could also consider the fact that
  the 2015 policy arguably puts the onus on the employee to report the same
  harassment twice if his or her immediate supervisor fails to follow through
  on a complaint. Cf. Ocheltree, 335 F.3d at 334-35 (suggesting an approach
  that requires the employee to report the harassment twice if a supervisor

                                         30
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 31 of 132 PageID# 9206



   [the defendant's] complaint procedure is that . . . it fails to

   place   any   duty   on supervisors       to   report incidents    of sexual

   harassment to their superiors.").

        In light of all of        these facts suggesting that Defendant

   failed to exercise ''reasonable care" to promptly prevent/correct

   supervisor harassment, a reasonable juror could plainly find that

   Lyon's policy was inadequate and/or not effectively implemented.

   See Spriggs, 242 F.3d at 187 (explaining that "no matter how well-

   conceived" a policy is, an employer fails "to show the requisite

   level of care" if it "has rendered [the policy] ineffectual by

   acting unreasonably").       The above analysis, of course, is "not to

   say that [Lyon] cannot establish . . . the affirmative defense" at

   trial; however, Lyon "has failed to establish [such defense] as a

   matter of law" based on the summary judgment submissions.             Harris

   V. Mayor & City Council of Baltimore, 797 F. Supp. 2d 671, 684 (D.

   Md. 2011).

                                 c• Negligence

        The Court separately finds, for the reasons argued in detail

  in Campbell's brief in opposition to summary judgment, ECF No.

   110, at 27-31, that Defendant fails to point to undisputed facts

  demonstrating     that   it   was   not    negligent   in   its   handling   of

  "anonymous" harassment and/or harassment committed by individuals




  "cannot or does not adequately resolve an employee's complaint . . . seems
  ill designed to ensure that upper management learns of harassment").

                                        31
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 32 of 132 PageID# 9207



  that do not qualify as ''Vance supervisors."              See Vance, 570 U.S.

  at 424 ("If the harassing employee is the victim's co-worker, the

  employer is liable only if it was negligent in controlling working

  conditions."); see also Pryor, 791 F.3d at 497 ("The anonymous

  nature of    severe   threats     or   acts   of   harassment may,      in fact,

  heighten what is required of an employer.").              For reasons similar

  to   those   discussed   above,    disputed        material   facts,   regarding

  whether Lyon "knew or should have known about [any co-worker]

  harassment    and   failed   to   take   effective      action   to    stop   it,"

  preclude summary judgment.         Strothers, 895 F.3d at 332 (citation

  omitted)

        For all of the above reasons. Defendant's summary judgment

  motion is DENIED as to Campbell's hostile work environment claim.

          3. Disparate Treatment: Work Assignments - Campbell

        Defendant's     summary     judgment     motion    next    asserts      that

  Campbell fails to advance sufficient evidence on which a reasonable



    when conducting such negligence inquiry, "[ejvidence that an employer did
  not monitor the workplace, failed to adequately respond to complaints of
  racial discrimination, failed to provide an effective system for registering
  complaints, or effectively discouraged complaints from being filed," are
  all relevant. Vance, 570 U.S. at 449. Highlighting just one form of the
  asserted discriminatory treatment in this case, a juror could easily find
  that repeatedly painting over racist graffiti without any investigation, or
  any other action aimed at curbing such practice, only to have such graffiti
  immediately reappear, ECF No. 76-1, at 66, was not "reasonably calculated
  to end the harassment." Freeman v. Pal-Tile Corp., 750 F,3d 413, 423 (4th
  Cir. 2014) (quotation marks and citation omitted); see also Pryor, 791 F.3d
  at 498 (explaining that an employer "is not subject to a lesser standard
  simply because an anonymous actor is responsible for the offensive conduct";
  rather, anonymity is just one circumstance that informs the "determination
  of whether a company's response was reasonably calculated to end the
  harassment at issue") (citations omitted).

                                         32
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 33 of 132 PageID# 9208



  juror   could    conclude      that    he    suffered    an ''adverse    employment

  action" based on his race, a prerequisite for a valid disparate

  treatment claim.       Holland, 487 F.3d at 219.           The amended complaint

  broadly alleges that Campbell and other "African-Americans and

  Hispanics,"     were    "made    to    perform     the   least    desirable    jobs,

  sometimes in dangerous conditions," and that "African-Americans

  and   Hispanics,      including    Campbell,       might   be    made   to   work    in

  dangerous conditions or work by themselves with no one watching to

  ensure that they were not injured, or if they were injured, to

  provide assistance."          Am. Compl. SISI 189-90 (emphasis added).              Not

  only are such allegations equivocal on their face, but Plaintiff

  cannot rely on mere allegations at the summary judgment stage;

  rather, the evidence in the record must control.

        In   response      to     Defendant's        summary       judgment    motion,

  Campbell's opposition memorandum cites a single record fact in

  support    of   the   assertion       that   "he   and   other    African-American

  workers were forced to work in worse conditions than white workers,

  and made to work in more dangerous conditions or work alone with

  no back up for safety compared to white workers."                  ECF No. 119, at

  30.   The cited evidentiary paragraph, however, offers no evidence

  of any "dangers" faced by Campbell on even a single occasion,

  instead broadly asserting, without providing a factual predicate,

  that Campbell's foreman would "unfairly assign Campbell the more

  dirty tasks," and would give Campbell the "dirty jobs," and "night

                                              33
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 34 of 132 PageID# 9209



  jobs."    Accordingly, even when this limited evidence {which does

  not include evidence of denied training or promotions, lesser pay,

  or materially more dangerous work) is viewed in a light most

  favorable to Campbell, no reasonable juror could conclude that

  Campbell established a prima facie disparate treatment claim.

  See Holland, 487 F.3d at 219 (explaining that "less appealing" job

  assignments     do   not   constitute    an "adverse      employment action"

  absent a "significant detrimental effect") (quotation marks and

  citation omitted); Von Gunten v. Maryland, 243 F.3d 858, 868 (4th

  Cir. 2001), abrogated on other grounds by Burlington Northern &

  Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006) (noting that, even

  in   a   case   involving    "exposure       to   dangerous    pathogens,"   the

  plaintiff's     disparate     treatment      claim    failed    based   on   her

  "fail[ure] to proffer any credible evidence that her exposure to

  these chemicals did in fact increase in the new assignment").

       Because Campbell fails to point to evidence that could support

  his disparate treatment claim. Defendant's summary judgment motion

  is GRANTED.      Campbell is correct, however, that the race-based


     Campbell does not directly argue in opposition to summary judgment that
  being "sent home" for a few days without pay in 2013 after a disagreement
  with his foreman (David Dragon) constituted an adverse employment action.
  Moreover, Campbell's own evidence would not support such a finding because
  he admits that he refused to follow his foreman's directions and "gave him
  a reason" to fire Campbell (though not a "big reason," because the direction
  Campbell refused to follow was about a trivial matter). ECF No. 119-1, at
  31-33.   Campbell's evidence also establishes that he was unaware why his
  foreman disliked him and that it was "personnel," and not Dragon, that sent
  him home for a few days after the argument.     Such evidence, which is not
  even raised by Campbell in his argument in opposition to s\iinmary judgment,
  appears facially insufficient to support a disparate treatment claim.

                                          34
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 35 of 132 PageID# 9210



  assignments cited in support of his disparate treatment claim

  bolster     his   hostile   work   environment     claim,   as such   facts   are

  relevant to both the "severe or pervasive" mistreatment he alleges

  and, if proven to be a widespread practice as alleged, to Lyon's

  constructive knowledge of race-based harassment.

                              B. Robert Thomas, Sr.

                                        1. Facts


        The facts previously summarized documenting the absence of an

  H.R. department prior to April of 2015, failure to train Lyon

  employees and supervisors on racial discrimination, failure to

  provide an anti-discrimination policy to temporary workers, etc.,

  apply     equally    to     Thomas,    Sr.   and     all    other   Plaintiffs.

  Additionally, the following facts are relevant to Thomas, Sr.:

            • Thomas, Sr. is an African-American man who performed
              work at Lyon's workplace periodically in the late 1990s
              through a subcontract company, and then worked as a Lyon
               employee in the position of "lead man" in the labor shop
               for a period of several months in 2006,^® and again in
               2015.


            • Thomas, Sr. asserts that Tom Barnes (superintendent)
              used racial slurs in the late 1990s, including the
              epithet "black ass n**ger" whenever he got upset.
              Foreman Michael Ahart wore confederate clothing at work
               dating back to the late 1990s, and continuing through
               2015.    ECF No. 126-1, at 146-48.



     Thomas, Sr.'s deposition references his first permanent employment at
  Lyon as occurring in 2008, and such date repeats throughout the entire
  deposition. Thomas, Sr. clarifies on summary judgment, that as verified by
  Lyon's internal employee records, that he actually worked for Lyon in 2006,
  not 2008.     As Defendant does not challenge such          correction,   which is
  predicated on Lyon's own company records, this Court will refer to such term
  of employment as occurring in 2006.

                                          35
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 36 of 132 PageID# 9211



          • In 2006, Tom Barnes told Thomas, Sr. to get his "black
            ass off that barge," and then said "[y]ou-all n**gers
            make me sick." Thomas, Sr. challenged such epithet and
            warned Barnes not to talk to him like that. Immediately
            thereafter, Thomas, Sr. complained directly to the
            company president (George Lyon) about Barnes' racially
            derogatory language and asked Mr. Lyon to talk to Barnes.
            Mr. Lyon told Thomas, Sr. that he needed to stand up to
            the harassers himself or else they would continue to
            push him around. As far as Thomas, Sr. knows, Mr. Lyon
             took no action in response to the complaint. The racial
             slurs continued after that date. Id. at 49-51, 149-50.

          • Production Manager Lonnie Jones, who reported directly
            to George Lyon, repeatedly made racist statements in the
            workplace (including "spook" and "blue"), and while
            Jones referred to most African-American employees as
            "boy," he repeatedly, and routinely, called Thomas, Sr.
            "Big N**ger." Jones also told Thomas, Sr. that when he
            was young his family "had a maid and [his] dad bought
            him a n**ger as a toy." Thomas, Sr., confronted Jones
            about some of his offensive comments, including the
            nickname "Big N**ger," but Jones did not stop using said
            offensive moniker. When Thomas, Sr. returned to Lyon in
            2015 after many years working elsewhere, Jones called
            him "Big N**ger" again the first time Jones saw him.
            Jones then indicated that he knew he wasn't supposed to
            call Thomas, Sr. that name anymore based on Lyon's "new
            H.R.," but he still repeated the name on another occasion
             after that.     Id. at 38-42, 151-52, 155-59.


          • Thomas, Sr. did not work around David Kerner much in
             2006, but got to know him more in 2015.       Kerner routinely
             made   racist   statements    to   his   subordinate   African-
             American employees, including the slurs "n**ger," "boy"
             and "blue."   Kerner used the n-word "just about every
             week" as he used it whenever he got upset. He also told
             his employees to get their "black ass out there" on a
             job. On one occasion during 2015, Kerner asked Thomas,
             Sr. whether "n**gers grow tails at night on a full moon."
             Thomas, Sr. confronted Kerner when he was back at Lyon
             in 2015 and told him that he couldn't talk to employees
             that way. Id. at 51-54, 172-173.

          • Thomas, Sr. worked with "Sacco" in the late 1990s and in
            2006. Sacco used terms such as "boy, n**ger, black ass,
            [and] monkey-looking ass" while working at Lyon. On one

                                      36
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 37 of 132 PageID# 9212



              occasion in 2006, Sacco threatened to fire an African-
              American employee if he didn't ''keep his black ass" at
              Lyon for additional work even though he had just worked
              for twelve hours and needed to go home to pick up his
              kids. Thomas, Sr. asserts that Sacco fired such employee
              about a week later. Sacco also said things like "them
              damn n**gers get on my damn nerves." Id. at 53-56, 160-
              163.


              In 2015, when Thomas, Sr. was rehired at Lyon, one of
              his African-American subordinates complained to Thomas,
              Sr. that Kerner was mistreating him, including telling
              him to "get [his] black ass" to work. Id. at 69. Thomas,
              Sr. assisted another employee (who was Italian or Puerto
              Rican) after David Kerner was "joking" with him
              regarding his race and physically assaulted him by
              picking him up. Thomas, Sr. made a written statement to
              H.R. (at H.R.'s request) about Kerner "putting his hands
              on that man" and Thomas, Sr. thinks that Kerner received
              a warning from H.R.    Kerner then came back at Thomas,
              Sr. and called him "nothing but a damn snitch." Id. at
              70-71.


              Thomas, Sr. was exposed to additional racist speech and
              symbols in both 2006 and 2015, as he saw numerous
              confederate flags at work (displayed primarily by Ahart,
              who wore the flag "faithfully" on bandanas, a jacket,
              wristbands, and his motorcycle) and saw racist graffiti,
              including the n-word and pictures of monkeys. He also
              saw nooses hanging on more than one occasion, including
              one hanging in the engine room on the "Lady D" tugboat
              in 2015. He saw a second "old" hidden noose hanging in
              the corner of a building being torn down in 2015. Id.
              at 100-110, 171-75.


              Thomas, Sr. personally witnessed other mistreatment
              based on race while working at Lyon in 2015 as he was in
              charge of several African-American employees that were
              mistreated by white supervisors. One incident involved
              Kerner forcing Thomas, Sr.'s son to shovel "shot" by
              hand on a very hot day even though a "bobcat" was
              available to complete the job far more efficiently.
              Thomas, Sr. confronted Kerner, who refused to sit down
              and talk with Thomas, Sr. about the way Kerner was
              treating his subordinate American-American employees.
              Kerner's view was that he was the "facility manager,"
              and whatever orders he gave should be followed. Id. at

                                       37
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 38 of 132 PageID# 9213



              74-78.    On other occasions, Thomas, Sr. heard Kerner
              indicating that he did not want to teach ''[t]hese
              n**gers" because they "ain't going to get it no way,"
              that he "hate[d] them black ass n**gers," and that he
              was going to "[g]et rid of these n**gers and get [him]
              a new crew."    Id. at 185.


           • Sometime in September of 2015, Kerner confronted Thomas,
             Sr. and told him "[y]our black ass can't run my job."
             Id. at 85-86.   Kerner then falsely reported to Johnny
             Gaskins that Thomas, Sr. had threatened to physically
             harm Kerner, and without even giving Thomas, Sr. a chance
             to explain what happened, Gaskins transferred Thomas,
             Sr. to "the main yard" in order to split up Thomas, Sr.
              and Kerner.    Id. at 86-88.


           • After being transferred to the main yard, and shortly
             prior to his termination from Lyon, Thomas, Sr. had an
             encounter with another white supervisor (Donna Douglas)
             who verbally and physically assaulted Thomas, Sr. in a
             manner that injected race into the confrontation.
             Douglas was insisting that Thomas, Sr. write a "ticket"
             authorizing "hot work" on a vessel, but Thomas, Sr.
             refused based on his judgment that such work would create
             a fire hazard until the recently applied paint was fully
             dry. After Thomas, Sr. refused to authorize the work in
             spite of Douglas' loud cussing, Douglas "straddle[d] her
             legs," took her right hand and "went down into her
             buttocks, walked-over there to [Thomas, Sr.], and . . .
             said, 'Not only you kiss my ass, you kiss my white ass,'
             and she wiped it right across [his] . . . nose." Thomas,
             Sr. told his boss, who told him to go to personnel. He
             tried reporting the incident to H.R., but Dunkley was
             not available. Thomas, Sr. was then hospitalized for an
             unrelated medical issue, but at some point, he made a
             written complaint to H.R. indicating that Douglas had
             told him to "kiss my wite [sic] ass." Id. at 89-95; ECF
              No. 126-9.


          • After an internal investigation, Douglas was suspended
            for five days, but such suspension was solely due to her
            aggressive behavior toward a subordinate during a "major
            verbal altercation" and was not tied in any way to her
            racist statement. In fact, H.R. had overlooked Thomas,
            Sr.'s written report indicating that Douglas made a
            racist statement until after an EEOC charge was filed,
            and when confronted with such matter during her 2018

                                       38
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 39 of 132 PageID# 9214



               deposition, Dunkley continued to believe that the race-
               based statement (^^white-ass") was fabricated by Thomas,
               Sr. and other eye-witnesses, saying that she believed
               the statement of another Lyon employee who had not
               witnessed the event.    Dunkley further stated that she
               heard  the   deposition   testimony  of  several  other
               Plaintiffs that claimed to have heard Douglas say ''kiss
               my white ass," but she disregarded such statements as
               fabrications.    Critically, however, Douglas freely
               admitted during her deposition that she told Thomas, Sr.
               to "kiss her white ass," further indicating that she
               never denied saying that, and that if Lyon's records
               state that she only said "kiss my ass," or that she ever
               denied saying "kiss my white ass," Lyon's records are
               wrong. EOF Nos. 126-7; 126-8; 126-11.

               Approximately two weeks after the incident with Douglas,
               Thomas, Sr. was terminated by Jevon Brooks, who told
               Thomas, Sr. that he had to let him go, but didn't know
               why.   Noack told Thomas, Sr. that Lyon was "having a
               layoff," which Dunkley repeated when Thomas, Sr. called
               Lyon the following week. EOF No. 126-1, at 90-96.

                 2. Hostile Work Environment - Thomas, Sr.

                           a. Severe or Pervasive


        In support of its motion seeking siammary judgment on Thomas,

  Sr.'s hostile work environment claim, Defendant first summarily

  asserts, in a two sentence argument without citation to case law,

  that Thomas, Sr. cannot rely on any events occurring in 2006 as

  they fall far outside of the applicable limitations period.             EOF

  No. 90, at 8.    Defendant further asserts that the 2015 harassment,

  when considered in isolation, was not sufficiently "severe and

  pervasive.       Id. at 8-9.    Thomas, Sr. responds by arguing that:


    To clarify, the controlling legal standard requires the racial harassment
  to be sufficiently severe (a single extreme event) ^ sufficiently pervasive
  (repeated harassment over time).   Accordingly, notwithstanding Defendant's
  use of the conjunctive term ''and," which is also found in some case law,

                                       39
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 40 of 132 PageID# 9215



  (1) the ''continuing violation approach applies to § 1981 hostile

  work    environment     claims,"      such       that    discrete       acts   committed

  outside the four-year limitations period remain actionable in

  conjunction      with    the      numerous        acts     committed       inside        the

  limitations period, Guessous, 828 F.3d at 223; (2) the continuing

  harassment in this case was committed in the same manner, by the

  same actors, whenever they interacted with Thomas, Sr. {in the

  late 1990s, 2006, and 2015); (3) that even if the past conduct is

  not actionable, (a) the 2015 conduct alone is sufficiently severe

  or pervasive to survive summary judgment; and (b) the past conduct

  remains admissible to demonstrate Lyon's negligence for allowing

  widespread harassment by supervisors, and even a senior manager

  only one step below the company president (Jones), to occur over

  several decades.


         Defendant's abbreviated limitations argument, which does not

  cite   to    any case   law    or    address      or    respond    to Thomas,       Sr.'s

  invocation of the "continuing violation" theory, is insufficient

  to demonstrate that Thomas, Sr. is barred, as a matter of law,

  from    presenting      evidence      regarding          events     preceding       2015.

  Guessous, 828 F.3d at 223-24; see Milligan-Grimstad v. Stanley,

  877 F.3d 705, 712 (7th Cir. 2017) (noting that it may be possible

  to   reach    back   "10,   15,     or   20      years"    if     the   violation        was


  the applicable legal test       in    the    Fourth     Circuit   requires     "severe    or
  pervasive" harassment.


                                              40
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 41 of 132 PageID# 9216



  continuing); 7 Emp. Coord. Employment Practices § 84:90 {2019

  update)       (stating      that    a    ''continuing         violation    may      also    be

   established          by    evidence        of     a     company-wide          policy       of

  discrimination,"           and    observing       that    "[w]idespread            harassment

  participated in by numerous individuals is usually sufficient to

  establish        the       existence        of     a     company-wide          policy       of

  discrimination");           see    also     Fiorito      v.    Metro.     Aviation,        No.

  I:17cv731,       2018      WL    3730071,    at    *6    (E.D.    Va.     Aug.      3,   2018)

  ("[C]ourts       of    appeals      have    uniformly         found   that     intervening

  actions only sever continuing violations where                           the intervening

  actions are remedial efforts that bring an end to harassment.")

  (citations omitted); but see Felton v. Polles, 315 F.3d 470, 486

  (5th Cir. 2002), overruled on other grounds by Burlington Northern,

  548 U.S. 53 (finding that a "very distinct, three-year break [in

  harassment due to a transfer to another job position] defeats any

  attempt to establish a continuing violation").

          While     Defendant        may      retain       an     avenue        to    preclude

  consideration of the 2006 (or earlier) conduct as part of the

  "severe or peorvasive" analysis (such as through a pre-trial motion

  in limine), Defendant's failure to even address the continuing

  violation legal standard, including in its reply brief, proves

  fatal    to     Defendant's        argument       on    this    issue    at    this      time.

  Moreover, even if Defendant's limitations defense is assumed to be

  meritorious,      Thomas,        Sr. is     correct that evidence             of    the 2006


                                               41
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 42 of 132 PageID# 9217



  conduct would still likely be admissible at trial (with a limiting

  instruction) as it appears squarely relevant to whether Defendant

  was   negligent     in   permitting     widespread   racial    discrimination,

  committed by numerous long-term supervisory employees, to occur

  unchecked for a period of at least a decade, extending into the

  limitations period.

        Defendant's failure to prevail on its cursory limitations

  argiiment, however, has no bearing on the outcome of its summary

  judgment    motion,      as   the   Court    finds   that    Thomas,   Sr.    has

  highlighted sufficient evidence to create a jury question as to

  whether the claimed hostile work environment experienced in 2015

  (without reliance on events from 2006) was sufficiently ''severe or

  pervasive" to support a valid claim.            Such evidence includes the

  Production Manager's use of the grossly offensive nickname "Big

  N**ger,"    the    repeated    racial    mistreatment   of    minorities     that

  Thomas, Sr. supervised,         the presence of      two nooses and racist

  graffiti,   a     white manager's routine use of            the n-word in    the

  workplace to refer to subordinate employees, and the encounter

  between Douglas and Thomas, Sr. shortly before his termination,

  which involved aggressive and abusive conduct by a white superior

  in front of numerous eyewitnesses whereby the white superior put

  her hand down her pants prior to putting the same hand in her




                                          42
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 43 of 132 PageID# 9218



  African-American subordinate's face while aggressively telling him

  to ''kiss her white ass."^®

       In reaching this conclusion, the Court has considered "all of

  the circumstances," including the high frequency of the racist

  comments/treatment/graffiti,         the   severity      of   such   conduct—as

  punctuated by the weekly use of the word recognized to be "pure

  anathema to African-Americans," the statements linking the n-word

  to threats of termination, the mistreatment of African-American

  subordinate employees over the objection of Thomas, Sr., the race-

  based element of the assault by Douglas, and the fact that the

  "status" of the harasser was almost always a supervisor/superior

  to Thomas, Sr., with the use of racial epithets by superiors a

  fact that "impacts the work environment far more severely than

  [harassment] by co-equals."          Boyer-Liberto, 786 F.3d at 277-78

  (citations omitted); Spriggs, 242 F.3d at 185 (citation omitted).

                            b. Imputable to Lyon

       Defendant next challenges whether Thomas, Sr.'s hostile work

  environment claim is imputable to Lyon, arguing that the record

  establishes   as   a   matter   of   law   that   Lyon   is   shielded   by   the

  Ellerth/Faragher affirmative defense.             While this Court assesses



  18 To the extent Defendant contends that Thomas, Sr. fails to demonstrate
  that he was subjectively offended by the racist conduct due to the fact that
  he admitted that he tried to get along with everyone he worked with,
  including his harassers, such claim fails at the summary judgment stage
  based on the disgust revealed in Thomas, Sr.'s deposition testimony, as well
  as his complaints directly to the harassers and/or other Lyon employees,
  and his complaint to H.R. about Douglas.

                                        43
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 44 of 132 PageID# 9219



  such issue individually as to Thomas, Sr., the analysis and result

  tracks     that    for     Plaintiff   Campbell      as    Lyon:   (1)     fails   to

  demonstrate that all the relevant harassers (including anonymous

  actors) were ''Vance supervisors"; and (2) fails to demonstrate the

  absence of a tangible employment action and/or the                        absence of

  disputed    facts     as     to   whether     Lyon   had    an    effective     anti

  discrimination policy.

        In   addition        to   this   Court's   analysis        above,    which   is

  reincorporated herein, Thomas, Sr. offers an example of an express

  race-based complaint he made to H.R. about Douglas that was not

  adequately investigated.           See Smith, 202 F.3d at 245-46 (finding

  that an inadequate investigation that focused on complaints about

  "management       style"    and   "ignored     [the]      allegations     of   sexual

  harassment" could support a jury in finding that the defendant

  "did not act with reasonable care to correct promptly [the alleged]

  harassing    behavior"             Thomas,     Sr.   also     testified     that   he

  complained to a "dockmaster" foreman during 2015 about Kerner, but




     When viewed in Thomas, Sr.'s favor, Dunkley's sworn 2018 testimony
  indicating that she still believed that Thomas, Sr. and other witnesses were
  fabricating a race-based element to the Douglas confrontation is evidence
  on which a reasonable juror could conclude that Lyon's H.R. department
  failed to perform an effective investigation into the racial harassment
  claim during 2015 because Douglas herself freely admits that she made the
  race-based comment.   See Smith, 202 F.3d at 245 (noting the absence of
  "reasonable care" to promptly correct harassment when an investigation
  failed to even ask the purported offender whether he made the sexually
  harassing comments).

                                           44
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 45 of 132 PageID# 9220



  that H.R. never followed up with Thomas, Sr. on such complaint.

  ECF No. 126-1, at 176-77.

          Because    Lyon   cannot      establish     the   first     element    of    its

  affirmative defense, Thomas, Sr.'s purported failure to report all

  of the offending conduct does not support entry of judgment in

  Lyon's favor.      Cf. Ocheltree, 335 F.3d at 335 (holding that because

  the defendant "did not exercise reasonable care in setting out the

  channels by which it could receive reports of sexual harassment,

  it is therefore in no position to rely on those inadequate channels

  to claim that it did not receive notice") (quotation marks and

  citation omitted).           Moreover, Defendant fails to establish that

  the undisputed facts demonstrate that it was not "negligent" in

  failing to investigate or take steps to curtail racist graffiti or

  other    long-term     and    widespread      racial   harassment.           While   the

  Court's ruling in no way precludes Lyon from establishing its

  affirmative defense at trial, Lyon fails to make the requisite

  showing at the summary judgment stage, and its motion is therefore

  DENIED.


          3. Disparate Treatment: Work Assignments - Thomas, Sr.

        Defendant's summary judgment motion asserts that the basis

  for Thomas, Sr.'s disparate treatment claim is "obscure" and that

  he   advances     no   evidence indicating          that he   was    the victim of

  "selective      treatment"     that    rose    to   the   level     of   a   "tangible

  employment action."           ECF No. 90, at 14.            Thomas, Sr. opposes

                                           45
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 46 of 132 PageID# 9221



 summary judgment, arguing that Defendant does not address facts

 associated with "dangerous" job assignments, to include working

 alone without backup.         ECF No. 126, at 31.

        Although neither party has presented a particularly robust

 argiiment on this claim, the record reveals that the only proper

 result is to grant Defendant's motion.                      Lyon accurately labels

 Thomas, Sr.'s disparate treatment claim as "obscure" as it is

 unclear what evidence he relies on in support of such claim.                         In

 contrast    to    Campbell,    who      responded    in     opposition    to   summary

 judgment    by    pointing    to    at    least    some     limited    facts   broadly

 referencing      assignments       to    "dirty"    jobs,     Thomas,    Sr.   defends

 against summary judgment without citation to any record evidence,

 and the Court is otherwise unaware of any facts that could support

 Thomas,    Sr.'s      disparate    treatment       claim.     Defendant's      summary

 judgment motion is therefore GRANTED.20

                          4. Retaliation - Thomas, Sr.

        For summary judgment purposes. Defendant assumes that Thomas,

 Sr. can establish a prima facie case of retaliation, but argues

 that   Lyon      is   entitled     to    summary     judgment       because    it   has

 effectively      advanced     evidence      demonstrating       a     non-retaliatory

 reason for Thomas,         Sr.'s    termination—an asserted "Reduction in



    Although Thomas, Sr.'s hostile work environment evidence documents his
 transfer to another "yard" based on a fabricated threat, Thomas, Sr. does
 not offer evidence demonstrating that such internal transfer constituted an
 "adverse employment action," nor does he even raise such event in his
 opposition to summary judgment on his disparate treatment claim.

                                            46
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 47 of 132 PageID# 9222



  Force"   ("RIF").        Defendant       explains,      based     on    testimony      and

  affidavits rather than citation to company documents, that Thomas,

  Sr. was the last supervisory employee to be hired, and that was

  why he was selected for the RTF.

        Thomas,    Sr.    counters       by highlighting evidence on              which a

  reasonable juror could conclude that Defendant's proffered reason

  is pretextual, including: (1) Thomas, Sr. was the only permanent

  employee laid off        in    the fall       of 2015      even   thought there was

  purportedly a RIF occurring; (2) such layoff occurred within two

  weeks after he complained about Douglas' racist statement, see

  Mi11igan-Grimstad,        877    F.3d    at    711   (''In    some     circumstances,

  suspicious timing may reveal discriminatory intent."); (3) a Lyon

  company document indicates that Thomas, Sr. was terminated due to

  a   violation   of     company   policy,       ECF   No.    126-12,     not    the    RIF,

  revealing       that     Lyon      has        presented       shifting/conflicting

  justifications as to the reasons why Thomas, Sr. was terminated;

  (4)   Lyon   hired     three     new    permanent     workers      into       its    labor

  department just months prior to asserting that Thomas, Sr. needed

  to be released due to a "lack of work," ECF No. 126-15; and (5)

  Thomas, Sr.'s termination notice did not reference the RIF, whereas

  three other employees terminated approximately two months after

 Thomas,    Sr.    all    received       termination      notices        that   expressly

 referenced the RIF.            ECF Nos. 126-1, at 94-97; 126-12; 126-13;

 126-15; 126-33; 90-4, at 6-12.                  Because Thomas, Sr. highlights


                                            47
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 48 of 132 PageID# 9223



 sufficient evidence for a reasonable juror to find Lyon's proffered

 justification     for   selecting    Thomas,     Sr.    for   termination      was

 pretextual (most notably, the conflicting justifications within

 Lyon's own records), Lyon's summary judgment motion is DENIED as

 to this claim.21


                   5. Wrongful Termination - Thomas, Sr.

       Thomas, Sr. contends that his race was a motivating factor in

 his discharge, with his termination occurring shortly after he

 complained about Douglas' verbal/physical attack, which included

 a racial element ("kiss my wite [sic] ass").             Defendant's summary

 judgment   motion    does   not   challenge      whether      Thomas,   Sr.    can

 establish a prima facie wrongful termination claim, but instead

 offers the exact same argument offered with respect to Thomas,

 Sr.'s   retaliation     claim—that   the   RIF    was    "a   legitimate      non-

 discriminatory reason for discharging him."              ECF No. 90, at 15.

 For the same reasons discussed in the preceding section, the Court

 finds   that there are genuine disputes           of    material fact as       to

 whether Lyon's justification is pretextual, and therefore, summary

 judgment is DENIED as to Count Four.



    Defendant asserts that Thomas, Sr. had been identified for termination
 weeks prior to the incident with Douglas; however, there are no company
 documents evidencing such fact.   Rather, the only evidence in support is
 testimonial, the credibility of which only the jury can weigh against other
 relevant facts.   Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562,
 569 (4th Cir. 2015). Additionally, Defendant's argument that Donna Douglas'
 suspension proves how seriously Lyon's H.R. office viewed Thomas, Sr's race-
 based complaint falls flat at the summary judgment stage in light of H.R.'s
 apparent false rejection of the racial component of his complaint.

                                      48
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 49 of 132 PageID# 9224




                                  C. Robert Thomas, Jr.

                      1. Hostile Work Enviroxment - Thomas, Jr.

            Defendant does not seek suitimary judgment as to Robert Thomas,

   Jr.'s, hostile work environment claim.                    Such claim will therefore

   proceed,      and    there   is    no   need       to   produce   a   detailed    factual

   statement specific to Thomas, Jr., who is an African-American man

    that worked for Lyon as a temporary employee during 2015.

        2. Disparate Treatment: Assignments/Training - Thomas, Jr.

            Defendant     seeks      summary      judgment      as   to    Thomas,    Jr.'s

   disparate         treatment claim, arguing that Thomas, Jr. failed                    to

   identify an ''adverse employment action," and correctly noting that

   "an employee's dissatisfaction with this or that aspect of work

   does not mean an employer has committed an actionable adverse

   action."      James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 377

   (4th Cir. 2004).         Thomas, Jr. responds by stating that his claim

   is not predicated solely on allegations that he was forced to work

   in unpleasant conditions, but rather, he advances direct evidence

   that he was denied the opportunity for training because of his

   race.      See, e.g., Melendez v. Bd. of Educ. for Montgomery Cty.,

   No. DKC 14-3636, 2017 WL 121769, at *10 (D. Md. Jan. 12, 2017)

   ("Indirect actions that affect present and future employment such

   as   .    .   .    limited     access    to    training      programs,     or    reduced




                                                 49
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 50 of 132 PageID# 9225



    opportunities for promotion also qualify as adverse employment

    actions.") (emphasis added) (citations omitted).

          Thomas, Jr. highlights evidence indicating that while he was

    employed at Lyon as a temporary worker with the title ''painter's

    helper,"    two   different   supervisors       refused   his   request     to    be

    trained on and/or to use a "spray gun" so that he could actually

    paint while on the job at Lyon.              ECF No. 116-1, at 58-59, 62-64.

    Specifically, Thomas, Jr. asserts that:

          There was another incident where the guys was learning
          how to spray the boat, learning different things of how
          to spray with the spray gun. I was asking [foreman
          Kerner] him if he can teach me. He was like, "Why teach
          you? You n**gers wouldn't get it anyway." You know what
          I'm saying?

    Id. at 58.    Thomas, Jr. asserts that foreman David Dragon made a

    similar statement on the same topic, saying that "n**gers [are]

    late to the punch," meaning that they do not learn quickly enough.

    Id. at 62-63.       It is unclear whether Dragon's statement occurred

    on the same day as Kerner's race-based refusal to provide training,

    as Thomas,    Jr.    indicates    that Dragon      made   the   statement    when

   Thomas,     Jr. "was    talking    to   him about     the situation with          the

   spraying," and had asked Dragon why "the other guys [are] able to

   spray" and he could not.          Id.

          Providing further context for the above incidents, Thomas,

   Jr. asserts that Kerner allowed white temporary workers with the

   same   title   as    Thomas,   Jr.      ("painter's   helper")    to   "actually



                                            50
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 51 of 132 PageID# 9226



    paint[]" and to pressure wash, whereas he was required to do "grunt

    work," such as "[s]hoveling muck, like dirt, out of the barges."

    Id. at 82-87.        Thomas, Jr. argues that the failure to train him on

    a spray gun is sufficient to support his disparate treatment claim

    because it negatively impacted his pay and/or had an impact on his

    ability      for   promotion.        See    ECF      No.   116-3    {indicating         that

    permanent      "helpers,"          and   "laborers"        at      Lyon    received        a

    significantly lower hourly pay rate than permanent "painters").

           Although Thomas, Jr.'s evidence documenting a pay disparity

    between "helpers" and "painters" only reflects the disparity for

    permanent workers at Lyon, such evidence, coupled with Thomas,

    Jr.'s    failure     to    train   evidence      and   evidence     that     he   was    not

    allowed to perform job functions within his assigned "trade" due

    to     his   race,    is    sufficient          to   overcome      summary    judgment,

    particularly because Defendant fails to demonstrate that a refusal

    to provide on-the-job training based on race requires the same

    "materiality" showing as other "adverse employment actions."                             Cf.

    Pafford V. Herman, 148 F.3d 658, 667 (7th Cir. 1998) (concluding

    that    whether      the    training       at    issue     "is     material       to    [the

    plaintiff's]       further    promotion         is   irrelevant      to    whether       the

    [defendant] denied [the plaintiff] training for a discriminatory

    reason").

           As explained by the Fourth Circuit, the "adverse employment

    action" prerequisite "is derived from [Title VII's] requirement

                                               51
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 52 of 132 PageID# 9227



    that   the   employer's   practice     relate   to    'compensation,     terms,

    conditions, or privileges of employment' or that the practice

    'deprive any individual of employment opportunities or otherwise

    adversely affect his status as an employee.'"            All v. Alamo Rent-

    A-Car, Inc., 8 F. App'x 156, 158 {4th Cir. 2001) (quoting 42 U.S.C.

    § 2000e-2(a)(1) & (2)).        However, unlike most other allegations of

    disparate treatment, a failure to train claim is not grounded in

    the statutory language set forth in § 2000e-2(a)(1) & (2), rather,

    there is an independent statutory provision making it an "unlawful

    employment practice" for any employer to "discriminate against any

    individual because of his race, color, religion, sex, or national

    origin in admission to, or employment in, any program established

    to provide apprenticeship or other training," to include "on-the-

    job training programs."         42 U.S.C § 2000e-2(d).          Stated another

    way, "training is a benefit of employment that receives protection

    under Title VII."     Stewart v. Morgan State Univ., No. DKC 11-3605,

    2013 WL 425081, at *3 n.3 (D. Md. Feb. 1, 2013) (quoting LaGrande

    V. DeCrescente Distrib. Co., Inc., 370 F. App'x 206, 211 (2d Cir.

    2010)).

           Although Thomas, Jr.'s disparate treatment claim is advanced

    under § 1981, not Title VII, because training is a benefit of

    employment (if provided by the employer to other similarly situated

    employees),    and   because    §   1981    governs   "all   benefits"   of   a

    contractual    relationship,        including   an    at-will    contract     of


                                           52
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 53 of 132 PageID# 9228



    employment, the test for a failure to train claim is the same under

    § 1981.    See Thompson v. Potomac Elec. Power Co., 312 F.3d 645,

    649 n.l (4th Cir. 2002) (finding that the legal standard for a

     discriminatory denial of training" claim is the same under Title

    VII and § 1981). The Fourth Circuit has defined the elements of a

    prima facie failure to train claim without any reference to the

    generally applicable ''adverse employment action" standard, instead

    requiring only that: "(1) the plaintiff is a member of a protected

    class; (2) the defendant provided training to its employees; (3)

    the plaintiff was eligible for the training; and (4) the plaintiff

    was not provided training under circumstances giving rise to an

    inference of discrimination."          Id. at 649-50 (citing Pafford, 148

    F.3d at 667)).

          Here, in light of Defendant's failure to address § 2000e-2(d)

    and/or   the elements    of a failure to     train claim     as outlined in


    Thompson v. Potomac, Defendant's summary judgment motion is DENIED

    at this time.     See Thompson v. Town of Front Royal, 117 F. Supp.

    2d 522,    528   (W.D.   Va.   2000)   (denying   the   defendant's   summary

    judgment motion based on the plaintiff's claim that he was assigned

    to menial tasks and denied training based on his race, noting that

    the Fourth Circuit "has never adopted a specific test to determine

    what constitutes an actionable adverse employment decision," and

    finding it "relevant" that "§ 2000e-2(d) makes it an unlawful




                                           53
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 54 of 132 PageID# 9229



    employment practice to discriminate on the basis of race for entry

    into any training, retraining, or on-the-job training programs").22

                                D. James Williams


                      1. Hostile Work Environment - Williams


          Defendant does not seek summary judgment as to James Williams'

    hostile work environment claim.       Such claim will therefore proceed

    in this case, and there is no need to produce a detailed factual

    statement specific to Williams, who is an African-American man

    that worked for Lyon as a temporary employee from 2013 until 2015.

            2. Disparate Treatment: Work Assignments - Williams

          Defendant seeks summary judgment as to Count Two, disparate

    treatment,      arguing that Williams fails to demonstrate that he

    suffered an      adverse employment action" grounded in his assertion

    that he was purportedly assigned unpleasant, more difficult, and

    even ''ridiculous" work due to his race.            Williams responds by

    arguing that he was unfairly assigned to work alone on jobs that

    were impossible for one person to complete, and that his supervisor



    22 Defendant's reply brief offers no response to Thomas, Jr.'s direct
    evidence of failure to train based on race, or the case law cited by Thomas,
    Jr. in support of his contention that he highlighted sufficient facts to
    demonstrate that the lack of training impacted his ability to secure future
    pay raises and/or promotions.   Cf. Warch v. Ohio Gas. Ins. Co., 435 F.3d
    510, 520 (4th Cir. 2006) ("Direct evidence must be evidence of conduct or
    statements that both reflect directly the alleged discriminatory attitude
    and that bear directly on the contested employment decision.") (internal
    quotation marks    and citation omitted); Thompson, 117 F. Supp. 2d at 528
    (finding that the failure to train the plaintiff based on his race "affected
    the ultimate employment conditions of the plaintiff or created a significant
    change in his status, and such issues are questions of fact, best suited
    for a jury").

                                        54
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 55 of 132 PageID# 9230



    always gave him and other African-American employees the least

    desirable jobs, while white employees received preferential job

    assignments.     ECF No. 117-1, at 74.

          Although     work        assignments      can     constitute      an    adverse

    employment     action if       there is      evidence    that    the   employee     was

    subject   to    ''appreciably      more      dangerous       conditions,"    such   as

    "greater exposure to potentially harmful radiation," Sherman, 263

    F. App'x at 370, Williams does not offer any evidence demonstrating

    any "danger"      that    he    faced   at     Lyon,   including    the   solo    work

    assignments he claims were unfairly assigned.                     To the contrary,

    Williams' own testimony reveals that he did not have any problems

    doing the assigned work, that the work was within his trade as a

    pipefitter,     and   that on      some   occasions      after he      was   unfairly

    assigned to work alone on a very large job, he later asked for and

    was granted a helper to complete the task.                    While performing any

    manual task alone may incrementally increase the "danger" faced by

    a   worker,    Williams   acknowledged         that    all    pipefitters    at   Lyon

    performed certain assignments alone, and he did not provide any

    examples of "danger" that he personally faced, instead focusing on

    the perceived inequity of the work assignments.                    See Von Gimten,

    243 F.3d at 868 (affirming the grant of summary judgment to the

    employer as to a Title VII retaliation claim, noting that the




                                              55
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 56 of 132 PageID# 9231



    plaintiff failed        to ''proffer any credible evidence" that her

    reassignment increased her exposure to dangerous pathogens).^3

          On     this    record,    even   accepting       that    Williams      was       given

    facially "unfair" work assignments within his trade based on his

    race,   no    reasonable       juror   could conclude         that    he   suffered         an

    "adverse employment action."              See Mohammed v. Cent. Driving Mini

    Storage, Inc., 128 F. Supp. 3d 932, 944 (E.D. Va. 2015) (explaining

    that "[n]ot         everything    that    makes   an    employee      unhappy          is   an

    actionable      adverse    action,"       and   that    "reassignment"            is    only

    actionable if it "presents some significant detrimental effect" to

    compensation,         level      of      responsibility,         or        some        other

    condition/benefit of           employment) (internal          quotation marks and

    citations      omitted).       Defendant's      summary       judgment       motion         is

    therefore GR2\NTED as to this claim.




    ^3 Williams stated during his deposition, shortly after acknowledging that
    white workers were also assigned to work by themselves, that "It's not a
    problem with doing the jobs by yourself, but it seemed like that most of
    the black people that was there was doing the jobs that other white people
    weren't doing at all. They was doing a lot better jobs than me. I really
    wouldn't have been complaining if I was doing a bad job and a white person
    was doing a bad job sometimes, but it wasn't like that at all." ECF No.
    117-1 at 110. Williams provided an example of the unfair "ridiculous" work
    he was assigned, presumably occurring during the winter:
         I was outside and it was cold. God, it was cold. I was outside
         by myself and I was outside throwing out gas pipes.   That was
         fine that you put me outside throwing out gas pipes, but why you
         got all the white people on the inside of the shop with a broom
         sweeping and cleaning up inside the shop and you got me outside
         in the snow or you got me doing other jobs, putting pipe in by
         myself?
    Id. at 109-10.

                                              56
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 57 of 132 PageID# 9232



                           3. Retaliation - Williams


          Defendant seeks summary judgment as to Count Three, arguing

    that Williams' retaliation claim (which is based on a complaint

    Williams made to H.R. about his supervisor using a racial slur)

    fails for    the same reason as      his disparate     treatment claim -

    failure to advance facts demonstrating that he suffered an ''adverse

    employment action."      In response, Williams correctly highlights

    that the legal standard for a retaliation claim requires a less

    onerous "adverse action" showing than is necessary to establish a

    disparate treatment claim, requiring only a "materially adverse

    action" that may have "dissuaded a reasonable worker from making

    or supporting a charge of discrimination."        Smith, 796 F.3d at 434

    (citation omitted).     While such standard presents a lower hurdle,

    a retaliation claim ultimately requires a plaintiff to prove that

    the protected activity be a "but-for cause" of the materially

    adverse treatment.     Guessous, 828 F.3d at 216-17.

         As noted above, Williams describes long-term unfair treatment

    in job assignments based on his race occurring long before he

    complained to H.R. about his supervisor's use of a racial slur.

    However, he contends that he was treated "a lot more different"

    after he reported his supervisor's racial slur, with his supervisor

    being suspended for five days in mid-2015 after admitting to using

    profane (but not racially charged)         language.     ECF   No.   117-3.

    Williams explained that after his supervisor returned to work, the

                                        57
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 58 of 132 PageID# 9233



    jobs he was assigned "got a little harder," and he got "worser

    work" and "harder work" than before he made the report to H.R.

    ECF No. 117-1, 76-78.       Williams described the work he was assigned

    after his H.R. complaint as "more than pipefitter work" because he

    was being assigned "ridiculous work to do by [him]self" and at

    times he was given jobs that he tried to complete alone, but after

    failing,   he needed (and was assigned) a helper                 to finish    the

    unfairly assigned job.       Id.

          Williams' vague claims of "worser" work in retaliation for

    his complaint to H.R. are insufficient, standing alone, to create

    a jury question as to whether Williams suffered a "materially

    adverse    action"   that   would   dissuade    a    reasonable    person    from

    reporting his employer's misconduct due to the lack of factual

    detail documenting the increase in severity of the "worser" work.24

    See Evans v. Int'1 Paper Co., 936 F.3d 183, No. 18-1448, 2019 WL

    4018287, at *7-8 (4th Cir. Aug. 27, 2019) ("The Supreme Court

    emphasized    [in    Burlington     Northern]       that   the    'materiality'

    requirement was necessary to ensure that only significant harms

    would be actionable," noting that allegations that the plaintiff

    "generally was treated worse than white employees" and was "ignored

    and left out of meetings" are "not enough to create a genuine issue



    24 The one concrete example that Williams provided for the "ridiculous" work
    he was assigned after he complained about his boss is the example discussed
    in the preceding footnote regarding work he performed "in the snow," yet
    the claimed retaliation occurred in June of 2015 during a season in which
    snow does not fall in Virginia.

                                         58
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 59 of 132 PageID# 9234



    of material fact"; rather, the plaintiff must "offer evidence of

    an actual     retaliatory act that meets          the 'materially adverse'

    standard.") (emphasis added); Ugbo v. The All. Legal Grp., No.

    2:15cvl51, 2016 WL 7411134, at *8 (E.D. Va. Dec. 22, 2016) ("[N]ot

    all unfavorable workplace events rise to the level of a materially

    adverse action.") (citation omitted); Cherry v. Elizabeth City

    State Univ., 147 F. Supp. 3d 414, 426 (E.D.N.C. 2015) (noting the

    lack of evidence establishing that being reassigned to the midnight

    shift, which "may have been annoying[,] . . . would dissuade a

    reasonable worker from engaging in protected activity").

            However, in addition to such vague accounts, Williams offers

    a document reflecting a specific complaint of retaliation he made

    to Tidewater Staffing's H.R. representative in June of 2015, a

    complaint that was forwarded to Lyon's H.R. manager.            ECF No. 117-

    4.   Such complaint documents Williams' contemporaneous assertion

    that he was "reaping retaliation from supervisors" at Lyon because

    they "believe that he is the reason" that Williams' manager (Bobby

    Holden) was suspended for five days.             Id.   Mr. Williams asserted

    that,    following   his   complaint     about    Bobby   Holden,   different

    supervisors at Lyon: (1) falsely accused him of attempting to

   "steal time" in order to get paid for 30 minutes that he didn't

    work; (2) singled him out and threatened to "write him up" in front

    of multiple other workers for using the incorrect sink to "wash

    up," even though multiple other people did the same thing without

                                        59
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 60 of 132 PageID# 9235



    any reprimand; (3) gave him a verbal warning for improper cell

    phone use in front of other employees actively using their cell

    phones; and (4) ''jokingly" told Williams that he better listen

    carefully to his job assignment because the manager assigning the

    work "didn't want Mr. Williams to do him like he did Bobby."           When

    Williams was asked by Tidewater's H.R. what resolution he was

    trying to achieve, he said that "he only wanted to work in peace,"

    that he "does not want anyone to get in trouble but he also wants

    the r\imor to go away about him being responsible for Bobby being

    suspended," and that his decision to tell the truth about Bobby's

    behavior "should not cause him to be harassed by anyone at the

    worksite."   Id.


         Considering all of the allegations collectively, in the light

    most favorable to Williams, the Court finds that it cannot resolve

    this issue without "weighing" the evidence, as a reasonable juror

    construing   all   reasonable   inferences   in   Williams'   favor   could

    conclude that the collective targeting of Williams by multiple

    managers "well might have dissuaded a reasonable worker from making

    or supporting a charge of discrimination."        Smith, 796 F.3d at 434

    {citation omitted).      This is because a juror could find that a

   reasonable worker in Williams' position would be dissuaded from

   reporting a manager's misconduct to H.R. if he knew that the result

   would be: (1) harder daily work assignments, including solo work

   assignments that were so difficult that they could not be completed

                                        60
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 61 of 132 PageID# 9236



    alone; (2) being threatened with discipline by managers on multiple

    occasions for conduct that other employees were permitted to engage

    in; (3) being falsely accused of trying to falsify a timecard, a

    serious   accusation   that   could   likely    lead   to   termination     if

    formally pursued; and (4) being the subject of a rumor, thrown

    back in his face by other managers, that it was his fault that his

    supervisor was suspended.       While clearly a close question, the

    Court finds that the proper course is for the jury to conduct the

    necessary fact-intensive balancing, as the ''claimed" retaliation

   included threatened "write-ups" from multiple managers which could

   be interpreted as reasonably putting Williams in fear that he would

   lose his job.      Defendant's summary judgment motion is therefore

   denied with respect to Count Three.

                        4. Failure to Hire - Williams


         Williams'    final   claim,   which   is   similar     to   a   wrongful

   discharge claim, is that because of his race he was not hired by

   Defendant as a full time employee.          Defendant's sole argument in

   support of summary judgment relies on the fact that Williams never

   formally applied for a permanent pipefitter job at Lyon.              See Brown

   V. McLean, 159 F.3d 898, 902 (4th Cir. 1998) (listing elements of

   a failure    to hire claim,     to include      the requirement that the

   plaintiff submitted an application for the position).




                                        61
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 62 of 132 PageID# 9237



         As explained by the Fourth Circuit in Brown, when a plaintiff

   that never formally applies for a job meets all other prongs of

   the applicable legal test, he ''may still carry his burden of proof"

   by    establishing   either    that    he   did   not   apply    because    he

   (accurately) knew that his application would be "discriminatorily

   rejected," or that "he was deterred from applying for a job by his

   employer's discriminatory practices . . . [and] would have applied

   for the job had it not been for those practices."            Id. at 902-03

   (citing Int'l Bhd. of Teamsters v. United States, 431 U.S. 324,

   368 (1977)).    Similarly, federal and state courts have recognized

   that filing a formal application is unnecessary in scenarios in

   which an employer does not accept formal applications (and is aware

   of the plaintiff's interest in a job opening), or in which an

   employer thwarts the plaintiff's efforts to formally apply.                See

   Van Slyke v. Northrop Grumman Corp., 115 F. Supp. 2d 587, 594 (D.

   Md.   2000)   (informal    section    process);    Hawkins      v.   Rockville

   Printing & Graphics, Inc., 189 Md. App. 1, 18, 983 A.2d 531, 540

   (2009) (denial of opportunity to obtain job application); see also

   Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 959 (4th

   Cir. 1996) (listing elements of a failure to promote claim as

   requiring that the plaintiff "applied or sought to apply").

         Here, the record reveals that Williams was a "shipfitter"/

   "pipefitter" working at Lyon for several years as a "temporary

   worker" through Tidewater Staffing.         Williams' evidence indicates

                                         62
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 63 of 132 PageID# 9238



  that he always wanted a full-time job at Lyon, and that Lyon's

  personnel department not only knew of his interest in a full-time

  position, but had received his express request to apply sometime

  in   2014.      ECF    No.   117-1,    at    62-68.          Moreover,     Williams     has

  presented       evidence     that   personnel,          in    conjunction        with   the

  department manager in charge of hiring pipefitters, gave Williams

  the ''runaround" regarding the necessary application process.                           Id.

  Record evidence further indicates that Lyon was advertising for a

  full-time pipefitter position in 2014 when Williams made multiple

  inquiries asking how he could apply, and that Williams had informed

  the proper Lyon manager "every year" that he worked for Lyon that

  he wanted to be hired as a full-time employee.                        Id.        Williams,

  however, was never allowed to apply for a permanent position, and

  on more than one occasion, Lyon hired a white employee with less

  experience      than   Williams,      including        individuals        that   Williams

  trained.     Id.   Additionally, Williams' evidence indicates that the

  Lyon manager responsible for hiring pipefitters used some racial

  slurs and told racist jokes at Lyon's workplace.                      ECF No. 117-1,

  at 44, 56-57.

        On these facts. Defendant's abbreviated argiament in support

  of summary judgment predicated solely on a failure to submit a

  formal application is insufficient to demonstrate that Williams'

  failure    to   hire   claim   fails    as       a   matter   of   law.     Defendant's


  siimmary judgment motion is therefore DENIED as to Count Four.


                                              63
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 64 of 132 PageID# 9239



                                        E. Jerry Cook

                      1. Hostile Work Environment - Cook


                                a. Severe or Pervasive


          Defendant   does      not   challenge    the   existence of ''severe          or

   pervasive harassment," but instead seeks summary judgment based on

   the Ellerth/Faragher affirmative defense.                A detailed recitation

   of   the facts     is   therefore unnecessary as          to    Cook,    who   is    an

   African-American man that worked for Lyon as a temporary employee

   from 2011 until early 2012, and again in later 2012 until mid-

  2013.


                                 b. ImputeJ^le to Lyon

         For reasons similar to those previously explained herein.

  Defendant fails to carry its burden to establish the applicability

  of the Ellerth/Faragher affirmative defense.                     First, Defendant

  fails     to   advance        facts     demonstrating    that     the     actionable

  harassment, including the pervasive racial harassment from the

  individual     known     to    Cook    as   "Sponge    Bob,"    came    from    "Vance

  supervisors."25      Second, factual disputes exist as to whether such

  affirmative defense is available in light of Cook's contention

  that he suffered a tangible employment action (failure to hire

  and/or constructive discharge) based on his race.                        Third, even

  accepting       Defendant's            unsupported       premise         that        the


    Defendant also fails to address whether it was negligent for allowing co-
  worker harassment to occur and/or for allowing the racist graffiti to
  continue without an investigation of any kind.

                                              64
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 65 of 132 PageID# 9240



   Ellerth/Faragher        affirmative     defense      is   "available,"   Defendant

   fails to demonstrate an absence of disputed facts as to whether

   the Lyon anti-discrimination policy in place during the relevant

   times was effective, such that Lyon can be said to have exercised

   "reasonable care" to prevent/correct harassing behavior (the first

   prong of the Ellerth/Faragher affirmative defense).                 Illustrating

   this third point. Cook's evidence indicates that there was long-

   term      and      pervasive         racial     harassment       from     multiple

   supervisors/managers at Lyon, including repeated use of racial

   epithets, yet: (1) the personnel manager did not believe that use

   of the n-word violated Lyon's anti-discrimination policy; and (2)

   temporary employees were not provided with a copy of Lyon's anti

   discrimination policy, and the lone relevant policy document that

   they were provided did not include details as to how to report

   workplace       harassment,    and    appears   to    only   reference   a   policy

   against sexual harassment.             EOF Nos. 122-2, at 34; 122-3 at 29-

   30;    122-9,    at   19-20.    Defendant's      summary     judgment    motion   is

   therefore DENIED as to Count One.


               2. Disparate Treatment: Failure to Hire - Cook

          Defendant's summary judgment motion asserts that Cook cannot

   establish a disparate treatment claim predicated on failure to

   hire because: (1) he did not apply for a position until January of

   2013; and (2) he was offered a full-time job by Lyon in 2014.

   Cook, however, effectively highlights material factual disputes

                                            65
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 66 of 132 PageID# 9241



   regarding    the   delayed   job   offer,   as   he   points   to   evidence

   indicating: (1) he submitted applications for a full time "rigger"

   position in 2011 and/or early 2012, but he was not hired, and

   instead was "laid off" as a temporary worker for a period of

   several months while his two white temporary co-workers were both

   hired as permanent employees; (2) Cook was rehired as a temporary

   worker into Lyon's "labor shop" in October of 2012 and filled out

   another application to be a "rigger" no later than January of 2013,

   having consistently communicated his desire to the appropriate

   managers to be hired as a permanent "rigger"; and (3) that Cook

   agreed to return to Lyon as a temporary worker in the labor shop

   at a greatly reduced hourly wage only because he was promised that

   he would be offered a full-time "rigger" position when it became

   available, but he was thereafter passed over for hire when Lyon

   instead hired white full-time riggers.           ECF No. 122-1, at 33-37,

   42-47, 51-54.      By the time Cook was offered a rigger position in

   2014, he had already quit his temporary assignment to Lyon and

   found another job with a different employer.          Id. at 79-82.   Having

   failed to address all of the material evidence favorable to Cook


   that, if accepted by a jury, could support a disparate treatment

   claim based on failure to hire. Defendant's summary judgment motion

   is DENIED as to Count Two.




                                       66
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 67 of 132 PageID# 9242



                                  3• Retaliation - Cook

            Defendant next challenges Cook's retaliation claim, arguing

   that Cook fails to adduce any evidence suggesting that he engaged

   in ''protected activity" for which he suffered retaliation.                     Cook

   does     not    even    respond     to   such   contention      in   his    brief   in

   opposition,      and a review of          the record reveals an absence of

   evidence       of      "protected    activity"     or        retaliatory    conduct.

   Defendant's summary judgment motion is therefore GRANTED as to

   Count Three.


                             4. Wrongful Discharge - Cook

            Defendant     seeks   summary    judgment      as    to   Cook's   wrongful

   discharge claim, arguing only that such claim "fails as a matter

   of law" because Cook admits that he "quit" his temporary position

   at Lyon.       However, as highlighted by Cook in his responsive brief.

   Cook's wrongful discharge claim has always been predicated on a

   theory of constructive discharge.               Am. Compl., at 37 S[ 237, 109

   SI 11.     Such theory of relief does not require an employee to be

   fired or demoted, but rather, relies on the assertion that the

   working environment at Lyon was so objectively intolerable "that

   a reasonable person would resign."                 United States E.E.O.C. v.

   Consol Energy, Inc., 860 F.3d 131, 144 (4th Cir. 2017) (quoting

   Green v. Brennan, 136 S. Ct. 1769, 1779 (2016)); see also Nnadozie

   V. Genesis Healthcare Corp., 730 F. App'x 151, 162 (4th Cir. 2018)

   (explaining that the objective intolerability standard "governing

                                             67
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 68 of 132 PageID# 9243



   constructive discharge claims is more stringent than the 'severe

   and pervasive'         standard    for   hostile    work    environment claims")

   (citation omitted).

          Defendant offers no evidence or argument in its opening brief

   addressing       whether the quantum of evidence before the Court, when

   considered        in    Cook's     favor,     can        clear   the     "objective

   intolerability" hurdle.           More tellingly. Defendant makes no effort

   to advance such argument in its reply brief even though Defendant's

   failure to address Cook's actual theory of relief is highlighted

   by   Cook   in    opposition      to   summary   judgment.       In     addition   to

   Defendant's failure to argue this issue, the Court notes that the

   evidence viewed in Cook's favor demonstrates that Cook was called

   a "dumb n**ger" by one Lyon employee as often as two to three times

   a week, that he was exposed to racist comments and epithets from

   many other Lyon supervisors (including comments from supervisors

   stating that African-American employees should all be fired), that

   the environment at Lyon encouraged African-American employees to

   keep their mouth shut and deal with the mistreatment if they wanted

   to keep their job, and that a certain shop foreman maintained a

   refrigerator and lunch tables that Cook and other African-American

   employees could not use.          See ECF No. 122-1, at 56-64, 88-96, 103.

   Cook further asserts        that he was falsely promised a permanent

   "rigging" job at Lyon but was passed over for hire in favor of

   less   experienced       white     employees,      and    that   Cook    was   being

                                            68
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 69 of 132 PageID# 9244



   significantly underpaid as a ''laborer" making only $8 per hour,

   while often performing the higher-paying duties of a rigger, duties

   that Lyon's permanent "rigger" employees were paid over $20 an

   hour to perform.       ECF No. 122-1, at 46-49, 88-89.

         Defendant's      failure    to    even   address    Cook's   theory    of

   recovery,    coupled    with     the   evidence   favoring   Cook,   counsels

   strongly against resolving this issue in Defendant's favor without

   submission    to   a   factfinder      to   determine    whether   Cook   faced


   "objectively intolerable" working conditions.            Defendant's siammary

   judgment motion is therefore DENIED as to Count Four.

                               P. Tavaris Tillery

                                      1. Facts


        • Tavaris Tillery is an African-American man who began
          working at Lyon as a temporary worker hired through
          Tidewater Staffing in 2014, and was hired as a permanent
          worker at Lyon in April of 2015.     Tillery worked in the
          inside paint shop under lead man Bobby Hardy {who was
          Tillery's father), with both Hardy and Tillery, subordinate
          to foreman Michael Ahart.      Tillery was terminated in
          January of 2016.

        • During his time at Lyon, Tillery was called "boy," or
          "Ahart's boy," or otherwise referred to as "boy" by white
          supervisors, including Ahart, on almost a daily basis. ECF
           No. 125-1, at 16-17, 24-29.

        • Tillery was constantly exposed to racist graffiti in the
          bathrooms  at   Lyon  (including   the  n-word   scribbled
          "everywhere" in the bathrooms), saw a noose left on the
          ground outside the paint shop in a location where he
          suspects that it was left for him, and worked with a white
           co-worker (Ahart's son) who used the n-word "all the time"
           in conversations, although it was not directed at Tillery
           or other Lyon employees.   Ahart would generally refer to
           all of his African-American subordinates as his "boys,"

                                          69
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 70 of 132 PageID# 9245



           although he did not call most employees ''boy" to their
           face.  Ahart also told disgusting stories of sex acts he
           performed on "his black women" and "what objects he would
           use on these women."      Additionally, Ahart displayed a
           confederate flag in his office that was immediately visible
           when you entered and wore a confederate flag necklace.
           Ahart did not remove these items from the workplace even
           after Tillery and other employees complained about the
           items being racist. Id. at 22-23, 49-52, 64-65, 83-88.

        • Kerner, the foreman of the outside paint shop referred to
          Tillery as "Ahart's boy" and made comments about African-
          American workers being "lazy thugs," also stating that they
          would work harder if they "had [their] crack pipes." When
          Tillery complained to Kerner about his racist comments,
          Kerner would respond by calling Tillery a "thug" for
          complaining.    Kerner also laughed with fellow white
          supervisor Bobby Holden regarding Holden's joke that an
          African-American employee should "smile" when he was
          working inside a dark tank so that the white supervisors
          could see him. Id. at 37-39, 75, 77-78.

        • Tillery was a witness to the 2015 incident between Douglas
          and Thomas, Sr. and Tillery and Ramell McDonald {another
          Plaintiff in this case) complained about this event to lead
          man Bobby Hardy. Tillery contends that Hardy elevated the
          complaint up the chain to multiple supervisors, including
          Ahart, but nothing was done. Thomas, Sr. was fired within
          two weeks of the incident and within approximately two
          months of the incident, Tillery, Hardy, and McDonald were
          all terminated from Lyon.   The record reveals that Ahart
          personally participated in identifying the individuals to
          be terminated as part of the asserted RIF. Id. at 33-36,
           79-81; ECF No. 125-3.


        • Both Ahart and Kerner routinely assigned Tillery and other
          African-American employees the "dirtiest of the dirtiest
          work," including working inside tanks (a dirty and
          undesirable job) while white employees were not assigned
          such tasks.    Tillery acknowledges that such work was
          necessary and within his job description, but claims that
          during his time at Lyon, such work was exclusively assigned
          to black workers and that white workers were never required
          to perform such dirty and undesirable work. No. 125-1, at
           39-41, 77-78.




                                       70
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 71 of 132 PageID# 9246



                       2. Hostile Work Enviroziment - Tillery

                              a. Severe or Pervasive


          Defendant's     summary judgment motion challenging Tillery's

   hostile work environment claim presents a close question.                 Tillery

   does not assert that he was directly called the n-word at work or

   that he heard other employees being addressed with such grossly

   offensive     epithet.     Although    Tillery fails      to    point    to   facts

   suggesting that he experienced any episodes of racial harassment

   that   were     sufficiently "severe"       to   constitute    a   hostile     work

   environment,        the Court finds    that the evidence highlighted by

   Tillery in his brief in opposition, some of which is reproduced

   above, is sufficient to create a jury question as to whether the

   ongoing     racist     harassment     was   sufficiently       "pervasive"       to

   constitute      a    hostile   work   environment.        Specifically,         the

   collective consideration of white-supervisors' repeated use of the

   word "boy," to include the consistent moniker "Ahart's boy" used

   by other managers        who did not know Tillery's            name,    the noose

   Tillery found, the racist graffiti he was exposed to on a daily

   basis (which did include the n-word), a manager's continued display

   of the confederate flag after he was informed how it made his

   subordinate African-American employees feel, and the overall tone

   taken by white managers, including not only racist comments and

   jokes,    but    consistent    assignment    of    the   dirtiest      and    least

  desirable work assignments to Tillery and other African-American

                                          71
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 72 of 132 PageID# 9247



   workers, is sufficient for a reasonable juror to conclude that

   Tillery was subjected to a long-term objectively hostile work

   environment that was also subjectively perceived by Tillery as

   offensive.26    See Guessous, 828 F.3d at 227 (finding that the

   district court erred by ''failing to address numerous comments that

   were open to a racially motivated interpretation" and by failing

   to   consider   evidence    that   the   "intimidating     and   intrusive

   management" of the plaintiff was based on her race); see also Hoyle

   V. Freightliner, LLC, 650 F.3d 321, 333 (4th Cir. 2011) (explaining

   that the "totality of the circumstances" inquiry applicable to the

   third prong of a hostile work environment claim "includes conduct

   directed not at the plaintiff" because it turns on "the nature of

   the workplace environment," as contrasted with            the "individual

   dynamic"   between    the   plaintiff    and   an   individual   harasser)

   (quotation marks and citations omitted).

        The repeated and consistent actions of Ahart, Kerner, and

   other supervisors during Tillery's entire term of temporary and

   permanent employment at Lyon, when coupled with other instances of

   racist conduct or symbols broadly documented in the record, are

   sufficient for a reasonable juror to conclude that the "net effect

   . . . was an abusive environment likely to 'detract from employees'




   26 Tilery's complaints to Ahart and lead-man Bobby Hardy, as well as the
   statements contained within his deposition regarding how the harassment made
   him feel, are sufficient to create a jury question as to whether Tilery
   subjectively viewed the environment as racially hostile.

                                       72
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 73 of 132 PageID# 9248



  job performance, discourage employees from remaining on the job,

  or keep them from advancing in their careers.'"                 Strothers, 895

  F.3d at 331 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17,

  22 (1993)); see Brown v. Nucor Corp., 576 F.3d 149, 157-58 (4th

  Cir. 2009), as amended (Oct. 8, 2009) (explaining that Supreme

  Court precedent permits a plaintiff to prevail on a hostile work

  environment    claim   based   on   evidence    that    ''the    workplace   is

  permeated with discriminatory intimidation, ridicule, and insult,

  that is sufficiently severe or pervasive to alter the conditions

  of   the   victim's    employment    and   create      an   abusive    working

  environment" (cjuoting Harris, 510 U.S. at 21)); see also Reid v.

  Dalco Nonwovens, LLC, 154 F. Supp. 3d 273, 291 (W.D.N.C. 2016)

  (determining that the term "boy," when used in a certain context,

  is a term that "a reasonable jury could conclude to be a racially-

  charged slur"); Jones v. Dole Food Co., 827 F. Supp. 2d 532, 552

  (W.D.N.C. 2011) (explaining that if the term "boy" was used "in a

  racially derogatory context, rather than in reference to a young

  person in general," the court believed that "jurors would equate

  the use of the term . . . as the use of a racial pejorative, which

  are never acceptable and which any reasonable, civil person would

  find objectionable and offensive").^^



  2'' A review of Tillery's deposition appears to leave open the question of
  whether Tillery was called "boy" to his face by Ahart on a near daily basis,
  or whether Tillery overheard Ahart on a near daily basis referring to Tillery
  as "boy" when he was talking to other people.        Because all reasonable
  inferences must be made in Tillery's favor at the summary judgment stage,

                                       73
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 74 of 132 PageID# 9249



        Both    the   objective   and   subjective   effects   of   some   the

   harassment suffered by Tillery are effectively portrayed by the

  following excerpt from Tillery's deposition:

        Every day.   I mean, I walked in the office, I seen a
        Confederate flag every day. I seen the Confederate flag
        around my boss' neck every day.   I've been called boy
        just about every day. So every day. . . . Yes I find
        it offensive. He can't call me by my actual name? You
        know, the word boy, a white man calling a grown black
        man that. I got a name. I'm not a kid, so.

  ECF No. 125-1, at 65-66; see Boyer-Liberto, 786 F.3d at 280 ("[A]

  reasonable jury could find that [the plaintiff's supervisor's] two

  uses of the "porch monkey" epithet—whether viewed as a single

  incident or as a pair of discrete instances of harassment—were

  severe enough to engender a hostile work environment.").             To the

  extent that Ahart and other           managers consistently referred     to

  Tillery and other African-American subordinates, who were grown

  men, as "boy" for some reason other than to "humiliate, ridicule,

  or intimidate," the jury will have to make such finding.          E.E.O.C.

  V. Cent.     Wholesalers, Inc., 573 F.3d 167, 176        {4th Cir. 2009)

  (citation omitted); see White v. BFI Waste Servs., LLC, 375 F.3d




  the Court interprets the record as reasonably supporting the conclusion that
  Ahart, and at least two other managers, directly called Tillery "boy," or
  "Ahart's boy," in the workplace rather than using his name. The Court also
  considers the testimony that Ahart and the other managers did not refer to
  any white employees as "boy." ECF No. 125-1, at 76.      See Woods v. Salem
  Elec. Co., No. 1:15CV525, 2017 WL 74271, at *3 (M.D.N.C. Jan. 6, 2017)
  ("While offensive utterances, without more, generally do not rise to the
  level of an actionable claim, courts have upheld claims of hostile work
  environment based on the use of "racially abusive language" that was
  'repeated,' 'continuous,' and 'prolonged.'") (citation omitted).

                                        74
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 75 of 132 PageID# 9250



   288, 297 (4th Cir. 2004) (placing emphasis on the fact that the

   plaintiff "specifically testified that supervisors used the term

  'boy' on a daily basis to refer only to black employees, and not

   to white ones"); Lee v. Norfolk S. Ry, Co., 912 F. Supp. 2d 375,

   382 (W.D.N.C. 2012) (noting that while certain incidents at issue

  "standing alone may seem innocent," when considered in totality,

   the placing of a noose on the plaintiff's locker, coupled with the

  regular use of the word "boy," which is a "racial insult" and a

  co-worker calling the plaintiff the n-word on two occasions, along

  with other accusations, are sufficient to create a jury question

  on the severe or pervasive element).

                            b. Imputable to Lyon

        Defendant's alternative contention that any racist conduct is

  not imputable to Lyon based on the Ellerth/Faragher affirmative

  defense is rejected for       the same reasons      as   explained in   the

  analysis of several co-Plaintiff's claims, including that: (1)

  such defense is not applicable to the racist conduct committed

  anonymously or by co-workers (noose, graffiti, Ahart's son); and

  (2) even if the defense is available. Defendant fails to carry its

  burden to demonstrate that it implemented an effective policy aimed

  at preventing and/or curtailing harassment—to the contrary, Lyon

  failed to distribute its policy to its temporary workers (including

  Tillery),    and   failure   to   effectively   limit,   investigate,    or

  correct pervasive racial discrimination (especially during              the

                                       75
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 76 of 132 PageID# 9251



  period that Lyon had only a "personnel manager" who did not realize

  that the confederate flag could be offensive to African-American

  workers and    who     believed   that    the use of        the n-word was not a

  violation of Lyon's anti-discrimination policy).                   Cf. Passananti

  V. Cook Cty., 689 F.3d 655, 673-74 (7th Cir. 2012) (explaining

  that it "is not enough that an anti-harassment policy appears

  reasonably effective on paper," a company is not shielded from

  liability    if   it    ignores     its   obligation        to   actively   prevent

  harassment    and      respond    appropriately        to     complaints;    stated

  differently, the policy "also must be reasonably effective in

  practice") (citation omitted).                 For these reasons. Defendant's

  motion is DENIED as to Count One.


           3. Disparate Treatment: Work Assignments - Tillery

        Defendant seeks summary judgment as to Count Two, disparate

  treatment,    arguing     that    Tillery      fails   to   demonstrate     that   he

  suffered disparate treatment amounting to an "adverse employment

  action."    Although Tillery argues in response that "dangerous" job

  assignments    can     constitute    an    adverse     employment     action,      his

  dangerousness argument is           entirely conceptual/conelusory as he

  fails to point to any evidence suggesting that he was ever required

  to work in a "dangerous" environment.                   Defendant's motion to

  dismiss Tillery's disparate treatment claim is therefore GRANTED.




                                            76
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 77 of 132 PageID# 9252



                                4. Retaliation - Tillery

          Defendant      challenges     Tillery's      retaliation        claim,     arguing

  that Tillery fails to state a prima facie retaliation claim by

  failing to adduce evidence suggesting that he engaged in ''protected

  activity" and/or that such activity was the "but-for" cause of his

  termination.         Defendant alternatively argues that even if Tillery

  can    establish       a    prima    facie    case       of   retaliation,       Lyon    has

  identified a racially neutral justification for his termination

  (the    RIF),    and       that   Tillery    fails       to   demonstrate     that      such

  justification is pretextual.                 Tillery responds by highlighting

  that:    (1)    he    complained     to   lead     man    Bobby     Hardy   on   multiple

  occasions regarding racist conduct in the workplace, including

  after the incident between Douglas and Thomas, Sr., and that after

  Hardy raised such            complaints      up    the    managerial    chain.     Hardy,

  Tillery, and McDonald were all fired on the same day; (2) Ahart,

  who     participated         in    identifying       Tillery      and     McDonald      for

  termination,         had    previously    received        a   complaint     from   Hardy,

  Tillery, and McDonald about his display of confederate flags in

  the workplace; and (3) the RIF was pretexual.                     ECF No. 125, at 29-

  30.


         Although       the    Court   agrees       with    Tillery    that   the    record

  demonstrates         that he      engaged in protected activity,              the Court

  agrees with Defendant that Tillery fails to demonstrate that the

  RIF, or Tillery's inclusion in it, was pretext for discrimination.

                                               77
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 78 of 132 PageID# 9253



  Tillery therefore fails, as a matter of law, to point to facts

  sufficient to carry his ultimate burden of demonstrating a ''but-

  for"     causal    connection      between       his   protected     activity    and

  subsequent termination.

         First, Tillery's evidence relies almost exclusively on the

  ''suspicious" timing of his discharge, and there appears to be an

  absence of direct or circiamstantial evidence (beyond timing) tying

  his discharge to his protected activity.                   Temporally, Tillery's

  best evidence linking his protected activity to his termination is

  the complaint he and McDonald made to Tillery's father (Hardy)

  about    Donna    Douglas'    behavior    approximately       two   months    before

  Hardy, Tillery and McDonald were terminated.                 Although it appears

  undisputed that Hardy complained about Douglas to Ahart and several

  other foremen, Tillery points to no record evidence on which a

  reasonable juror could conclude that Ahart was aware that the

  genesis of such complaint originated with Tillery or McDonald.

  Stated another way, Tillery relies on pure speculation that Hardy

  told Ahart, or any other foreman, that he was relaying a "joint

  complaint" rather than sharing his own personal view about the

  incident between Douglas and Thomas, Sr.                 See ECF No. 125-1, at

  79-80.    Similarly, the fact that Hardy, Tillery, and McDonald were

  all    terminated    on      the   same    day    offers    little    to     suggest

  "suspicious" timing as four other employees were also terminated

  as part of the RTF during the first two weeks of January, 2016,

                                            78
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 79 of 132 PageID# 9254



  including three white employees {two of which appear to have been

  painters    in     the   "outside       paint    shop").         ECF    No.   125-5;      see

  Milligan-Grimstad         v.    Stanley,    877    F.3d     at    711    ("[S]uspicious

  timing     alone    is    rarely    enough        to    survive        summary    judgment

  particularly        when        there      are     reasonable,           non-suspicious

  explanations       for    the    timing    of     the    termination.")          (internal

  quotation marks and citation omitted).

        As    to     Tillery's      other     "protected       activity,"           Tillery,

  McDonald, and Hardy had previously complained to Ahart about his

  display    of    the     confederate      flag;    however,       Tillery        places   no

  timeline on such event across his term of employment with Lyon.

  Additionally, Tillery fails to present evidence suggesting that

  anything beyond a "conversation" occurred when Ahart explained

  that he had non-racist reasons for displaying the flag (he was a

  "true southerner" and "it was on one of [his] favorite cars on a

  TV show").       ECF No. 125-1, at 20-22.               Tillery did not press the

  issue further with Ahart, and Tillery does not contend that: (1)

  the   discussion         with    Ahart     was     heated    or        confrontational;

  (2) Tillery complained to senior management or H.R. about Ahart;

  or (3) Ahart was recjuired to remove his confederate items-to the

  contrary, according to Tillery, Ahart kept displaying them the

  entire time that Tillery was employed.                  In light of these limited

  facts supporting his claim, Tillery is forced to rely primarily on

  speculation to link his termination to his "protected activity,"


                                             79
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 80 of 132 PageID# 9255



  and   such   speculation            is   insufficient     as   a    matter      of   law    to

  demonstrate a ^^causal link" between the activity protected under

  the law and his termination.                See Mercer v. Arc of Prince Georges

  Cty., Inc., 532 F. App'x 392, 397 (4th Cir. 2013) (noting that the

  timing of an employer's action is a ''relevant factor," but that

  "it will rarely be independently sufficient to create a triable

  issue of fact") (citation omitted).

        Even assuming that Tillery's evidence is sufficient to state

  a prima facie retaliation claim. Defendant has presented a racially

  neutral reason for reducing the size of the labor force in the

  inside paint shop (the RIF) and has proffered a racially neutral

  reason   for    selecting            Tillery      and   McDonald     for     termination

  (recently hired, less experience).                      Lyon's records support its

  contention that it underwent a substantial workforce reduction as


  a result of         the      RIF,   and further indicate           that Lyon suffered

  substantial financial losses in both 2015 and 2016.^8                        See ECF Nos.


  92-5; 92-6 (documenting significant operating losses as well as

  the over 90% reduction in the size of the temporary workforce at

  Lyon and the release of twenty-two permanent employees); see White

  V. Dalton, 225 F.3d 656 (4th Cir. 2000) (unpublished table opinion)

  (identifying        a       "reduction-in-force         necessitated       by    declining

  profits,"      as       a    "legitimate,      nondiscriminatory           reason"         for


     Tillery' evidence coirparing Lyon's year-to-year gross revenues offers
  little support for his contention that the RIF itself was pretexual.


                                               80
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 81 of 132 PageID# 9256



  eliminating    the    plaintiff's        job   position).         Lyon's    business

  records also support Ahart's proffered race-neutral reasons for

  identifying Tillery and McDonald for termination-they were more

  recently hired than the two workers Ahart ultimately retained in

  the "inside paint shop." ECF No. 125-5.               Both Tillery and McDonald

  had been working as permanent employees for less than nine months

  when they were terminated, while the two retained employees had

  been permanent employees for approximately 1 y2 years and 7 % years

  respectively.29       Id.    Moreover, the positions eliminated in the

  inside paint shop in January of 2016 (Tillery, McDonald, and

  Hardy's positions), have not been filled/replaced with either a

  temporary or permanent worker.            ECF No. 92-6 SI 15.

        Tillery's      brief    in    opposition      attempts,      but    fails,    to

  demonstrate    that    Lyon's      proffered      reason   for    its    decision   is

  "pretext" for discrimination.              First, Tillery argues that Lyon

  never explains why he was terminated; however, Ahart explained

  during his deposition that he made the decision to retain Robert

  Ash   and   Thomas    Lee    in    the   inside    paint   shop    (over    Tillery,




 29 Ahart recites other related factors, such as the fact that Tillery and
 McDonald had less experience, and Tillery offers no evidence to rebut the
 accuracy of such statements.      Although plainly not dispositive as to
 Tillery's retaliation claim, both of the workers that Ahart ultimately
 retained were African-American.      Additionally, of the seven workers
 terminated in early January of 2016, which included Hardy, Tillery, and
 McDonald, four were African-American and three were Caucasian, including
 two white "painter/blasters" assigned to the outside paint shop who had been
 permanent Lyon employees for far longer than Tillery and McDonald. ECF No.
 92-6 SI 13; ECF No. 125-5.

                                            81
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 82 of 132 PageID# 9257



  McDonald, and Davell Artis, who was terminated in May of 2016)

  based on ''who was there the longest and who did the better work

  and who knew more."     ECF No. 125-3, at 60.     As noted above, hiring

  records confirm that the two retained workers had worked for Lyon

  as   a   permanent    employee   substantially    longer    than   Tillery,

  McDonald, and Artis, with all three of the discharged workers

  having been hired as permanent employees at Lyon during 2015.             ECF

  No. 125-5.    Additionally, both retained workers were classified as

  "painter/blaster"     while   all    three   discharged    employees     were

  classified as "utility" workers in the inside paint shop.          ECF No.

  125-5.   "Job performance and relative employee qualifications are

  widely   recognized    as   valid,   non-discriminatory    bases   for   any

  adverse employment decision."         Russell v. Harlow, 771 F. App'x

  206, 207 (4th Cir. 2019) (quoting Evans v. Techs. Applications &

  Serv. Co., 80 F.3d 954, 960-61 (4th Cir. 1996)); see also Evans,

  80 F.3d at 960-61 ("It is the perception of the decision maker

  which is relevant, not the self-assessment of the plaintiff.")

  (internal quotation marks and citation omitted).

       Second, Tillery's assertion that Lyon "hired people into the

  paint shop at the same time" that the RIF was occurring does not

  appear to be supported by Tillery's proffered evidence.            ECF No.

  125, at 30.    While Tillery does identify six new hires during the

  relevant timeframe, there appears to be no evidence suggesting




                                       82
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 83 of 132 PageID# 9258



  that any of such hires were in the inside or outside paint shops

  rather than some other division/shop at Lyon.                  ECF No. 125-5.

         Third, Tillery's efforts to manufacture a "conflict" between

  Dunkley's broad statement about the factors that were considered

  when   reducing    the    workforce   ("tenure,     experience,       ability    to

  advance to the next step, flexibility . . . managerial input,

  attendance, as well as each employee's safety/quality record) and

  the explanation given by Ahart (tenure,                 knowledge,     ability to

  perform) fails to identify any material conflict and/or shifting

  justifications.      ECF No. 92-6; ECF No. 125-3.                In sum, Tillery

  relies on speculation and an incomplete summary of the evidence in

  an effort to rebut Lyon's race-neutral              justifications for its

  actions; thus on this record, no reasonable juror could conclude

  that   Defendant's    explanation      was    pretextual,       or   that   Tillery

  carries   his   ultimate    burden    to    demonstrate    a    "but-for"   causal


  connection      between    his   termination      and     his    earlier-in-time


  complaint to Ahart.       Defendant's motion is therefore GRANTED as to

  Tillery's retaliation claim.

                       5. Wrongful Discharge - Tillery

         Defendant seeks summary judgment as to Tillery's wrongful

  discharge claim, arguing only that such claim fails because the

  RIF constitutes a legitimate non-discriminatory reason for the

  discharge.      Tillery argues both that: (1) he need only show that

  his race was a "motivating factor" in the termination decision;

                                         83
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 84 of 132 PageID# 9259



  (2) there is direct evidence of discrimination, thus eliminating

  the need to rely on the burden shifting framework, because Ahart

  had previously stated that he was "going to get rid of you-all

  n**gers" and get himself a new crew; and (3) that Tillery has

  illustrated a material factual dispute as to whether the RTF (or

  Tillery's selection for the RIF) was pretextual.

        While Tillery is correct that he need only show that race was

  a "motivating factor" in his discharge, he fails to clear such

  hurdle (either directly or through the burden shifting framework).

  Furthermore, even if a prima facie case is assximed. Defendant has

  offered a race-neutral justification for its actions and Tillery's

  evidence falls far short of that necessary for a reasonable juror

  to conclude that the proffered justification was pretextual.

       First, although Tillery and McDonald were terminated on the

  same day based on the decision made by Ahart, their allegedly

  racist white supervisor, the two permanent employees that Ahart

  elected    to   retain   in    the    inside   paint   shop   were,   like   the

  discharged employees, African-American.           Second, of the five other

  individuals terminated during the same ten day period that Tillery

  and McDonald were terminated, three were Caucasian and two were

  African-American, and two of the three Caucasian employees were

  both a "painter/blaster" that appear to have been assigned to

  Lyon's    outside   paint     shop.     Third,   notwithstanding      Tillery's

  claimed "direct" evidence of discrimination, Ahart did not get rid

                                          84
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 85 of 132 PageID# 9260



  of his whole African-American crew, nor did he replace a single

  member of his '*crew" with a white worker after Tillery and McDonald

  were terminated, but rather, he selected three of his five African-

  American non-supervisory crew members for termination due to the

  RTF and the positions were never filled/replaced.               Fourth, for

  reasons    similar   to   those   discussed   in   the   preceding   section,

  Tillery clearly fails to demonstrate that the RIF, or his inclusion

  in the RIF, was pretext for race-based discrimination.               Summary

  judgment is therefore GRANTED as to Tillery's wrongful discharge

  claim.


                                G. Bobby Hardy

                                    1. Facts


       • Bobby Hardy is an African-American man who worked in Lyon's
         paint shop from 2008 through January 2016, beginning as a
         contractor supervised by foreman David Kerner. He became
         a full time employee in 2010 and worked for several years
         in the inside paint shop as a "lead person" under foreman
            Michael Ahart.


       • Hardy testified that David Kerner was "tougher on blacks
         than he was on whites," and always used black employees
         for "the grunt work."   Hardy tried to get along with all
         his supervisors, but did so because they were his boss,
         not because he liked them.    In Hardy's view, several of
         his supervisors, including Kerner, Ahart, and Tommy Hill,
            were racists.     Kerner   used   racial slurs and made racial
            innuendos; Henry Miller pulled his pants down and told
            people to "kiss his white ass;" Douglas put her hand down
            her pants and then put her hand in Thomas, Sr.'s face and
            told him to "kiss . . . her white ass;" Tommy Hill put
            Hardy on the night shift in retaliation for Hardy's
            earlier-in-time comments challenging his racist jokes;
            Ahart wore a confederate flag necklace and scarf and
            refused to stop wearing them after African-American
            employees told him that they were offended; and Kerner and

                                       85
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 86 of 132 PageID# 9261



           Miller called each other the n-word for a period of time
           until Hardy had a heated argument with them and ended the
           practice.   Hardy complained to ''personnel" about Henry
           Miller pulling down his pants and "telling people to kiss
           his white ass" but "[n]othing was done." ECF No. 123-1,
           at 20, 23-27, 40, 52-53, 59-60, 73-74.

           Lonnie Jones, who was the Production Manager for at least
           part of the time that Hardy was at Lyon, told Hardy on at
           least ten occasions that Jones' father bought him a black
          person "to play with" when he was young. Jones also called
          Thomas, Sr. "Big Ni**ger" on a daily basis, called another
           African-American employee "Blue" in reference to his very
           dark skin, and called the other African-American employees
          "boy" pretty much whenever "he was talking to someday of
          color."   When Hardy confronted Jones about his racist
          comments/jokes, Jones said "Oh, f*ck that." Id. at 77-80,
          102.


          Hardy was also exposed to other racist conduct and comments
          in the workplace, including two hanging nooses, confederate
          flags on gang boxes, and racist graffiti in the bathroom,
          which included the n-word. Hardy also explains that while
          he stood up for himself and confronted issues he could
          handle, there were still broader racist issues he couldn't
          fix like the graffiti, Lonnie Jones, confederate flags,
          etc.30      at 75-77, 104-05, 112.


          Following the incident between Thomas, Sr. and Douglas, to
          include what Hardy perceived as both unprofessional and
          racially motivated conduct. Hardy complained about the
          incident to multiple foremen, including Ahart, Kerner, and
          Miller, thinking that they would "raise up a stink" and
          "make more noise" than Hardy could.     While all of these
          foremen stated to Hardy that Douglas was dead wrong, "no
          one went to bat" for Thomas, Sr. or did anything else other
          than acknowledge to Hardy that they felt Douglas acted
          inappropriately. Thomas, Sr. was terminated shortly after
          the incident, and Hardy was terminated several weeks later.
          Hardy never saw the termination coming, believing that he
          was fired in retaliation for "being so vocal about the



  3° As discussed herein, as a "lead-man," Hardy was well aware of the racist
  conduct that foremen directed to his subordinate African-American employees,
  and he encouraged multiple individuals to find a way to "put up" with such
  repugnant conduct in order to keep their high-paying jobs.

                                      86
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 87 of 132 PageID# 9262



           racial"    discrimination,         especially   ''the   Donna   Douglas
           incident."       Id. 39-50.


       • The record fails to indicate that Hardy was provided a copy
         of Lyon's anti-discrimination policy prior to May of 2013
         (when he presumably received the 2013 policy).        Hardy
         acknowledged receipt of the 2015 policy on November 23,
         2015, approximately six weeks before he was terminated.
           ECF No. 80-5.


                     2. Hostile Work Environment - Hardy

                             a. Severe or Pervasive


       Unlike several other Plaintiffs in this case, it does not

 appear that Hardy, who was a supervisory "lead man," was personally

 called the n-word, although he did hear another African-American

 employee (Thomas, Sr.) being referred to by that grossly offensive

 epithet by a manager far more senior than Hardy.                   Additionally,

 Hardy saw two nooses hanging in the workplace, as well as the n-

 word and other racially offensive graffiti in the bathrooms.                  He

 was also     routinely exposed to African-American employees being

 mistreated based on their race and called racist names, including

 "boy" and "blue."          Lonnie Jones also made racist comments about

 owning a black person as a toy when he was younger.                   The Court,

 however, does not need to determine whether a reasonable juror

 could conclude that any one of these events (most notably, the two

 hanging    nooses    and    Lonnie   Jones'     comments)   were   sufficiently

 "severe" to constitute a hostile work environment, because the

 facts highlighted by Hardy are sufficient to create a jury question

 as   to   whether   the    combination   of     events,   including    countless

                                         87
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 88 of 132 PageID# 9263



 incidents in which African-American employees were intentionally

 degraded       or   otherwise     openly     treated     as     inferior   by   numerous

 managers at Lyon,          were sufficiently pervasive to constitute a

 hostile work environment.              See Hoyle, 650 F.3d at 333 (explaining

  that    the    ''totality      of     the   circumstances"           inquiry   includes

 workplace conduct directed at others).

         The racist statements and actions of Ahart, Kerner, Jones,

 Miller,    Douglas        and    others,       to    include     retaliatory    actions

 (placing Hardy on the night shift) and consistent assignment of

  the worst jobs to African-American employees, if credited by the

 jury, are sufficient for a reasonable juror to conclude that the

 "net effect" created an "abusive environment likely to detract

 from employees' job performance [and] discourage employees from

 remaining on        the   job."        Strothers,      895 F.3d at 332 (internal

 quotation marks and citation omitted); see Nucor Corp., 576 F.3d

 at 157-58 (explaining that a hostile work environment claim can be

 based     on    evidence        that    "the        workplace    is     permeated    with

 discriminatory intimidation, ridicule, and insult," sufficiently

 severe "to alter the conditions of the victim's employment and

 create an abusive working environment") (citation omitted).                          When

 considering the totality of the environment Hardy faced on a daily

 basis over the course of several years, a reasonable juror could

 surely conclude that the racism faced by Hardy and the African-

 American       workers    he    supervised        "permeated"     the    workplace   and

                                              88
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 89 of 132 PageID# 9264



   created an abusive working environment.             See Woods v. Salem Elec.

   Co., No. I:15cv525, 2017 WL 74271, at *4 (M.D.N.C. Jan. 6, 2017)

   (** * [R]epeated conduct' is a hallmark            of    ^viable hostile work

   environment claims.'" (quoting Boyer-Liberto, 786 F.3d at 277)).

        To the extent Defendant focuses a portion of its summary

   judgment argument on the fact that Hardy admittedly "got along"

   with his "racist" supervisors, such argument fails to demonstrate

   that Hardy did not subjectively perceive the environment as hostile

   and abusive.   Notably, the evidence viewed in Hardy's favor reveals

   that, as a "lead man," Hardy was always looking out for his own

   job as well as the jobs of his African-American subordinates (to

   include Tillery, McDonald, and Artis) who were earning more at

   Lyon than they could elsewhere.             As Hardy explained during his

   deposition when he was asked if he was afraid of his supervisors:

        I wasn't afraid of my supervisors, no. . . .     But it
        was the mental anguish, you know. It was the fact when
        you go in this yard, you know, you had to deal with the
        racial people, racial innuendos, racial writing in the
        bathroom, rebel flags all on the gang boxes. It was the
        atmosphere that mentally beat you opposed to you being
        fearful for yourself physically, you know what I'm
        saying, you know? So . . . It was, it was, it was just
        dreadful.




        Most of the black people at Lyon Shipyard, we couldn't
        make that kind of money anywhere else, so we accepted,
        and I'm not saying that it's right, we accepted a lot of
        this   stuff   so   that   we   were   able   to   take   care   of   our
        families the way that we thought that they should be
        taken care of, you know.      It's kind of hard for a
        convicted felon to go out here and make $25 an hour, you

                                          89
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 90 of 132 PageID# 9265



          know, $22, $23. So a lot of this stuff you had to weigh
          your options, quit/feed the family, you know what I mean?
          And it ain't a hard choice. So you subdue yourself to a
          lot of mental anguish in order to provide for your
          family.

   ECF No. 123-1, at 62-63.        The evidence in the record demonstrates

   that    Hardy,   in   looking   out   for    the   best    interests   of   his

   subordinates, warned them to find a way to deal with the racist

   behavior if they wanted to keep their jobs, which offers context

   for Hardy's ability and desire to remain at Lyon for several years,

   notwithstanding the harassment.             See Boyer-Liberto, 786 F.3d at

   280 (noting that "harassment perpetrated by a supervisor against

   her    subordinate"     typically     has    a     "particular   threatening

   character").      Defendant's    argixment   on    this   point is   therefore

   rejected at the summary judgment stage.

                             b. Imputable to Lyon

          Defendant's alternative contention that any racist conduct is

   not imputable to Lyon based on the Ellerth/Faragher affirmative

   defense is rejected for the same reasons previously discussed

   herein, including that: (1) such defense is not applicable to

   anonymous racist conduct; (2) such defense is not available at the

  summary judgment stage based on Hardy's evidence that his race




    Hardy also testified that, at the time, his criminal record prevented him
  from getting a "RAPIDGate" clearance that would allow him to work at some
  other local shipyards, and that after he was terminated, he did find a new
  job but he lost $8 an hour in pay. ECF No. 123-1, at 29-30, 107-08. Such
  facts further bolster Hardy's contention that he endured the pervasive
  racist harassment out of necessity.

                                         90
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 91 of 132 PageID# 9266



   played a factor in his termination; and (3) even if the affirmative

   defense    is       available,       Hardy    has       identified      genuine    factual

   disputes regarding whether Lyon's policies in place during the

   relevant timeframe were effective and/or effectively implemented

   (particularly before the Lyon H.R. department was created), thus

   requiring the jury to determine whether Lyon exercised "reasonable

   care" to prevent/correct harassing behavior (the first prong of

   the Ellerth/Faragher affirmative defense)                         gee Thompson, 117 F.

   Supp. 2d       at    529   (explaining       that summary         judgment    is "rarely

   appropriate" when the applicable standard governing an affirmative

   defense    turns      on    whether    the    defendant         exercised    "reasonable


   care,"    as    such       defense    "places       a    premium    on    fact-intensive

   determinations of reasonableness of the conduct of the parties").

        In addition to the above. Hardy's evidence documenting the

   long-term and pervasive mistreatment of African-American employees

   at Lyon,       mistreatment      that was         often       witnessed by managerial

   employees that "should have" ended the conduct or reported it to




      Contrary     to    Defendant's     suggestion,       the    record   includes   evidence
  indicating that Hardy made reports to both H.R, and management about
  workplace misconduct by Miller and Douglas, but nothing ever came from them.
  See EOF No. 123-1, at 27-28 (discussing a complaint Hardy made to personnel
  about Henry Miller, the fact that "it became a joke" going to personnel when
  Holly Nowak was in charge, and that although Nicole Dunkley tried to
  "clean[] up the yard" after she was hired in 2015, she was unable to fix
  all of the problems before Hardy was terminated).   Additionally, to the
  extent Lyon suggests that Douglas received a "stern punishment" for her
  racist conduct, the record reveals both that Douglas was suspended for
  profane and aggressive conduct and that Lyon's head of H.R. falsely rejected
  reports that Douglas made a race-based statement, thereby undercutting any
  suggestion that Lyon reacted strongly to race-based conduct.

                                                91
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 92 of 132 PageID# 9267



   H.R.,    is   sufficient      to    create   a   jury      question   as    to    whether

   knowledge of this pervasive racist conduct can be imputed to Lyon.

   Importantly, imputing knowledge to the employer is proper when ''a

   reasonable person, intent on complying with [antidiscrimination

   laws] would have known about the harassment."                  Ocheltree, 335 F.3d

   at 334.       For these reasons. Defendant's motion is DENIED as to

   Count One.


              3. Disparate Treatment: Work Assignments - Hardy

           Defendant seeks summary judgment as to Count Two, disparate

   treatment, arguing that Hardy fails to demonstrate that he suffered

   disparate treatment amounting to an "adverse employment action."

   Hardy responds by arguing that job assignments can rise to the

   level of an adverse employment action if they are sufficiently

   "dangerous."         Hardy,   however,       fails    to    point   to    any evidence

   indicating that he was personally required to perform dangerous

   work.    Because there is no evidence supporting relief. Defendant's

   summary judgment motion is GRANTED, although the record of race-

   based work assignments is one of many considerations that factor

   into the hostile work environment calculus.


                             4. Wrongful Discharge - Hardy

         Defendant       seeks   summary    judgment       as    to    Hardy's      wrongful

   discharge claim, appearing to concede the "prima facie" case for

   the   purposes       of   summary    judgment,       but    arguing      that    the   RIF

   constitutes      a    legitimate      non-discriminatory            reason       for   the


                                            92
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 93 of 132 PageID# 9268



   discharge and that Hardy fails to demonstrate pretext.                  Hardy

   responds by arguing that a reasonable juror could conclude that

   Defendant's    proffered    explanation     for     the   termination     was

   pretextual.

          Considering the record in a light most favorable to Hardy,

   the Court finds that a reasonable juror could conclude that Hardy's

   race was a "motivating factor" in the termination decision and

   that Lyon's proffered justification is pretextual.          Although Hardy

   and other Plaintiffs have not identified any material evidence

   that undercuts    the apparent legitimacy of         the RIF itself,      the

   driving factor of the wrongful termination calculus in this case

   is not the legitimacy of the RIF itself, but rather, whether Hardy

   was selected for RIF termination at least in part due to his race.

   Causey v. Balog, 162 F.3d 795, 802 {4th Cir. 1998) (explaining

   that in "reduction in force cases," a plaintiff can establish an

   inference of    discrimination supporting a prima facie case "by

   introducing other probative evidence that indicates the employer

   did not treat . . . race neutrally when making its decision").

          As reflected in the record, Lyon's RIF decision came down to

   deciding between terminating Ahart, a white foreman, and Hardy,

  who was identified as an "assistant foreman" by Johnny Gaskins,

  the individual that made the termination decision.               Hardy has

  presented evidence, beyond his mere self-serving testimony, on

  which    a   reasonable   juror   could   conclude    that   Hardy   was   an

                                       93
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 94 of 132 PageID# 9269



   established long-term employee at Lyon that was skilled in his

   painting        trade   and    had    impressive             managerial      abilities,       as

   verified by his performance evaluations.                       Hardy also has presented

   evidence        indicating     that     he        held       three    separate       painting

   certifications important to his position, whereas, according to

   Hardy, Ahart held none of these important certifications.                               ECF No.

   123-1,    at     66-67.33     r^he   record       as     a    whole   also    supports        the

   inference that Lyon's workplace had been an atmosphere favorable

   to white employees for over a decade, and that Gaskins and/or other

   members of senior management knew or should have known by late

   2015 that Ahart had an established history of mistreating African-

   American employees and using racist language in the workplace, a

   fact     that    clearly      impacts    his       qualifications            to   act    as    a

   supervising ''foreman" of a shop.

          The     decision-maker        that    selected          Hardy    for       termination

   (Gaskins) did not purport to rely on the different titles that

   Ahart and Hardy held (foreman vs. assistant foreman) to justify

   his decision, instead asserting that Ahart was more "reliable and

   flexible," and that Hardy may have complained about certain work

   assignments, or "dragged his feet" with some work, and that Hardy

   was less willing to do work outside his painting trade.                              ECF No.

   123-7.       However, because there is well-documented evidence that




  33 Defendant does not offer any evidence in response suggesting that Ahart
  held any of the painting certifications held by Hardy.

                                                94
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 95 of 132 PageID# 9270



   Hardy and other African-American employees were frequently singled

   out at Lyon to perform undesirable/difficult work assignments, a

   juror could reasonably draw the inference that Hardy's purported

   lack of flexibility regarding work assignments was intertwined

   with the racially unequal assignments he was asked to perform.

         Considering the two candidates requisite qualifications, a

   reasonable juror could place substantial weight on the fact that

   Gaskins could not even recall whether Ahart had the same painting

   certifications that Hardy had, as the record supports the inference

   that such certifications were a substantial asset to a painting

   supervisor    at    Lyon    (particularly    if    Lyon   was    significantly

   reducing the labor force of subordinates that would otherwise be

   painting at Lyon).         The evidence suggests both that Lyon paid to

   send Hardy to school to obtain the certifications and promoted him

   after he received the certifications.              EOF No. 123-1, at 65-72.

   Further supporting Hardy's claim of pretext is his allegation that

   Gaskins had previously denied Hardy a promotion based solely on a

   (false)    safety    violation   reported    by    a   white    "machine    shop"

   employee    that    Gaskins   purportedly    believed     over    Hardy's    word

   without any corroborating evidence.               EOF No. 123-1, at 70-72.

   Additionally, notwithstanding his (former) status as a supervisory

   employee with an established record of high performance. Hardy

   asserts    that after   he    learned of    his   termination,    he   tried   to

   discuss a possible job in the "outside paint shop" with Gaskins

                                        95
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 96 of 132 PageID# 9271



   and he received ''an emphatic no" with no further explanation.                           Id.

   at 37.      Gaskins      contemporaneous       refusal      to   even     engage in a

   conversation      with   Hardy,    a   long-term      valued        member    of    Lyon's

   supervisory staff, adds some degree of further gloss to the pretext

   calculus.    Cf. ECF No. 123-11 (one of Hardy's performance reviews

   from 2015 documenting not only Hardy's exceptional work but his

   leadership skills and initiative).               Additionally, in evaluating

   the     broader   situation,      a    reasonable      juror        could     take      into

   consideration      the    circumstantial        fact     that       the     first       four


   employees    that Lyon elected          to    discharge (Thomas,            Sr., Hardy,

   Tillery, and McDonald) were all African-American, two of whom were

   African-American      supervisors,       as    well    as     the    absence       of   any

   evidence    highlighted      by    Defendant      suggesting          that     Caucasian

   supervisors were also terminated as part of the RIF.

         While a close question on this record, the Court concludes

   that ruling in Defendant's favor at the summary judgment stage

   would      improperly      usurp       the     role      of         the      factfinder.

   Notwithstanding the fact that Hardy's wrongful termination claim

   does not appear particularly strong, the Court finds that there is

   sufficient evidence to allow a reasonable factfinder to conclude


   that Hardy's race was one of several "motivating factors" in Lyon's

   decision to select him, rather than Ahart, for termination, and

   that Lyon's explanation as to why Ahart was retained over Hardy is




                                            96
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 97 of 132 PageID# 9272



   pretextual.          Defendant's summary judgment motion is                    therefore

   DENIED as to Count Four.


                                 5. Retaliation - Hardy

          Defendant does not challenge Hardy's retaliation claim in a

   dedicated      subsection        of   its   summary     judgment     brief,    but    does

   include a paragraph at the conclusion of its wrongful termination

   argument expressly asserting that Lyon has advanced a legitimate

   non-retaliatory reason for discharging Hardy (the                        RIP    and    the

   decision       to    retain      Ahart),     further     asserting      that    Hardy's

   ''retaliation claim fails as a matter of law" because he fails to


   put    forth    facts       demonstrating        that   he   would    not     have    been

   discharged "but for" his protected activity.                    ECF No. 80, at 13-

   14.    The conclusion of Lyon's brief further states that Lyon seeks

   summary judgment as to "all of Hardy's claims."                 Id. at 14.           Hardy

   responds, albeit briefly, arguing that Lyon does not seek summary

   judgment on this claim, but even if it did, that the proximity of

   Hardy's discharge to his complaint about Douglas (less than two

   months) contributes to a finding of pretext.                    ECF No. 123, at 27

   n.9.


          Having considered both parties' limited arg\iments, the Court

   finds that: (1) Lyon has moved for summary judgment on this claim

   even   though       there   is   not   a    dedicated    "section"     of     its    brief

   challenging Count III; and (2) Hardy fails to establish a prima

   facie case of retaliation and/or that Lyon's justification for his

                                               97
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 98 of 132 PageID# 9273



   termination was pretext for its retaliatory animus.                   Cf. Jacobs v.

   N.C. Admin. Office of the Courts, 780 F.3d 562, 568 (4th Cir. 2015)

   (explaining that although the plaintiff provided ''some indirect

   evidence from        which    a   factfinder    might infer     animus,    she    has

   produced       no   direct    evidence    of    retaliatory     (as    opposed     to

   discriminatory) animus").

           Notwithstanding the parties' suggestions that the retaliation

   claim and wrongful discharge claim rise and fall together, the

   retaliation claim ultimately requires that Hardy demonstrate that

   his complaints to several managers were a "but-for" cause of his

   termination.         Hardy,   however,    fails   to   point    to    any evidence

   suggesting that the decision maker (Gaskins) or the head of H.R.

   who participated in the RIF decisions (Dunkley) were even aware of

   his     informal     verbal       complaints.     Rather,      Hardy    relies    on

   speculation that he was retaliated against for "being so vocal"

   about    the    Douglas      incident,    acknowledging     "[t]hat's      what    I

   believe.    Is it true or not, I don't know."           ECF No. 123-1, at 50.

   Hardy, however, does not assert that he made a formal complaint to

   H.R., or even that he voiced any informal complaint to Dunkley or

   Gaskins, instead explaining that he "had conversations about the

   Donnna Douglas incident" with "Robert Midget, Michael Ahart, David

   Kerner, Henry Miller, Eddy Gayle and pretty much foremans that I

   complained to, because I actually thought that they would raise up

   a stink and they would make more noise than I could."                   Id. at 41-


                                            98
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 99 of 132 PageID# 9274



   42.   Hardy further states both that he ^^went to those people in

   hopes that they would go to Johnny Gaskins" or George Lyon, to

   tell them how wrong Douglas was, but that to his knowledge,                 they

   never went to bat for Big Tony or said anything else about the

   situation, no more than letting me know that they felt that it was

   inappropriate."       Id. at 43 (emphasis added).

         On   these    facts,   no   reasonable    juror   could    conclude   that

   Gaskins    and/or     Dunkley     relied   on    Hardy's    informal    verbal

   complaints to various foremen as ''a" reason for selecting Hardy

   for the RIF.       Hardy's claim is admittedly grounded on speculation

   and timing, and not only is the timing of Hardy's termination

   consistent with the RIF and the termination of multiple other

   employees, but to the extent timing is one ''relevant factor" that

   arguably favors Hardy, it is independently insufficient to "create

   a triable issue of fact."         Mercer, 532 F. App'x at 397.       Moreover,

   even if the Court assumes that the timing alone did create a

   "causal link" sufficient to proceed past the prima facie stage.

   Hardy clearly fails to demonstrate that the reasons Lyon proffered

   for his termination were a pretext for retaliation, as there is no

   evidence suggesting that the decision-makers were even aware of

   his protected activity.      Hardy's evidence therefore falls far short

   of establishing that he would not have been terminated "but for"

   his   informal     complaints.      Defendant's    motion   to    dismiss   the

   retaliation claim is therefore GRANTED.


                                         99
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 100 of 132 PageID# 9275



                                 H. Davell Artis


                                    1. Facts


          • Artis is an African-American man who worked as a temporary
            employee at Lyon in 2008 and 2009, and returned to Lyon as
            a temporary employee through Tidewater Staffing in early
            2015. Artis was hired by Lyon as a permanent employee in
            September of 2015 and worked in the inside paint shop under
            Ahart until June of 2016.


          • Consistent with the allegations above, Artis' evidence
            includes allegations that Ahart and other supervisors at
            Lyon subjected Artis to racially offensive treatment,
            including: using the n-word to disparage African-American
            employees (Ahart), displaying the confederate flag in the
            workplace   (Ahart),   calling   Artis   ''boy"  (Miller),
            responding to a complaint from Artis about being called
            "boy" by saying "I can't stand those f**king n**gers"
            (Miller), supervisors telling racist jokes, the production
            manager saying that he had no problem with black people
            because his rich father bought him "one of you-all to play
            with" when he was a baby, preferential treatment of white
            employees (Ahart), and refusing to give Artis work hours
            and otherwise treating him unfairly after Artis complained
            to H.R. about Ahart's confederate flag necklace. EOF No.
            121-1, at 26-33, 46-48, 50-54, 101-05, 135, 143-45.

          • Additionally, there was racist conduct in the form of being
            called the n-word by "the safety guy" (Doug Boss), being
            unduly targeted by Boss after Artis objected to his use of
            the n-word, being exposed to racist graffiti including "I
            hate n**gers" and "F*ck blacks," and nooses hanging on two
            separate occasions during Artis' 2015           to    2016    term    of
            employment. Id. at 46-49, 125-35.

                    2. Hostile Work Environment - Artis


                            a. Severe or Pervasive


          Defendant first challenges whether Artis can establish that

   the harassment he was subjected to at Lyon constituted "severe or

   pervasive" harassment.        As outlined above, the record evidence,

   when   viewed   in   Artis'   favor,    appears   sufficient   to     permit   a

                                          100
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 101 of 132 PageID# 9276



   reasonable juror to conclude that Artis was subjected to ''severe"

   harassment based on his race in light of the use of the n-word by-

   multiple supervisors, to include use of such word directed at Artis

   and     the    use    of   such    word       in   conjunction        with    a   supervisor

   referencing           terminating         his        subordinate           African-American

   employees.           Artis    also      saw    nooses       hanging    on     two    separate

   occasions.


           Alternatively, even if Artis was not subjected to "severe"

   harassment, a reasonable juror could plainly conclude that the

   ongoing, repetitive, and widespread racial harassment, including

   the use of the n-word by Miller and others, racist jokes, graffiti,

   and confederal flags, nooses, the use of other racial epithets

   including "boy," and the racially unfair work assignments                                  and

   overall       mistreatment         of     Artis       and     other        African-American


   employees,         to include the fact Ahart cut Artis' work hours as

   retaliation for Artis' formal complaint about Ahart's confederate

   flag    necklace,       are    collectively          sufficient       to    create    a   jury

   question as to whether the claimed hostile work environment was

   sufficiently "pervasive" to violate § 1981.                     Guessous, 828 F.3d at

   221, 227 (defining the applicable test as whether the conduct was

   "severe       or     pervasive,"        noting       that    such      determination       is

   "'quintessentially a question of fact,'" and faulting the district

   court    for       failing    to   consider        evidence    of     "intimidating       and

   intrusive management" singling out an employee based on her race

                                                  101
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 102 of 132 PageID# 9277



    (emphasis added) (quoting Walker v. Mod-U-Kraf Homes, LLC, 775

    F.3d 202, 208 (4th Cir. 2014))).

           In reaching this conclusion, the Court has considered ''all of

    the circumstances," including "the frequency of the discriminatory

    conduct,"   namely       the   consistent      verbal      remarks     and    pervasive

    graffiti, the severity of such conduct, as punctuated by the use

    of the word recognized to be "pure anathema to African-Americans,"

    the    linking   of    such    overtly     offensive         word    to    threats    of

    termination, and the fact that the "status" of the harasser was

    most frequently that of a supervisor/superior, which "impacts the

    work   environment       far   more    severely"     than        harassment    by   "co-

    equals."       Boyer-Liberto,      786    F.3d      at    277-78,    280     (citations

    omitted); Spriggs, 242 F.3d at 185 (citation omitted).                        The Court

    rejects Defendant's invitation to weigh the evidence and/or to

   make inferences that do not favor Artis when considering whether

   he found the environment "threatening" or "humiliating.                           to the

   contrary,     his      evidence    is     sufficient         to     illustrate,      both

   subjectively        and     objectively,         a        pervasively       humiliating

   environment.




     Defendant's challenge to whether Artis was subjectively offended fails at
   the summary judgment stage, as Artis' testimony not only includes his
   description of his subjective mental state, but documents multiple
   confrontations that Artis had with Lyon employees after they used a racist
   slur, in addition to Artis' complaints to lead man Bobby Hardy, H.R., and
   even Gaskins.

                                             102
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 103 of 132 PageID# 9278



                                b. Imputable to Lyon

         Defendant       next   challenges    whether      Artis'     hostile    work

   environment claim is imputable to Lyon, arguing that the record

   establishes as a matter of law that Lyon exercised reasonable care

   to prevent and correct workplace harassment and that Artis failed

   to take advantage of "complaint procedures" established by Lyon

   and/or Tidewater staffing.          For reasons consistent with              those

   previously explained herein, Lyon fails to carry its burden to

   establish the applicability of the Ellerth/Faragher affirmative

   defense.     First, Lyon fails to advance facts demonstrating that

   all of the actionable harassment came from "Vance supervisors,"

   and even if some of it did, there was still egregious race-based

   harassment from the safety inspector (Boss) as well as anonymous

   harassment in the form of graffiti and nooses.                Second, factual

   disputes exist as to whether Ahart's racism culminated in Ahart

   making   a   false     complaint   to     H.R.   that    resulted     in   Artis'

   termination-a tangible employment action.               Third, even accepting

   Defendant's premise that the affirmative defense is "available,"

   Artis has pointed to genuine factual disputes regarding whether

   Lyon's     relevant    policies    were    effective      and/or     effectively

   implemented, thus requiring the jury to determine whether Lyon

   exercised "reasonable care" to prevent/correct harassing behavior

   (the first prong of the Ellerth/Faragher affirmative defense).

   See Thompson, 117 F. Supp. 2d at 529.


                                        103
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 104 of 132 PageID# 9279



         Lyon's plaintiff-specific arguments only further reveal that

   summary judgment is not appropriate, as Lyon relies on the 2015

   employee handbook, yet fails to establish that such handbook was

   received     by   Artis   prior   to   December     17,    2015,   or   that    Artis

   received a copy of any anti-discrimination policy while he was a

   temporary worker.         Additionally, the 2015 policy does not appear

   to require that a complaint be made to H.R., but instead permits

   an employee to address the issue with the harasser and to report

   it to his immediate supervisor.                 Artis has presented evidence

   suggesting that he satisfied both of these standards through his

   direct confrontations with harassers and his complaints to lead-

   man Bobby Hardy, as well as complaints he made to H.R. and Gaskins.

   ECF   No.   121-1,   at   29,   33,    86-94,    101.^^     Defendant's    summary

   judgment motion is therefore DENIED as to Count One.

               3. Disparate Treatment: Work Assignments - Artis

         Defendant argues       that     Artis   fails   to   demonstrate    that he

   suffered disparate treatment amounting to an "adverse employment

   action" because unfavorable job assignments are insufficient to


     To the extent that consideration of the entire case record suggests that
   Artis received the 2013 handbook on September 17, 2015, such handbook, even
   if advanced by Lyon in support of summary judgment, is only relevant to a
   two month period of Artis' employment. Although Artis did receive a business
   card from Tidewater Staffing with a phone number that could be used to voice
   an "H.R. concern," discrimination is not referenced on such card.              ECF No.
  72-7. Additionally, a comparison of ECF No. 72-4 and ECF No. 72-8, both
  Tidewater Staffing "post offer" employment documents signed by Artis,
  reveals that sometime after 2006, Tidewater Staffing changed its form from
  expressly requiring that race discrimination be reported to both the client
  (Lyon) and to Tidewater Staffing, to not even mentioning race discrimination
  on the "post offer" employment practices sheet.

                                           104
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 105 of 132 PageID# 9280



   state a claim, and that there is ''no allegation, let alone proof,

   that the alleged discrimination affected Artis' pay, benefits or

   position."     ECF No. 72, at 14-15.       Artis responds with a cursory

   citation to cases indicating that being assigned materially more

   dangerous tasks can amount to an actionable claim, but fails to

   point to any record evidence suggesting that Artis was assigned to

   more dangerous tasks.        In light of Artis' failure to point to

   evidence    that could support his        claim   for relief.   Defendant's

   summary judgment motion is GRANTED as to Count Two.

                              I• Ramell NcDonald


                                    1• Facts


         •   Ramell McDonald is an African-American woman who worked as
             a temporary employee at Lyon from June 2014 to April 2015
             through Tidewater Staffing, first on the "fire watch" and
             then in the paint shop.     She was hired by Lyon as a
             permanent inside paint shop employee in April of 2015, and
             was terminated in January of 2016.

        • McDonald's evidence includes allegations that Ahart and
             other supervisors at Lyon, as well as safety inspector Doug
             Boss, subjected her to racially offensive treatment,
             including using the n-word to disparage McDonald and other
             African-American employees.     McDonald reported racist
             conduct to lead man Bobby Hardy and to her foreman Ahart
             (reports that comply with both the 2013 and/or 2015 anti
             discrimination policies).   McDonald testified that Ahart
             did nothing, and instead told her to get back to work or
             she could "leave." EOF No. 86-1, at 29-30, 34-35, 41-42,
             51-52.  The facts specific to McDonald are not set forth
             in greater detail in light of Lyon's decision not to
             challenge the fact that McDonald was subjected to "severe
             or pervasive" harassment.




                                       105
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 106 of 132 PageID# 9281



                        2. Hostile Work Enviroziment - McDonald


                                a. Severe or Pervasive


           Lyon first seeks suininary judgment as to McDonald's hostile

   work environment claim, but it does not, at least at this time,

   challenge       whether     the    claimed        harassment      was     ''severe    or

   pervasive,"      instead     challenging         only   whether    such   conduct     is

   imputable to Lyon.

                                   b. Imputable to Lyon

           Lyon seeks summary judgment based on the application of the

   El1erth/Faragher         affirmative    defense.         For    reasons   similar     to

   those    explained       above    in   the   analysis      as     to   several     other

   Plaintiffs, Defendant fails to carry its burden to establish the

   applicability of the Ellerth/Faragher affirmative defense (failure

   to establish that harassment came from Vance supervisors, disputed

   facts     as    to    whether     Lyon's     anti-discrimination          policy     was

   effective as written and/or effective as applied in practice).

   Notably, like other temporary workers, McDonald did not receive a

   copy of Lyon's antidiscrimination policy during her time working

   at   Lyon      through    Tidewater     Staffing.          Moreover,       McDonald's

   evidence documents her direct report to shop foreman Ahart about



      Defendant appears to argue that McDonald's signature on Tidewater
   Staffing's "post-offer" employment document required McDonald to follow
   Lyon's anti-discrimination reporting requirements, yet there is no evidence
   that McDonald was provided a copy of Lyon's policy while she was a temporary
   worker.  Moreover, the Tidewater Staffing documents on which Lyon relies
   were executed by McDonald in 2016 and 2017, after she no longer worked for
   Lyon.   ECF No. 86-7.

                                              106
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 107 of 132 PageID# 9282



   another employee's use of the n-word, and rather than investigate

   such matter or report the issue to H.R., Ahart told her to get

   back to work or leave.           ECF No. 124, at 28-35.                  Such evidence

   further undercuts Lyon's ability to prevail on summary judgment on

   its    affirmative    defense.        See   Ocheltree,        335     F.3d   at   334-35

   {calling into question the efficacy of a discrimination policy

   that requires the employee to report the harassment twice if a

   supervisor ''does not adequately resolve an employee's complaint").

  Defendant's summary judgment motion is therefore DENIED as to Count

   One.


          3. Disparate Treatment: Assignments/Training - McDonald

          Defendant seeks summary judgment as to Count Two, disparate

   treatment, arguing that McDonald fails to demonstrate that she

  suffered disparate treatment amounting to an "adverse employment

  action."      McDonald responds by stating that "she was deprived of

   training"     in    addition     to    being       assigned         "dangerous"        job

  assignments.         ECF No. 124, at 31. McDonald's brief offers no

  further facts, argument, or case law in support of her denial of

   training claim.

          The   case   law   McDonald    cites    in       her   brief      addresses     job

  assignments with materially increased danger; however, McDonald

  fails to point to any evidence suggesting that, even on a single

  occasion, she was required to work in a "dangerous" environment,

  rendering     her    claim   insufficient      as    a    matter     of    law.    As    to

                                           107
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 108 of 132 PageID# 9283



   McDonald's training argiiment, McDonald's deposition includes a

   reference to Ahart's denial of her request to attend a forklift

   training course, with       such incident presented as context for

   McDonald's general working relationship with Ahart.          ECF No. 124-

   1, at 79-80.   McDonald fails to offer any evidence suggesting that

   Ahart allowed white employees to attend such course,         nor does she

   demonstrate that driving a forklift had any connection to her

   painting duties     at Lyon   or   that attending such      course would

   otherwise impact her pay or provide an opportunity for a promotion.

   See Thompson v. Potomac, 312 F.3d at 649-50 (listing the elements

   of a failure to train claim, which require a plaintiff to establish

   that she was ''eligible for the     training" and that the denial gave

  "rise to an inference of discrimination").          As McDonald fails to

   present sufficient facts on which a reasonable juror could conclude

   that she was denied training based on her race. Defendant's summary

   judgment motion is GRANTED as to McDonald's disparate treatment

   claim.


                          4. Retaliation - McDonald


        Defendant challenges McDonald's retaliation claim first by

   arguing that McDonald fails to demonstrate "but-for causation,"

   ECF No. 86, at 9, and then by alternatively arguing that, even if




     McDonald's statement of undisputed facts asserts that Ahart allowed a
  white employee to attend the forklift course, but the evidence relied on to
  support such fact states only that a white employee was teaching the course.
  Compare ECF No. 124, at 14 SI 46, with ECF No. 124-1, at 79-80.

                                      108
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 109 of 132 PageID# 9284



   a prima facie case of retaliation has been made, Lyon has offered

   a legitimate non-retaliatory reason for McDonald's discharge.                        Id.

   at 9-10.     McDonald responds by arguing that the facts before the

   Court are sufficient to allow a reasonable juror to conclude that

   a "protected" complaint McDonald made to Ahart formed the basis

   for    her   selection   for     termination,         and    that    the    Defendant's

   proffered reason for her termination, the RIF, was pretextual.

   EOF No. 124, at 27-28.

          After carefully considering all of the evidence highlighted

   by    McDonald,   the    Court    finds    that       even    when    the    facts   and

   reasonable inferences are drawn in her favor, no reasonable juror

   could conclude that McDonald has demonstrated that the RIF, or

   McDonald's     inclusion    in    it,     was   pretext       for    discrimination.

   McDonald has thus failed, as a matter of law, to point to facts

   sufficient to carry her ultimate burden of demonstrating a "but-

   for"    causal    connection      between       her    protected       activity      and

   subsequent termination.

          First, similar to co-Plaintiff Tillery's retaliation claim,

   McDonald relies heavily on the purported timing of her termination

   following a complaint that she made about racial discrimination.

   McDonald points     to evidence indicating that she complained to

   Ahart, on a single occasion, about an incident when Donna Douglas




                                           109
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 110 of 132 PageID# 9285



   called McDonald, and others, "lazy n**gers."^®          ECF No. 124-1, 34-

   35.   When McDonald told Ahart about it, he told her to "get back

   on the boat" or she could leave.          Id.   Although McDonald's brief

   in opposition to summary judgment states that such event occurred

   "very shortly" before McDonald was terminated and seeks to use

   such timing to link the complaint to her termination, McDonald

   cites no evidence that establishes the timeframe of such event.            A


   careful review of the record suggests that the only indication as

   to when such event occurred stems from McDonald's assertion that


   "[i]t was hot that day or during that time it was hot."              Id. at

   36.   McDonald later states: "I experienced Donna.             I don't - 1

   can't recall the time frame.      I'm just telling you when it happened

   - I mean it happened."       Id. at 39 (emphasis added).     Based on such

   evidence, no reasonable juror could conclude that it is more likely

   than not that McDonald's termination, which occurred during the

   winter, was "very close" in time to her complaint to Ahart.

         Second,   McDonald's    attack on the RIF itself      fails for    the

   same reasons previously discussed herein.         As to McDonald's attack


   38 McDonald, along with three or four others, had also complained to Ahart
   about Doug Boss using the n-word after an incident where Boss was angry
   about several African-American painters' failure to ventilate an area where
   they were painting (prompting Boss to complain to Ahart), Nothing came of
   the workers' complaint to Ahart; that is. Boss did not get in trouble for
   calling the painters "stupid n**gers." ECF No. 124-1, at 51-53. The cited
   evidence fails to indicate when this incident occurred.      Unlike Tillery,
   McDonald does not argue that she ever complained to Ahart about his behavior.
   Additionally, she failed to offer any evidence suggesting that she
   complained to management or H.R. about Ahart's behavior, and thus, there is
   an absence of evidence suggesting that Ahart had a personal retaliatory
   motive to terminate her,

                                       110
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 111 of 132 PageID# 9286



   on Ahart's personal motive for selecting her for the RTF, she fails

   to advance sufficient evidence to suggest any ''causal link" between

   her prior protected activity and her termination, and further fails

   to demonstrate pretext.       McDonald's own testimony suggests that

   she was relatively new to the painting trade and that she had a

   short tenure as a full-time employee in the paint shop at Lyon,

   which as discussed in detail with respect to Tillery's similar

   claim, were the race-neutral factors that Ahart asserted formed

   the basis for his decision to terminate her.           The fact that some


   new employees were hired by Lyon into departments other than the

   painting department (to include welders and machinists) between

   November of 2015 and February of 2016 similarly fails to rise to

   the level necessary to suggest pretext.

         Third, it appears undisputed that McDonald had previously

   received a disciplinary write-up from Lyon's H.R. department based

   on her inappropriate comments to a male co-worker (McDonald asserts

   that her comments were in response to her co-workers inappropriate

   sexual advances).     ECF No. 124-1, at 42-45.      McDonald attempts to

   use the existence of such write-up to demonstrate a "diverging

   explanation" for her termination because Nicole Dunkley of H.R.

   states in her affidavit that McDonald's prior disciplinary issue

   at Lyon played a "part" in the RTF decision, yet such explanation

   was not parroted by Ahart or included in McDonald's termination

   paperwork (her paperwork only references "separation of employment

                                       111
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 112 of 132 PageID# 9287



   due to Reduction in Force").      ECF No. 86-5.       Common sense suggests

   that it is unremarkable that the H.R. director participating in

   identifying employees for a RIF would factor in a negative mark in

   that employee's personnel file, while the employee's supervisor

   would focus on the employee's work skills, experience, and tenure

   in   his     shop.   While   McDonald      does    point    to    a   "technical"

   discrepancy in explanation, such highlighted fact at best suggests

   that was an additional reason in McDonnel's                H.R. file     to favor


   McDonald as one of the employees that needed to be terminated as

   part of the RIF, beyond the facially sufficient tenure/performance

   explanation offered by the shop foreman.             Accordingly, even when

   inferences are drawn in McDonald's favor, the purported "shifting

   justification" is insufficient to provide a reasonable juror a

   basis to conclude that there was an inference of discrimination

   and/or pretext.

          Adopting herein the relevant parts of this Court's prior

   analysis addressing Tillery's speculative efforts to demonstrate

   that   his    protected   activity   was    a     "but-for"      cause   for   his



   39 McDonald's brief appears to misreport the relevant facts regarding the
   prior disciplinary issue, as she asserts in her brief that she was "never
   told" that she was on "final warning status" after she received the
   disciplinary write-up from H.R., ECF No. 124, at 29, a fact that, if true,
   makes it more likely that Lyon is engaging in pretextual post-hoc reliance
   on such event. However, the cited portion of McDonald's deposition testimony
   only reflects that she thought that it was unfair that the first complaint
   against her resulted in a "final warning" because she had never received a
   "first warning," and "right there" she was put on the "get-out list because
   it's my final warning." ECF No. 124-1, at 44-45.


                                        112
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 113 of 132 PageID# 9288



   termination,        or     that   Lyon's    race-neutral     justification        was

   pretextual and sought to cover-up a retaliatory motive,'^® the Court

   finds that McDonald's claim is similarly speculative, and the Court

   therefore GRANTS summary judgment in Defendant's favor.

                            5. Wrongful Discharge - McDonald

          Defendant seeks summary judgment as to McDonald's wrongful

   discharge claim, arguing that such claim fails because the RTF

   constitutes     a        legitimate   non-discriminatory         reason    for    the

   discharge.      McDonald counters that: (1) she need only show that

   her race ''played a role" in the termination decision; (2) she has

   demonstrated that the RTF is pretextual for the same reasons argued

   in support of her retaliation claim; and (3) that Ahart's comments

   about getting "rid of you-all n**gers" so that he could "get a new

   crew" raise an inference of discrimination.                ECF No. 124, at 30.

          While McDonald correctly asserts that she need only show that

   race was a "motivating factor" in her discharge, she fails to clear

   such   hurdle   (either       directly,     or   through   the    burden shifting

   framework).     Moreover, even if a prima facie case is assumed, Lyon

   has offered     a    race-neutral     justification for          its   actions,   and




   ^0 McDonald contends that Ahart's statement that she could "get back on the
   boat or [she] can leave," made after McDonald complained about Douglas, is
   direct evidence of retaliation. ECF No. 124, at 28. While such evidence
   reveals Ahart's failure to adequately investigate a race-based complaint,
   and plainly supports McDonald's hostile work environment claim, it appears
   to require a leap in logic to contend that such statement provides "direct
   evidence" of retaliation.    See Jacobs, 780 F.3d at 568 (distinguishing
   between retaliatory and discriminatory animus).

                                              113
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 114 of 132 PageID# 9289



   McDonald's       speculation    is   facially insufficient         to    reasonably

   suggest that Lyon's proffered justification was pretextual.

         Consistent with the analysis of Tillery's claim: (1) although

   McDonald and Tillery were terminated on the same day based on a

   decision made by Ahart (portrayed as a ''racist" supervisor), the

   two permanent employees that Ahart elected to retain in the inside

   paint shop were, like the discharged employees, African-American

   employees, and Ahart had no subordinate Caucasian employees at the

   time of his challenged actions; (2) there was roughly an equal mix

   of Caucasian and African-American employees                 terminated by Lyon

   during the first two weeks of January of 2016; (3) notwithstanding

   McDonald's claimed "direct" evidence of discrimination, Ahart kept

   several members of his all African-American employee crew and never

   replaced a single        terminated African-American employee with an

   employee    of    a   different race;      and (4) for      reasons      previously

   discussed, McDonald fails to call into question the legitimacy of

   the   RTF   itself,    and   fails   to    demonstrate   evidence       on   which   a

   reasonable juror could conclude that the proffered reasons for her

   inclusion in the RIF (experience and tenure) were pretext for race-

   based discrimination.          The fact that six new employees were hired

   into departments/shops other than the inside or outside paint shop

   between     October     of   2015    and    February   of   2016    is       likewise

   uncompelling, particularly because half of the six new hires were




                                             114
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 115 of 132 PageID# 9290



   African-American employees.           Summary judgment is therefore GRANTED

   as to McDonald's wrongful discharge claim.

                                J. Alfredo Lebron-Diaz


                                         1. Facts


         • Alfredo Lebron-Diaz {"A.L.D.")^^ is a Hispanic man who
           worked at Lyon's workplace through a staffing agency
           between 2007 and 2009, and performed additional work there
           in the years that followed.    In January of 2013, A.L.D.
           returned to Lyon to work the night shift as a temporary
           worker through Tidewater Staffing. A.L.D. worked for Lyon
           through Tidewater Staffing until August of 2016, although
           for part of this time, his position with Lyon was his
           «second job" (he also worked at another local shipyard).

         • Consistent with the testimony of several other Plaintiffs,
           A.L.D. repeatedly experienced/witnessed racism at Lyon,
           including racially motivated job assignments.        White
           workers at Lyon were free to choose their assignments and
           could turn down work assignments that they did not like,
           leaving ''the crappy jobs for people who are either black
           or Hispanics." If a Hispanic or black temporary employee
           complained about a job assignment, they were threatened
             with termination.       A.L.D. both heard these threats and saw
             Hispanic and African-American workers sent home (without
             pay) after they complained. EOF No. 118-1, at 22-24, 28.

        • A.L.D. also heard racist epithets being used in the
          workplace   against    African-American   employees    and
          Hispanics, to include the n-word.   This conduct occurred
          dating back to 2009, and it continued through 2015, with a
          specific incident "around 2015" involving a "memo" posted
          at Lyon barring the use of racial slurs, to which a "lead
          man" reacted: "can't say n**ger anymore."   Id. at 54-56,
             62-63.


        • The graffiti described by others (the n-word, hanging black
          figures, swastikas, "Mexican Shuttle" pointing at the
          toilet, etc.) was similarly described by A.L.D., and he
          was exposed to it in "any bathroom" at Lyon. A.L.D. also
          saw a noose hanging on a tugboat and saw the confederate

      The   Court   uses   Plaintiff's   initials   as   an   abbreviation   because   his
   brother, who shares the same surname, is also a Plaintiff in this case.

                                            115
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 116 of 132 PageID# 9291



            flag in various places, with the flag ^^proudly" displayed
            by supervisor Ahart. ECF No. 29, 42-43, 53, 58-59.

         • A.L.D.    was     himself    called   various    racial    slurs   by   co-
            workers, but not by his managers. He at times confronted
            these co-workers, he reported such behavior to his Lyon
            supervisor Harold Crispen, and he complained to his
            contacts    at     two   different   staffing    companies.       A.L.D.
            experienced such racial treatment "the entire time" he was
            working at Lyon. Id. at 29-35. In addition to the n-word,
            the slurs A.L.D. heard at Lyon included "spic" and
            "wetback."       when    asked how often he heard         racial slurs
            directed  toward  workers   at           Lyon,     A.L.D.      responded
            "constantly." Id. at 53-54.

                    2. Hostile Work Environment - A.L.D.


         Defendant argues that A.L.D. fails to allege facts on which

   a   reasonable      juror    could    conclude   that     the     harassment    he

   experienced was sufficiently "severe [or] pervasive."                   Defendant

   correctly highlights that A.L.D. was not called racial slurs by

   his supervisors, that he could not identify the names of individual

   co-workers that directed slurs at him, and that he voluntarily

   returned to Lyon in 2013 even after experiencing harassment prior

   to such date.    Defendant likewise correctly notes that none of the

   allegations appear to document a "severe" event involving racial

   harassment.


         A.L.D., however, correctly highlights the fact that the Court

   is required to       consider     the totality of the circumstances in

   addressing    the     fact-based      inquiry    of     whether    he   suffered

   "pervasive" race-based harassment, and here such                   circumstances

   include evidence of race-based work assignments supported by the



                                          116
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 117 of 132 PageID# 9292



   sworn testimony of       this    Plaintiff and many other Plaintiffs,

   threats to send African-American and Hispanic workers, including

   A.L.D., home if they didn't complete the unfavorable race-based

   work assignments, use of the n-word, ''spic," and ''wetback" by white

   co-workers,       incidents     in     which   white    co-workers     verbally

   complained about "overgrown Mexicans," or "f*cking Puerto Ricans,"

   or "damn spies" in reference to them taking white people's jobs

   away or not speaking English at work (all incidents that A.L.D.

   personally experienced).             ECF No. 118-1, at 37.'^2       A.L.D. also

   described in detail the ever-present racist graffiti in all of the

   bathrooms    at    Lyon's     workplace.       Unlike   some   of    the   other

   Plaintiffs, A.L.D. asserts that he did complain to both his manager

   at Lyon and his contacts at the relevant staffing company, but

   such complaints did not stop the racist conduct at Lyon.

         In addition, the proper inquiry to be made by the Court, and

   ultimately the factfinder, considers A.L.D.'s personal experiences

   within the context of the overall culture at Lyon, to include the

   lack of adequate training for managers/employees and the fact that

   the "personnel" department did little to manage race-based conduct

   prior to sometime in 2015 (when it appears that "personnel" first

   realized that using the racial epithet "n**ger" was a violation of




     A.L.D. asserts that one co-worker threatened to get him fired when he was
   speaking Spanish at work, because the co-worker thought that A.L.D. was
   talking about him, and he told A.L.D. that he was "in America" and "better
   speak English." ECF No. 118-1, at 33.

                                           117
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 118 of 132 PageID# 9293



   company policy).     Moreover, the "totality" evidence suggests that

   the initial efforts to change the "culture" at Lyon when Dunkley

   was hired in 2015 may not have been immediately successful.

         Notably absent from such           evidence is       the allegation that

   managers/supervisors      directed       race-based       epithets   at    A.L.D.,

   although he does allege that managers unfairly assigned him work

   and   would   threaten   his    livelihood,    or   the    livelihood     of   other

   minority temporary employees, if complaints were raised about the

   job   assignments.       When     all    of   the   evidence    is   considered

   collectively, it is frankly difficult to determine whether A.L.D.

   has presented enough facts to demonstrate sufficiently "pervasive"

   race-based harassment.         That said, the race-based work assignments

   and overall treatment of A.L.D. as a second class employee is

   documented by A.L.D.'s evidence, and bolstered by evidence from

   numerous other persons who worked for Lyon during this timeframe.

   Cf. Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 653-54 (5th

   Cir. 2012) (acknowledging that "cross-category discrimination,"

   against workers of a different race than the plaintiff "could be

   relevant when there is a sufficient correlation between the kind


   of discrimination claimed by a plaintiff and                 that directed at

   others," but holding that if the evidence of discrimination against

   the plaintiff's race is lacking, "evidence of hostility towards a

   different racial group is not much support for the plaintiff's

   claim").   Additionally, A.L.D. is able to provide multiple concrete


                                           118
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 119 of 132 PageID# 9294



   examples of specific slurs directed at him, and he provides details

   of not just epithets, but the context in which such words were

   used during specific conversations and/or confrontations.                   This is

  also not a case predicated solely on the self-serving testimony of

  a single plaintiff, rather, numerous other Lyon employees support

   A.L.D.'s contention that white co-workers, managers, and senior

  management engaged in a general practice of treating non-white

  employees     as    second-class"     workers      at    Lyon.      See    Savage   v.

  Maryland, 896 F.3d 260, 277 (4th Cir. 2018) (explaining that when

  racial    slurs     are   used   repeatedly      to     insult     African-American

  ''employees   and    customers," such        slurs    can    create "an     unlawful

  hostile     work    environment"     even     if      they   are    "not    directed

  specifically at the complaining employee").                   Critically, A.L.D.

  recounts specifics about how such general practice impacted him.

         In seeking to resolve this difficult question, the Court finds

  itself wading into the waters of "weighing" the evidence in an

  effort to resolve Lyon's summary judgment motion, a clear sign

  that whether the disputed harassment "was sufficiently severe or

  pervasive is . . . a question of fact" that can only be resolved

  by the factfinder.        Guessous, 828 F.3d at 227 (citation omitted).

  In seeking to identify whether material disputed facts preclude

  summary judgment, the Court considers "evidence about how other

  employees were treated in that same workplace," as such evidence

  "can   be   probative     of     whether   the     environment       was   indeed   a

                                         119
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 120 of 132 PageID# 9295



   [racially] hostile one, even if the plaintiff did not witness [all

   of] the conduct h[imself]."              Ziskie v. Mineta, 547 F.3d 220, 225

    {4th Cir. 2008); see Collier v. Ram Partners, Inc., 159 F. Supp.

   2d 889,     898 (D.     Md. 2001) (finding that "it is               clear    that a

   reasonable person could readily find that the incessant use of

   racial invective in [the] work place was such that [the plaintiff],

   as a reasonable African-American, was subjected to 'discriminatory

   intimidation,      ridicule,    and insult,'" and          that the defendant's

   argument that "racial slurs,              insults   and epithets          targeted at

   individuals    other     than    [the     plaintiff]    cannot       be    considered

   actionable . . . is contrary to law" (quoting Meritor Sav. Bank,

   FSB V. Vinson, 477 U.S. 57, 65 (1986))).               That said, the Court is

   careful not to place too much emphasis on conduct that was not

   witnessed     by   an    individual       plaintiff,       because    the     conduct

   personally    experienced       by   a    plaintiff   is    significantly       "more

   probative of a hostile workplace than is conduct the plaintiff did

   not h[imself] witness."         Ziskie, 547 F.3d at 225.

         Here,   rather     than   merely      "piggybacking"     on     the    evidence

   advanced by his co-Plaintiffs, A.L.D. advances specific evidence

   demonstrating that he personally witnessed the use of the n-word

   toward African-American employees, as well as the use of the words

   "wetback" and "spic" made in reference to Hispanic workers, the

   latter of which has been labeled by another judge of this court as

   "objectionable in the extreme," Peary v. Goss, 365 F. Supp. 2d

                                             120
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 121 of 132 PageID# 9296



   713, 728 (E.D. Va. 2005); see Garcia v. Teledyne Energy Sys., Inc.,

   No. 12-CV-1634-JKB, 2012 WL 4127878, at *2 (D. Md. Sept. 19, 2012)

    (labeling "spic" as an "offensive and deplorable" slur, but noting

    that   a   race-based    comment    uttered   on   a   single    occasion      "is

    generally    not   sufficiently     severe    or   pervasive     to   alter    the

   conditions     of   the   victim's   employment")       (quotation      marks   and

   citation omitted); cf. Cherry v. Menard, Inc., 101 F. Supp. 2d

   1160, 1181-82 (N.D. Iowa 2000) (finding that "racial statements,

   such as 'spies' and 'gooks,' which were repeatedly used in [the

   plaintiff's     presence"    among    other    acts,    "were   so     odious   and

    demeaning that they are sufficiently severe to give rise to an

   actionable    hostile     work   environment    claim").        A.L.D.   likewise

   testified that such racial slurs were directed at him by white co-

   workers that worked in the yard, although he cannot identify the

   names of the co-workers who made such comments.             In describing the

   environment, A.L.D. explained that "[t]he problem was because it

   didn't fe[el] like it was frowned upon, like it was okay to talk

   to people like that and they just say, 'Oh, it's a joke.'"                      EOF

   No. 118-1, at 33-34. Furthermore, A.L.D. highlights the constant

   and offensive racist graffiti that reappeared after it was painted

   over, as well as management's failure to address the culture at

   Lyon over the course of many years, even after he complained.                   The

   offensive racist behavior described by A.L.D. was "constant," and

   his willingness to deal with this conduct over a lengthy period of

                                         121
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 122 of 132 PageID# 9297



    time in order to "make ends meet," ECF No. 118-1, at 24, is not

   fatal to the subjective component of his claim.              Because resolving

    this question requires careful line-drawing that can be conducted

   only after balancing and weighing the evidence, it is too close a

   call to make as a matter of law, and Lyon's motion is therefore

   DENIED as to this claim.


             3. Disparate Treatment: Work Assignments - A.L.D.

          Defendant seeks summary judgment as to Count Two, arguing

   that   A.L.D.      fails   to   demonstrate   that   he   suffered   an   "adverse


   employment action" due to work assignments.                 A.L.D. responds by

   arguing that he was given difficult tasks and made to work in

   "worse conditions" than white workers, and that job assignments

   can rise to the level of an adverse employment action if they are

   sufficiently "dangerous."            A.L.D., however, fails to point to any

   evidence of even a single incident where he was required to perform

   materially more dangerous work based on his race.               Consistent with

   the    lack   of   evidence     on   this   point   presented   by   several   co-

   Plaintiffs, and because there is no evidence supporting relief on

   Count Two, Defendant's summary judgment motion is GRANTED.




      Defendant does not challenge whether the claimed race-based conduct is
   properly imputable to Lyon.

                                           122
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 123 of 132 PageID# 9298



                            K. Wilfredo Lebron-Dlaz

                                      1. Facts


            Wilfredo Lebron-Diaz {^^W.L.D.") is a Hispanic man who
            worked for Lyon through a staffing agency from 2007 to
            2009, and for part of 2010.    He returned to Lyon as a
            temporary worker through Tidewater Staffing from 2014 to
            2016.


            From 2007 to 2009, W.L.D. experienced racism at Lyon
            through graffiti in the bathroom and overhearing racial
            slurs, sometimes when the speaker thought that no one was
            around to overhear it, and sometimes when others were
            around. However, W.L.D. did not ever hear a slur directed
            at him, although he did see graffiti directed at Hispanics.
            W.L.D. testified that he heard slurs ''too often" between
            2007 and 2009, although he could not identify the speakers,
            just "people." ECF No. 120-1, at 32, 47.

            W.L.D. was upset that white workers were often "cruising"
            at Lyon's workplace—doing very little real work—and that
            after he diligently performed his work, he often had to do
            the   unfinished   work   that    he   believed   should   have   been
            performed by white workers.        Id. at 38-39, 42-44.

            W.L.D. returned to Lyon in 2010 through a staffing company,
            and the graffiti was still there, and the "feeling that we
            were lesser employees" was still there, the latter being
            based on the fact that management was not dealing with the
            graffiti and other "symbols," including nooses and the
            confederate flag. W.L.D. cannot remember if he heard any
            slurs during this eight month period, and his later
            statements indicate that he never saw a physical noose
            hanging anywhere, stating that he saw nooses "mostly" in
            graffiti {without clarification as to where else he might
            have seen a noose).       Id. at 49, 52-53, 55-56.


            W.L.D. was next at Lyon between 2014 and 2016. He felt he
            was the victim of racism during this period based on
            "symbols, slurs and differential treatment." The symbols
            were   graffiti  and   confederate  flag   stickers,  the
            "differential treatment" was being assigned harder jobs
            than white employees, and the slurs were not described,
            although W.L.D. confirmed that none were directed at him.
            Id. at 55-57.



                                        123
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 124 of 132 PageID# 9299




         • As for the differential work assignments, W.L.D. explained
           that between 2014 - 2016, white employees were getting
           easier work while he was getting complex work.          He
           acknowledged that white employees may also have been
           assigned complex work at times, and that he never
           complained about the difficulty of his work assignments.
           W.L.D. explained that he did not think that he was being
           overworked at Lyon, and that he liked the challenging jobs
           and did not like easy jobs. He did think that he should
           be compensated more if he was always performing a
           "specialty job."    He does not recall seeing any black
           employees performing "complex work" during 2014 - 2016,
           but instead explains that it was pretty much him and his
           brothers who would get "paired off" and sent to do the
           complex work.   W.L.D. further testified that he assumes
           that his supervisor knew that he was good at the
           challenging work and would do it well. Id. at 58-62.

         • Throughout the time that W.L.D. was at Lyon, he said that
           there was not a "specific individual" that he believed
           discriminated against him because he was from Puerto Rico.
           He does recall hearing racial slurs in the 2014 to 2016
           timeframe, but does not describe any of the incidents
           involving a slur directed at Hispanics. The only specific
           incident he does describe in his deposition is an incident
           that he only saw part of, in which a Lyon employee that he
           could not see {but speculates to be a supervisor) said
           "damn lazy monkeys" to some African-American workers.
           Although W.L.D. indicates that most of the slurs he heard
           at Lyon were made by co-workers around the paint shop that
           Ahart supervised, he never worked directly with Ahart, or
           had any direct issues with Ahart, nor does he clarify
            whether   the   unidentified slurs    were   directed   at African
            American employees or Hispanic employees.          Id. at 63, 84-
            85, 95-96.

                    2. Hostile Work Environment - W.L.D.


          Defendant argues that W.L.D. fails to allege facts on which

   a   reasonable     juror   could   conclude   that    the   harassment   he

   experienced was sufficiently "severe or pervasive" to sustain a

   hostile work environment claim.        Defendant accurately highlights


                                       124
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 125 of 132 PageID# 9300



    the absence of a single slur directed at W.L.D. over the course of

    many years {from supervisors or from co-workers) and that W.L.D.'s

    allegations regarding slurs against others can only be described

    as vague.    There is also a lack of evidence that W.L.D. heard slurs

    against anyone on a daily, weekly, or monthly basis, particularly

    as to the 2014 to 2016 timeframe.              Moreover, it appears that much

    of the specific graffiti and slurs that W.L.D. was exposed to was

    directed at African-American employees, not Hispanic employees.

    As    to   work    assignments,      W.L.D.    does    not     feel    like   he   was

   overworked,        enjoyed   the   difficult     jobs    that    he    was   routinely

   assigned, and assumes that his supervisor considered his ability

   to capably perform complex work when assigning him the ''tough

   jobs," noting his belief that he should just have been paid more

   for such complicated work.

           W.L.D.'s response asserts that he was subjected to "regular

   racial      harassment"      but   points       primarily       to     the   offensive

   statements in bathroom graffiti.               He also points to his testimony

   that he heard racist slurs "too often," but the context of such

   statement is not only limited to the 2008 to 2009 timeframe, but

   such    vague      term   ("often")    does     not    effectively       reflect    the

   frequency of such statements, as hearing an offensive term such as

   "spic" on a few occasions over several years could still reasonably

   be described as "too often."             Notably, W.L.D. was never himself

   the subject of any racial slurs, and he fails to demonstrate the

                                            125
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 126 of 132 PageID# 9301



    degree to which ''slurs" that he did overhear were directed at

   persons    of   his    race/ethnicity,         rather    than      African-American

    employees.

           The Court acknowledges, and has fully considered in W.L.D.'s

    favor, the testimony indicating that W.L.D. saw the words "spic"

   and   "wetback"   in        bathroom   graffiti,   and    that      he   heard   some

    unidentified racial slurs between 2008 and 2009.                  EOF No 120-1, at

   33.     When asked about the 2010 period, W.L.D. said that he could

   not recall if he heard slurs or what they were if he had heard

   them.     Id. at 52-53.         W.L.D. was later asked several follow up

   questions whereby he appears to indicate that he "heard" the same

   slurs he had previously seen in written form between 2014 and 2016,

   although it is unclear from              the phrasing of          the question and

   W.L.D.'s limited answer: who purportedly made such slurs; when

   they were made; how often they were made; the context in which

   they were used; and/or which slurs were actually spoken (rather

   than written in the bathrooms).            Id. at 95.

           The only concrete factual          example of         a   slur   that W.L.D.

   offers from the 2014 to 2016 timeframe is the story referenced

   above in which an unknown employee, assumed by W.L.D. to be a

   supervisor, appeared to refer to several African-American workers

   as "monkeys."         Id.    at 95-96.     Notably,     W.L.D.      only partially

   witnessed such event, which was directed at workers of another

   race, and he is unclear on the details.                 Id.       Accordingly, even


                                            126
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 127 of 132 PageID# 9302



   assuming in W.L.D.'s favor that his testimony is sufficient to

   establish that he did hear the slur "spic" or ''wetback" uttered at

   Lyon at some point between 2014 and 2016, such slur(s) was not

   directed at W.L.D.,           no   identity or     even a      description   of   the

   speaker has been provided, and no context for the statement is

   offered—making it unclear whether such slur(s) was even directed

   at another      person   during      this    time.      As   a   result,   there is

   insufficient evidence to establish that such slur(s) materially

   contributed to an actionable abusive working environment for this

   Plaintiff during the last three years of his employment.

         This   Court agrees          with   W.L.D.   that it is      appropriate     to

   consider the totality of the record to determine if there was an

   objectively hostile work environment, and here, co-Plaintiffs have

   provided various facts supporting a hostile work environment claim

   by   multiple    African-American         co-workers     and     one   Hispanic   co-

   worker.      However,    as    previously discussed herein,             because the

   different Plaintiffs worked in different shops at different times,

   the "general environment" evidence cannot be given undue emphasis,

   particularly when the bulk of such evidence appears to single out

   employees of a different race.              While the "environment" evidence

   unquestionably     remains         relevant,       an   individual      plaintiff's

   personal experience remains the primary driver behind his or her

   ability to demonstrate a hostile work environment.




                                             127
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 128 of 132 PageID# 9303



            Here, even after accepting all of W.L.D.'s facts as true and

    making reasonable        inferences    in    his    favor,   the    record is          not

   sufficient to demonstrate that this Plaintiff was subjected to an

   objectively      hostile       work     environment          that    was        abusive,

   psychologically       injurious,      threatening,      and/or      humiliating,         or

    that it was degrading to the point that it interfered with W.L.D.'s

   work performance.          See Reardon v. Herring, 201 F. Supp. 3d 782,

   788 n.7 {E.D. Va. 2016) ("[F]ederal labor laws are not intended to

   create 'a     general      civility code for         the American         workplace.'"

   (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75,

   80 (1998))).     This Court in no way condones the race-based conduct

   W.L.D. asserts that he viewed or overheard at Lyon.                            Offensive

   racial comments directed at people of any race, and graffiti using

   grossly offensive epithets, no matter whom they target, have no

   place on any work site, to include a shipyard.                That said, W.L.D.'s

   vague     allegations     regarding    an    unknown    number      of    slurs,       from

   unknown co-workers, directed at unknown persons (if even directed

   at   a    person),    without    any     details       regarding         the    specific

   statements,     or   the    context    in    which    they    were    used,       or   the

   frequency of such conduct, falls short of the evidence necessary

   to support a viable hostile work environment claim.                      See Carter v.

   Ball, 33 F.3d 450, 461-62 (4th Cir. 1994) (finding that ''general

   allegations" of differential treatment based on race that are "not

   substantiated        by    accounts     of     specific       dates,           times    or

                                           128
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 129 of 132 PageID# 9304



   circumstances . . . do not suffice to establish an actionable claim

   of harassment"); Skipper v. Giant Food Inc., 68 F. App'x 393, 399

   (4th Cir. 2003) (explaining that ''a plaintiff pressing a hostile

   work environment claim must substantiate his claim with reasonable

   specifics about the alleged incidents that underlie the claim,"

   which is not satisfied by a broad complaint that unnamed ''white

   workers use racial epithets in the warehouse"); cf. Singleton v.

   Dep't of Corr. Educ., 115 F. App'x 119, 122 (4th Cir. 2004) ("It

   is     established    that     'simple     teasing,       offhand   comments,        and

   isolated incidents (unless extremely serious) will not amount to

   discriminatory        changes      in      the    terms      and    conditions        of

   employment.'" (quoting Faragher, 524 U.S. at 788)).                       Similarly,

   the    graffiti,     while    offensive     and   inappropriate,        was   likewise

   directed    primarily        at   people    of    a     different   race,      and   is

   insufficient to support a cause of action, even when considered in

   conjunction with work assignments that were, at least at times,

   "tougher," especially because W.L.D. acknowledges that some of the

   tough assignments he received were apparently the result of his

   skill and desire to perform challenging work.                  Defendant's motion

   is therefore GRANTED as to W.L.D.'s hostile work environment claim.


             3. Disparate Treatment: Work Assignments - W.L.D.

          Defendant seeks summary judgment as to Count Two, arguing

   that    W.L.D.   fails   to   demonstrate        that   he   suffered   an    "adverse


   employment action."          W.L.D. responds by arguing that he was given


                                             129
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 130 of 132 PageID# 9305



   difficult tasks and made to work in ''worse conditions" than white

   workers, and that job assignments can rise to the level of an

   adverse employment action if they are sufficiently "dangerous."

   W.L.D., however, fails to point to any evidence of even a single

   incident in       which    he    was    required      to    perform       materially more

   dangerous work based on his race.                Consistent with the resolution

   of    the disparate       treatment claim advanced by most of                       the co-

   Plaintiffs, because there is no evidence supporting relief on Count

   Two, Defendant's summary judgment motion is GRANTED.

                              V. Summaxy and Conclusion

           As set forth above. Defendant's summary judgment motion as to

   Plaintiff Robert Thomas, Jr. is DENIED.                     ECF No. 87.          Defendant's

   summary judgment motion as to Plaintiff Wilfredo Lebron-Diaz is

   GRANTED.     ECF No. 83.             The summary judgment motions as to the

   remaining    Plaintiffs         are    GRANTED in       part and      DENIED in part.

   Specifically:      Brandon           Campbell    -     GRANTED       as     to    disparate

   treatment,    DENIED      as    to    hostile    work      environment,      ECF    No.    75;

   Robert Thomas, Sr. - GRANTED as to disparate treatment, DENIED as

   to hostile work environment, retaliation, and wrongful discharge,

   ECF No. 89; James Williams, GRANTED as to disparate treatment,

   DENIED as to retaliation, and wrongful discharge, ECF No. 94; Jerry

   Cook,    GRANTED    as    to    retaliation,          DENIED    as    to    hostile       work

   environment, disparate treatment, and wrongful discharge, ECF No.

   77;     Tavaris    Tillery,          GRANTED     as     to     disparate         treatment,

                                              130
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 131 of 132 PageID# 9306



   retaliation, and wrongful discharge, DENIED as to hostile work

   environment, ECF No. 91; Bobby Hardy, GRANTED as to disparate

   treatment and retaliation, DENIED as to hostile work environment

   and wrongful discharge, ECF No. 79; Davell Artis, GRANTED as to

   disparate treatment, DENIED as to hostile work environment, ECF

   No.   71;    Ramell    McDonald,   GRANTED       as   to   disparate   treatment,

   retaliation, and wrongful discharge, DENIED as to hostile work

   environment, ECF No. 85; and Alfredo Lebron-Diaz, GRANTED as to

   disparate treatment, DENIED as to hostile work environment, ECF

   No. 81.


         With the benefit of such Plaintiff-specific rulings, counsel

   for both parties are reminded of the benefits of reevaluating                  the

   relative strengths and weaknesses of their cases, which clearly

   vary across Plaintiffs and across the differing types of claims

   that survive summary judgment.            A lengthy jury trial is scheduled

   to begin later this year, and in light of the obvious risks and

   rewards of proceeding to trial, the parties are hereby INSTRUCTED

   to return to a settlement conference with a Magistrate Judge of

   this Court to determine whether the unpredictability of trial can

   be avoided     through    a   negotiated settlement.           Counsel   for   the

   parties     should    jointly   contact    the    scheduling    deputy   for   the

   Magistrate Judge within ten (10) days of the issuance of this

   Opinion and Order to schedule a settlement conference.




                                         131
Case 2:17-cv-00595-MSD-LRL Document 168 Filed 09/30/19 Page 132 of 132 PageID# 9307



        The Clerk is REQUESTED to send a copy of this Opinion and

  Order to all counsel of record.


        IT IS SO ORDERED.




                                                       ,sMr
                                                  Mark S. Davis
                                      CHIEF UNITED STATES DISTRICT JUDGE
  Norfolk, Virginia
  September      2019




                                       132
